Exhibit 10.1
 

THIRD AMENDED AND RESTATED LOAN AGREEMENT
— Among —
MOOG INC.
as Borrower
— And —
THE LENDERS PARTY HERETO
and
HSBC BANK USA, NATIONAL ASSOCIATION
as Administrative Agent, Swingline Lender and Issuing Bank
and
MANUFACTURERS AND TRADERS TRUST COMPANY
as Lead Syndication Agent,
and
BANK OF AMERICA, N.A.
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents
and
CITIZENS BANK OF PENNSYLVANIA
as Documentation Agent
Dated: as of March 18, 2011
 
HSBC BANK USA, NATIONAL ASSOCIATION
Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE
 
            ARTICLE I. DEFINITIONS   2  
 
           
1.1
  Definitions     2  
1.2
  Accounting Terms     28  
1.3
  Exchange Rates; Currency Equivalents     28  
1.4
  European Economic and Monetary Union Provisions     29  
1.5
  Unavailability of Alternative Currency Loans     30  
1.6
  Times of Day     30  
1.7
  Letters of Credit Amounts     30  
 
            ARTICLE II. THE CREDIT   31  
 
           
2.1
  The Revolving Credit     31  
2.2
  The Notes     33  
2.3
  Swingline Loans     34  
2.4
  Letters of Credit     36  
2.5
  Funding of Borrowings     43  
2.6
  Interest     44  
2.7
  Prepayments     46  
2.8
  Use of Proceeds     48  
2.9
  Alternate Rate of Interest     48  
2.10
  Increased Costs     48  
2.11
  Taxes     49  
2.12
  Commitment Fee     50  
2.13
  Revolving Loan Commitment Termination and Reduction     50  
2.14
  Payments     51  
2.15
  Defaulting Lenders     51  
2.16
  Upfront Fees     52  
2.17
  Administrative Agent Fees     52  
2.18
  Substitution of Lender     52  
2.19
  Lender Statements; Survival of Indemnity     53  
2.20
  Returned Payments     54  
2.21
  Expansion Option     54  
 
            ARTICLE III. CONDITIONS TO THE CREDIT   56  
 
           
3.1
  No Default     56  
3.2
  Representations and Warranties     56  
3.3
  Proceedings     56  
3.4
  Closing Conditions     56  
3.5
  Conditions to Subsequent Borrowing and Issuance     59  
3.6
  Subsequent Extensions of Credit     59  

-i-



--------------------------------------------------------------------------------



 



                      PAGE
 
            ARTICLE IV. REPRESENTATIONS AND WARRANTIES   60  
 
           
4.1
  Corporate Status     60  
4.2
  Valid and Binding Obligation     60  
4.3
  No Pending Litigation     60  
4.4
  No Consent or Filing     60  
4.5
  No Violations     61  
4.6
  Financial Statements     61  
4.7
  No Material Adverse Change     61  
4.8
  Tax Returns and Payments     61  
4.9
  Title to Properties, etc     62  
4.10
  Lawful Operations, etc     62  
4.11
  Environmental Matters     62  
4.12
  Compliance with ERISA     63  
4.13
  Investment Company Act, etc     63  
4.14
  Insurance     64  
4.15
  Burdensome Contracts; Labor Relations     64  
4.16
  Liens     64  
4.17
  Defaults     64  
4.18
  Anti-Terrorism Law Compliance     65  
4.19
  Intellectual Property     65  
4.20
  Accuracy of Information, etc     65  
4.21
  Subordinated Indebtedness     66  
 
            ARTICLE V. AFFIRMATIVE COVENANTS   66  
 
           
5.1
  Payments     66  
5.2
  Reporting Requirements     66  
5.3
  Books, Records and Inspections     70  
5.4
  Insurance     71  
5.5
  Payment of Taxes and Claims     72  
5.6
  Corporate Franchises     72  
5.7
  Good Repair     72  
5.8
  Compliance with Law     72  
5.9
  Compliance with Environmental Laws     72  
5.10
  Certain Subsidiaries to Become Guarantors     73  
5.11
  Additional Security; Further Assurances.     74  
5.12
  Accounting; Reserves; Tax Returns     75  
5.13
  Liens and Encumbrances     75  
5.14
  Defaults and Material Adverse Effects     75  
5.15
  Further Actions     75  
 
            ARTICLE VI. FINANCIAL COVENANTS   75  
 
           
6.1
  Interest Coverage Ratio     75  
6.2
  Leverage Ratio     76  

-ii-



--------------------------------------------------------------------------------



 



                      PAGE
 
           
6.3
  Consolidated Capital Expenditures     76  
 
            ARTICLE VII. NEGATIVE COVENANTS   76  
 
           
7.1
  Indebtedness     76  
7.2
  Encumbrances     77  
7.3
  Investments and Guaranty Obligations     78  
7.4
  Restricted Payments     80  
7.5
  Limitation on Certain Restrictive Agreements     80  
7.6
  Material Indebtedness Agreements     81  
7.7
  Changes in Business     82  
7.8
  Consolidation, Merger, Acquisitions, Asset Sales, etc     82  
7.9
  Transactions with Affiliates     83  
7.10
  Fiscal Years, Fiscal Quarters     83  
7.11
  Anti-Terrorism Laws     83  
 
            ARTICLE VIII. EVENTS OF DEFAULT   84  
 
           
8.1
  Events of Default     84  
8.2
  Effects of an Event of Default     86  
8.3
  Remedies     87  
8.4
  Application of Certain Payments and Proceeds     87  
 
            ARTICLE IX. EXPENSES   88  
 
           
9.1
  Expenses     88  
9.2
  Indemnification     89  
 
            ARTICLE X. THE AGENTS AND ISSUING BANk   89  
 
           
10.1
  Appointment and Authorization     89  
10.2
  Waiver of Liability of Administrative Agent     91  
10.3
  Note Holders     92  
10.4
  Consultation with Counsel     92  
10.5
  Documents     92  
10.6
  Administrative Agent and Affiliates     92  
10.7
  Knowledge of Default     92  
10.8
  Enforcement     92  
10.9
  Action by Administrative Agent     93  
10.10
  Notices, Defaults, etc     94  
10.11
  Indemnification of Administrative Agent     94  
10.12
  Successor Administrative Agent     94  
10.13
  Lenders’ Independent Investigation     95  
10.14
  Amendments, Consents     95  
10.15
  Funding by Administrative Agent     97  
10.16
  Sharing of Payments     97  
10.17
  Payment to Lenders     98  

-iii-



--------------------------------------------------------------------------------



 



                      PAGE
 
           
10.18
  Tax Withholding Clause     98  
10.19
  USA Patriot Act     101  
10.20
  Other Agents     101  
10.21
  Issuing Bank     101  
10.22
  Benefit of Article X     101  
 
            ARTICLE XI. MISCELLANEOUS   101  
 
           
11.1
  Amendments and Waivers     101  
11.2
  Classified Programs     102  
11.3
  Delays and Omissions     102  
11.4
  Assignments/Participation     102  
11.5
  Successors and Assigns     104  
11.6
  Notices     104  
11.7
  Governing Law     105  
11.8
  Counterparts     105  
11.9
  Titles     105  
11.10
  Inconsistent Provisions     106  
11.11
  Course of Dealing     106  
11.12
  USA Patriot Act Notification     106  
11.13
  Right of Set-Off     106  
11.14
  Judgment Currency     107  
11.15
  No Advisory Or Fiduciary Responsibility     107  
11.16
  CONSENT TO JURISDICTION     108  
11.17
  JURY TRIAL WAIVER     108  
11.18
  AMENDMENT AND RESTATEMENT     109  

         
Exhibit A
  —   Replacement Revolving Note
Exhibit B
  —   Replacement Alternative Currency Note
Exhibit C
  —   Replacement Swingline Note
Exhibit D
  —   Request Certificate
Exhibit E
  —   Compliance Certificate
Exhibit F
  —   Assignment and Assumption
 
       
Schedule 1.1
  —   Pension Plans
Schedule 2.1
  —   Lenders’ Commitments
Schedule 2.4
  —   Existing Letters of Credit
Schedule 4.1
  —   Subsidiaries
Schedule 4.3
  —   Pending Litigation
Schedule 7.1
  —   Permitted Indebtedness
Schedule 7.2
  —   Permitted Encumbrances
Schedule 7.3
  —   Permitted Investments and Guarantees

-iv-



--------------------------------------------------------------------------------



 



WITNESSETH
          THIRD AMENDED AND RESTATED LOAN AGREEMENT dated as of March 18, 2011
(“Agreement”) among MOOG INC., a New York corporation with its principal place
of business at Jamison Road and Seneca Street, East Aurora, New York 14052-0018
(“Borrower”), the several banks and other financial institutions from time to
time parties to this Agreement (individually, a “Lender” and collectively, the
“Lenders”) and HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the
laws of the United States of America, with an office at Commercial Banking
Department, One HSBC Center, Buffalo, New York 14203 as Administrative Agent for
the Lenders, Swingline Lender, and as Issuing Bank, and MANUFACTURERS AND
TRADERS TRUST COMPANY as Lead Syndication Agent, and BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A. as Co-Syndication Agents, and CITIZENS BANK OF
PENNSYLVANIA as Documentation Agent.
BACKGROUND
     A. Borrower, the Administrative Agent, the Swingline Lender, the Issuing
Bank and the Lenders previously entered into the Second Amended and Restated
Loan Agreement dated as of October 25, 2006 as amended through Amendment No. 4
thereto dated as of June 26, 2009 (as so amended, the “2006 Agreement”). The
2006 Agreement amended and restated the Amended and Restated Loan Agreement
dated as of March 3, 2003 as modified through Modification No. 11 thereto dated
as of August 15, 2006 (as so modified, the “2003 Agreement”) to which the
Borrower, the Administrative Agent, the Swingline Lender, the Issuing Bank and
most of the Lenders were a party. The 2003 Agreement amended and restated a
Corporate Revolving and Term Loan Agreement dated as of November 30, 1998, as
amended through Amendment No. 4 thereto dated as of December 7, 2001 (as so
amended, the “1998 Agreement”) to which Borrower, the Administrative Agent and
most of the Lenders were a party.
     B. The 2006 Agreement provided for a $750,000,000 Revolving Loan Facility.
The 2003 Agreement provided for a $315,000,000 Revolving Loan Facility and a
$75,000,000 Term Loan Facility. Both the 2006 Agreement and the 2003 Agreement
were secured by liens on Borrower’s personal property assets, pledges of 100% of
the equity interests of certain domestic subsidiaries and pledges of 65% of the
equity interests of certain directly-owned foreign subsidiaries, a $12,900,000
mortgage on Borrower’s New York State real property, unlimited deeds of trust on
Borrower’s California and Utah real property, and negative pledges from each of
Moog Europe Holdings y Cia Sociedad Commandataria, Moog Holding GmbH & Co. KG
and Moog Luxembourg Finance S.A.R.L., each of which were entities formed to hold
ownership interests in certain of Borrower’s foreign subsidiaries. As a result
of various acquisitions since March 3, 2003, Borrower or certain new domestic
subsidiaries of Borrower acquired additional real property assets and mortgages
or deeds of trust were granted to the Administrative Agent for the benefit of
the Lenders covering real estate in Murphy, North Carolina, Springfield,
Pennsylvania, Orrville, Ohio, Blacksburg, Virginia (3 parcels) and Galax,
Virginia.



--------------------------------------------------------------------------------



 



-2-

     C. The guarantors under the 2006 Agreement were Moog FSC Ltd., a Virgin
Islands corporation which was dissolved on December 31, 2006, Curlin Medical
Inc., a Delaware corporation, Flo-Tork, Inc., a Delaware corporation,
Fundamental Technology Solutions, Inc., a Delaware corporation which was merged
into the Borrower on August 21, 2008, Moog Europe Holdings I LLC, a New York
limited liability company, and Moog Europe Holdings II LLC, a New York limited
liability company, ZEVEX, Inc., QuickSet International, Inc., CSA Engineering,
Inc. and Videolarm, Inc., each of which secured their guaranty with a lien on
their personal property assets and, in some cases, their real property assets.
     D. Pursuant to an Omnibus Assignment and Assumption Agreement dated as of
the Closing Date (as defined below) among Borrower, the Administrative Agent,
the Swingline Lender, the Issuing Bank and the lenders party to the 2006
Agreement (“2006 Lenders”), the 2006 Lenders assigned to the Administrative
Agent the outstanding loans and other obligations under the 2006 Agreement. As
further described in Section 2.1(e) of this Agreement, the Administrative Agent
shall make a subsequent assignment of the Commitments hereunder to the Lenders
party hereto in the amounts set forth on Schedule 2.1 to this Agreement; and
     E. The intention and desire of the parties hereto is that the loans and
other obligations of the borrower under the 2006 Agreement, and the rights,
liens, security interests, mortgages, deeds of trust, negative pledges and other
collateral security of the agent and the lenders thereunder shall hereafter be
evidenced by this Agreement, the Assignment and Assumptions and the other Loan
Documents referred to in this Agreement.
          NOW, THEREFORE, the parties hereby agree that the 2006 Agreement is
amended and restated hereby and agree as follows:
ARTICLE I. DEFINITIONS
          1.1 Definitions. As used in this Agreement, unless otherwise
specified, the following terms shall have the following respective meanings:
          “30-Day LIBOR Rate” — the reserve adjusted rate of interest per annum
determined by the Administrative Agent to be applicable to a 30-day interest
period appearing on Reuters Screen LIBOR01 Page or such other substitute page
that displays such rate or another alternate source selected by the
Administrative Agent to determine such rate in an amount approximately equal to
the amount of the applicable ABR Loan.
          “ABR” or “Alternate Base Rate” — for any day, a rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of
(i) the Prime Rate, (ii) the Federal Funds Effective Rate from time to time in
effect plus 0.5%, or (iii) the 30-Day Libor Rate on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1.00%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the 30-Day Libor Rate shall be effective from and
including the



--------------------------------------------------------------------------------



 



-3-

effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the 30-Day Libor Rate, respectively.
          “ABR Loan” — any Loan for which interest is calculated based on the
Alternate Base Rate plus the Applicable Margin determined from time to time.
          “ABR Option” — the Rate Option in which interest is based upon the
Alternate Base Rate plus the Applicable Margin for the applicable Loan.
          “Administrative Agent” — HSBC Bank as Administrative Agent for the
Lenders, and any successor to HSBC Bank as such Administrative Agent for the
Lenders, and any replacements or successors to HSBC Bank as provided in this
Agreement.
          “Affiliate” or “Affiliates” — individually or collectively, any Person
that directly or indirectly, through one or more intermediaries, Controls, or is
Controlled by, or is under Common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be considered an Affiliate of
a Person solely by reason of such individual’s position as an officer or
director of such Person or of an Affiliate of such Person.
          “Agents” — collectively, the Administrative Agent, the Lead
Syndication Agent, the Co-Syndication Agents and the Documentation Agent.
          “Agreement” — as defined in the opening paragraph hereof, as the same
may be amended from time to time in accordance with the terms hereof.
          “Alternative Currency” — with respect to Alternative Currency
Sublimits, Alternative Currency Loans or Alternative Currency Letters of Credit,
the following currencies: Euro, Pounds Sterling, Canadian Dollar and Japanese
Yen in each case to the extent freely transferable and convertible into Dollars.
          “Alternative Currency Facility” — has the meaning specified in
Section 2.1(b).
          “Alternative Currency Letter of Credit” — any Letter of Credit
denominated in an Alternative Currency.
          “Alternative Currency Loan” or “Alternative Currency Loans” —
individually and collectively, each Loan by a Lender to Borrower under
Section 2.1(b) of this Agreement.
          “Alternative Currency Note” — a promissory note of the Borrower
payable to the order of a Lender, in substantially the form of Exhibit B hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Alternative Currency Loans made by such Lender.
          “Alternative Currency Sublimit” — with respect to any Lender, the
amount set forth opposite such Lender’s name on Schedule 2.1 hereto under the
caption “Amount of



--------------------------------------------------------------------------------



 



-4-

Alternative Currency Sublimit” or, if such Lender has entered into one or more
Assignments and Assumptions, as set forth for such Lender in the records
maintained by the Administrative Agent as such Lender’s “Alternative Currency
Sublimit,” as such amount may be reduced at or prior to such time pursuant to
the terms of this Agreement. The Alternative Currency Sublimits of all the
Lenders equal the Dollar Equivalent of $150,000,000 in the aggregate as of the
date hereof.
          “Anti-Terrorism Laws” — any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the forgoing Laws may from time to time be amended, renewed, extended or
replaced).
          “Applicable Commitment Fee Rate” — (i) initially, until changed in
accordance with the following provisions, the Applicable Commitment Fee Rate
shall be 30 basis points; and (ii) commencing with the fiscal quarter of
Borrower ended on April 2, 2011, and continuing with each fiscal quarter
thereafter, the Administrative Agent shall determine the Applicable Commitment
Fee Rate in accordance with the following matrix, based on the Leverage Ratio:

          Level   Leverage Ratio   Commitment Fee
1
  Greater than 3.00 to 1.0   40 bps
2
  > 2.50 to 1.0 but ≤ 3.00 to 1.0   35 bps
3
  > 2.00 to 1.0 but ≤ 2.50 to 1.0   30 bps
4
  > 1.50 to 1.0 but ≤ 2.00 to 1.0   25 bps
5
  ≤ 1.50 to 1.0   20 bps

Changes in the Applicable Commitment Fee Rate shall become effective three
(3) Business Days immediately following the date of delivery by Borrower to the
Administrative Agent of a financial statement and a Compliance Certificate
required to be delivered pursuant to Sections 5.2(a), (b) and (c) of this
Agreement, and shall be based upon the Leverage Ratio in effect at the end of
the financial period covered by such financial statement and Compliance
Certificate. Notwithstanding the foregoing provisions, during any period when
the Borrower has failed to deliver such a financial statement and Compliance
Certificate when due, the Applicable Commitment Fee Rate shall be applied at
Level 1 above as of the first Business Day after the date on which such
financial statement and Compliance Certificate were required to be delivered,
regardless of the Leverage Ratio at such time, until the date the required
financial statement and Compliance Certificate have been delivered. Any changes
in the Applicable Commitment Fee Rate shall be determined by the Administrative
Agent in accordance with the provisions set forth in this definition and the
Administrative Agent will promptly provide notice of such



--------------------------------------------------------------------------------



 



-5-

determinations to the Borrower and the Lenders. Any such determination by the
Administrative Agent shall be conclusive absent manifest error.
          “Applicable Currency” — as to any particular payment or Loan, Dollars
or the Alternative Currency in which it is denominated or is payable.
          “Applicable Lending Office” — with respect to each Lender, such
Lender’s Domestic Lending Office in the case of an ABR Loan and such Lender’s
Libor Lending Office in the case of a Libor Loan.
          “Applicable Margin” — (i) initially, until changed in accordance with
the following provisions, the Applicable Margin shall be 75 basis points for ABR
Loans and 175 basis points for Libor Loans; (ii) commencing with the fiscal
quarter of Borrower ended on April 2, 2011, and continuing with each fiscal
quarter thereafter, the Administrative Agent shall determine the Applicable
Margin in accordance with the following matrix, based on the Leverage Ratio:

              Level   Leverage Ratio   ABR Option   Libor Rate Option
1
  Greater than 3.00 to 1.0   125 bps   225 bps
2
  > 2.50 to 1.0 but ≤ 3.00 to 1.0   100 bps   200 bps
3
  > 2.00 to 1.0 but ≤ 2.50 to 1.0   75 bps   175 bps
4
  > 1.50 to 1.0 but ≤ 2.00 to 1.0   50 bps   150 bps
5
  ≤ 1.50 to 1.0   25 bps   125 bps

Changes in the Applicable Margin shall become effective three (3) Business Days
immediately following the date of delivery by Borrower to the Administrative
Agent of a financial statement and a Compliance Certificate required to be
delivered pursuant to Sections 5.2(a), (b) and (c) of this Agreement, and shall
be based upon the Leverage Ratio in effect at the end of the financial period
covered by such financial statement and Compliance Certificate. Notwithstanding
the foregoing provisions, during any period when the Borrower has failed to
deliver such financial statement and Compliance Certificate when due, the
Applicable Margin shall be applied at Level 1 above as of the first Business Day
after the date on which such financial statement and Compliance Certificate were
required to be delivered, regardless of the Leverage Ratio at such time, until
the date the required financial statement and Compliance Certificate have been
delivered. Any changes in the Applicable Margin shall be determined by the
Administrative Agent in accordance with the provisions set forth in this
definition and the Administrative Agent will promptly provide notice of such
determinations to the Borrower and the Lenders. Any such determination by the
Administrative Agent shall be conclusive absent manifest error.



--------------------------------------------------------------------------------



 



-6-

          “Applicable Percentage” — with respect to any Lender, at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment;
provided that in the case of Section 2.15 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Total Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. Each Lender’s initial Applicable Percentage based on the Total
Commitment as of the Closing Date is set forth on Schedule 2.1 to this
Agreement. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Total Commitment most recently in
effect, giving effect to any assignments, and to any Lender’s status as a
Defaulting Lender at the time of determination.
          “Arranger” — HSBC Bank and any successor of HSBC Bank as the Arranger
under this Agreement.
          “Asset Sale” — the sale, lease, transfer or other disposition
(including by means of sale and lease-back transactions, and by means of
mergers, consolidations, amalgamations and liquidations of a corporation,
partnership or limited liability company of the interests therein of Borrower or
any Subsidiary) by Borrower or any Subsidiary to any Person of any such
Borrower’s or such Subsidiary’s respective assets, provided that the term Asset
Sale specifically excludes (i) any sales, transfers or other dispositions of
inventory, or obsolete, worn-out or excess furniture, fixtures, equipment or
other property, real or personal, tangible or intangible, in each case in the
ordinary course of business; (ii) any actual or constructive total loss of
property or the use thereof, resulting from destruction, damage beyond repair or
other rendition of such property as permanently unfit for normal use from any
casualty or similar occurrence whatsoever; (iii) the destruction or damage of a
portion of such property from any casualty or similar occurrence whatsoever
under circumstances in which such damage cannot reasonably be expected to be
repaired, or such property cannot reasonably be expected to be restored to its
condition immediately prior to such destruction or damage, within ninety
(90) days after the occurrence of such destruction or damage or such longer
reasonable time period as determined under the Borrower’s plan of restoration or
replacement for such property established within a 90 day period after such
occurrence provided such plan is acceptable to the Administrative Agent in its
reasonable judgment; (iv) the condemnation, confiscation or seizure of, or
requisition of title to or use of any property; or (v) in the case of any
unmovable property located upon a leasehold, the termination or expiration of
such leasehold.
          “Assigned Dollar Value” — (i) in respect of any Loan denominated in
Dollars, the amount thereof, (ii) in respect of the undrawn or stated amount of
any Alternative Currency Letter of Credit, the Dollar Equivalent thereof
determined as of a Valuation Date with respect to such Letter of Credit (iii) in
respect of Alternative Currency Letter of Credit reimbursement obligations, the
Dollar Equivalent thereof determined as of the Valuation Date with respect to
the payment made by the Issuing Bank giving rise thereto, and (iv) in respect of
a Loan denominated in an Alternative Currency, the Dollar Equivalent thereof as
of a Valuation Date with respect to such Loan.



--------------------------------------------------------------------------------



 



-7-

          “Assignment and Assumption” — an assignment and assumption agreement
entered into by a Lender and an assignee and accepted by the Administrative
Agent, substantially in the form of Exhibit F hereto with all blanks
appropriately completed.
          “Available Amount” — (a) with respect to any Letter of Credit issued
in Dollars, the stated or face amount of such Letter of Credit to the extent
available at the time for drawing (subject to presentment of all requisite
documents) and (b) with respect to any Alternative Currency Letter of Credit,
the Assigned Dollar Value of the stated or face amount of such Letter of Credit
to the extent available at the time for drawing (subject to presentment of all
requisite documents), in either case as the same may be increased or decreased
from time to time in accordance with the terms of such Letter of Credit or
Alternative Currency Letter of Credit, as the case may be.
          “Availability Period” — the period from the Closing Date to, but
excluding, the earlier of the Revolving Credit Maturity Date and the date of
termination of the Commitments.
          “Bankruptcy Event” — with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in the furtherance of, or indicating
its consent to, approval of, acquiescence in, any such proceeding or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
          “Borrower” — as defined in the opening paragraph to this Agreement.
          “Breakage Fee” — an amount reasonably determined by the applicable
Lender at the time of a prepayment of a Libor Loan to be equal to the sum of the
costs, losses, expenses and penalties incurred by such Lender as a result of
such prepayment; any loss to any Lender shall be deemed to be an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Libor Loan had
such event not occurred, for the period from the date of such event to the last
day of the then current Interest Period therefor, over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period for deposits of Dollars or the applicable Alternative Currency of a
comparable amount and period from other banks in the London Interbank Market.
Any Lender’s calculation of any Breakage Fee shall be conclusive absent manifest
error.



--------------------------------------------------------------------------------



 



-8-

          “Business Day” — (a) for all purposes other than as set forth in
clause (b) below, any day excluding Saturday, Sunday, and any day in which banks
in New York, New York are authorized or required by law or governmental action
to close, and (b) with respect to Libor Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in U.S. dollar deposits in the London Interbank Market.
          “Canadian Dollar” — the lawful currency of Canada.
          “Capital Lease” — as applied to any Person means any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, should be accounted for as a capital lease on the balance
sheet of that Person.
          “Capitalized Lease Obligations” — all obligations under Capital Leases
of the Borrower or any Subsidiary, without duplication, in each case taken at
the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Borrower and any Subsidiary prepared in accordance with GAAP.
          “Change in Control” — if (i) any Person or group (within the meaning
of the Securities Laws and the rules of the SEC thereunder as in effect on the
date hereof), except any Pension Plan or employee stock ownership plan of
Borrower, becomes the owner directly or indirectly of 30% or more of the
aggregate voting power represented by the Equity Interests of Borrower having
the power to vote for the election of directors generally; or (ii) a majority of
the members of the Board of Directors of Borrower are not Continuing Directors.
          “Change in Law” — (a) the adoption of any law, rule, regulation or
treaty after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.10(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
          “Closing Date” — March 18, 2011.
          “Code” — the Internal Revenue Code of 1986, as amended from time to
time.



--------------------------------------------------------------------------------



 



-9-

          “Collateral” — any “Collateral” as defined in any Security Document,
together with any other real or personal property collateral covered by any
Security Document.
          “Commitment” — with respect to each Lender, the commitment of such
Lender to make Revolving Loans, to acquire participations in Letters of Credit,
including Alternative Currency Letters of Credit, to make or otherwise acquire
participations in Alternative Currency Loans and to acquire participations in
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (i) reduced from time to time pursuant to Section 2.13 of this
Agreement and (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.4 of this Agreement. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.1 to this
Agreement, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.
          “Commitment Fee” — as defined in Section 2.12 of this Agreement.
          “Compliance Certificate” — a certificate executed by a Financial
Officer of the Borrower substantially in the form of Exhibit E hereto with all
blanks appropriately completed.
          “Confidential Information Materials” — the collective reference to the
Confidential Information Memorandum dated February, 2011 and any other
confidential information material with respect to Borrower and the Revolving
Credit previously distributed to the Lenders.
          “Consolidated” or “Consolidated Basis” — the consolidation of the
accounts of any entity and its Subsidiaries in accordance with GAAP, including
principles of consolidation, consistent with those applied in the preparation of
the consolidated audited financial statements of Borrower delivered to the
Lenders.
          “Consolidated Capital Expenditures” — for any period, the aggregate of
all expenditures of Borrower and all Subsidiaries during such period determined
on a Consolidated Basis that may properly be classified as capital expenditures
in conformity with GAAP, provided that such term shall not include any such
expenditure in connection with replacement or repair of assets to the extent
that casualty insurance proceeds or the trade-in value of other equipment were
used for such expenditure.
          “Consolidated EBITDA” — for any period, an amount equal to (i) the sum
of the amounts for such period of (A) Consolidated Net Income, (B) Consolidated
Interest Expense, (C) provisions for taxes based on income, (D) total
depreciation expense, (E) total amortization expense, (F) other non-cash items
reducing Consolidated Net Income and (G) non-cash stock related expenses minus
(ii) other non-cash items increasing Consolidated Net Income for such period.
Notwithstanding anything to the contrary in this definition, for purposes of
computing the Leverage Ratio and the Interest Coverage Ratio hereunder, or in
connection with any pro-forma calculation required by this Agreement, the term
“Consolidated EBITDA” shall be computed, on a consistent basis, to reflect
purchases and acquisitions by Permitted Acquisition



--------------------------------------------------------------------------------



 



-10-

or otherwise made by Borrower and the Subsidiaries during the relevant period as
if they occurred at the beginning of such period, and Borrower, during the
twelve (12) month period following the date of any such acquisition may include
in the calculation hereof the necessary portion of the adjusted historical
results of the entities acquired in acquisitions that were achieved prior to the
applicable date of the acquisition for such time period as is necessary for
Borrower to have figures on a trailing four fiscal quarter basis from the date
of determination with respect to such acquired entities.
          “Consolidated Interest Expense” — for any period, as determined in
accordance with GAAP, total interest expense (including that portion
attributable to Capital Leases in accordance with GAAP and capitalized interest)
of Borrower and all Subsidiaries on a Consolidated Basis with respect to all
outstanding Indebtedness of Borrower and all Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
entered into by the Borrower or any Subsidiary, computed (a) on a net basis
after reduction for any interest income, and (b) excluding amortization of
discount and amortization of debt issuance costs. Notwithstanding anything to
the contrary in this definition, in connection with any pro-forma calculation
required by Section 7.8(c) of this Agreement (an “Acquisition Pro-Forma
Calculation”), the term “Consolidated Interest Expense” shall be computed, on a
consistent basis, to reflect the applicable purchase or acquisition being made
by Borrower or the applicable Subsidiary as if such acquisition occurred at the
beginning of such period, and Borrower shall, for purposes of the Acquisition
Pro-Forma Calculation, include in the calculation hereof the necessary portion
of the adjusted historical results of the entity acquired for such time period
as is necessary for Borrower to have figures on a trailing four fiscal quarter
basis from the date of determination with respect to such acquired entity. For
the avoidance of doubt, nothing herein shall require the Borrower to include in
any other calculation of Consolidated Interest Expense any interest paid on any
portion of the pre-acquisition Indebtedness of an acquired entity.
          “Consolidated Net Debt” — as of any date of determination, the sum of
(i) all Debt of Borrower and all Subsidiaries, determined on a Consolidated
Basis in accordance with GAAP, including all Indebtedness under Securitization
Transactions, less the aggregate net balances of cash and cash equivalents of
Borrower and all Subsidiaries and (ii) letters of credit outstanding (other than
that portion of letters of credit outstanding representing the aggregate undrawn
face amount of letters of credit which are trade letters of credit issued with
respect to the purchase and sale of goods by Borrower or any Subsidiary).
          “Consolidated Net Income” — for any period, the net income (or loss)
of Borrower and all Subsidiaries on a Consolidated Basis for such period taken
as a single accounting period determined in conformity with GAAP.
          “Consolidated Total Assets” — as at any date of determination, all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or a similar caption) on a Consolidated balance sheet of
Borrower and all Subsidiaries at such date.



--------------------------------------------------------------------------------



 



-11-

          “Contingent Obligation” — of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guaranties, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract. The amount of any Contingent Obligation shall
be equal to the amount of the obligation that is so guarantied or supported that
is actually outstanding or otherwise due and payable from time to time, if a
fixed and determinable amount or if there is no fixed or determinable amount,
either (x) if a maximum amount is guaranteed, the maximum amount or (y) if there
is no maximum amount, the amount of the obligation that is so guarantied or
supported.
          “Continuing Director” — as of any date of determination, any member of
the Board of Directors of Borrower who (i) was a member of such Board of
Directors on the date of this Agreement; or (ii) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.
          “Control”, “Controlling”, “Controlled by”, and “under Common Control
with” — the possession, directly or indirectly, of the power to either (i) vote
20% or more of the Equity Interests having voting power for the election of
directors, or persons performing similar functions, of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether by
contract or otherwise; provided however, no Pension Plan or employee stock
ownership plan of Borrower shall be considered to have Control of Borrower or
any Subsidiary.
          “Conversion Date” — the date on which an ABR Loan converts to a Libor
Loan, the date on which a Libor Loan converts to an ABR Loan, or the date on
which a Libor Loan is continued as a new Libor Loan.
          “Credit Party” — the Administrative Agent or any Lender.
          “Current Indentures” — the Subordinated Indenture and Second
Subordinated Indenture.
          “Debt” — with respect to any Person, any Indebtedness resulting from
the borrowing of any money or from any deferral of payment of the purchase price
for the acquisition or Capital Lease of any asset.
          “Default” — any of the events specified in Article VIII whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulting Lender” — any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit



--------------------------------------------------------------------------------



 



-12-

Party any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, become the subject of a Bankruptcy Event.
          “Designated Hedge Agreement” — any Hedge Agreement to which Borrower
or any of its Subsidiaries is a party and as to which a Lender or any Affiliate
of a Lender is a counterparty, so that such Lender or Affiliate, to the extent
of such Lender’s or Affiliate’s credit exposure under such Hedge Agreement, will
be entitled to share in the benefits of any Guaranty and the Security Documents
to the extent any such Guaranty and Security Documents include obligations under
Designated Hedge Agreements in the obligations secured or guarantied thereby.
          “Directly-Owned Foreign Subsidiary” — any Foreign Subsidiary over
which Borrower has direct Control or a Guarantor has direct Control.
          “Disposal” — the intentional or unintentional abandonment, discharge,
deposit, injection, dumping, spilling, leaking, storing, burning, terminal
destruction or placing of any substance so that it or any of its constituents
may enter the Environment.
          “Dollar Equivalent” — on any particular date, (i) with respect to any
amount denominated in Dollars, such amount of Dollars, and (ii) with respect to
any amount denominated in an Alternative Currency, the amount of Dollars which
could be purchased by the Administrative Agent with such amount of such currency
in the applicable foreign currency markets at the Spot Rate at or about
11:00 a.m. (Eastern time) on such date.
          “Dollars”, “U.S. Dollars” or “$” — lawful money of the United States
of America.
          “Domestic Lending Office” — with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 2.1 hereto or



--------------------------------------------------------------------------------



 



-13-

in the Assignment and Assumption pursuant to which it became a Lender, as the
case may be, or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.
          “Domestic Subsidiary” — (i) any Subsidiary having any place of
business located in the United States of America, other than Moog Controls
Corporation, an Ohio corporation, Moog Controls Corporation, a New York
corporation and AMC Delaware Inc, a Delaware corporation , or (ii) any
Subsidiary that is a foreign sales corporation.
          “Environment” — any water including, but not limited to, surface water
and ground water or water vapor; any land including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.
          “Environmental Claim” — as defined in Section 4.12(a) of this
Agreement.
          “Environmental Laws” — all foreign, federal, state, provincial and
local environmental, land use, zoning, health, chemical use, safety and
sanitation laws, statutes, ordinances, regulations, codes and rules relating to
the protection of the Environment and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Substances and the policies, guidelines, procedures, interpretations,
decisions, orders and directives of any Governmental Authority with respect
thereto.
          “Environmental Permits” — all licenses, permits, approvals,
authorizations, consents or registrations required by any applicable
Environmental Laws and all applicable judicial and administrative orders in
connection with ownership, lease, purchase, transfer, closure, use and/or
operation of Borrower’s property and/or as may be required for the storage,
treatment, generation, transportation, processing, handling, production or
disposal of Hazardous Substances.
          “Environmental Questionnaire” — a questionnaire and all attachments
thereto concerning: (i) activities and conditions affecting the Environment at
any property of a Person or (ii) the enforcement or possible enforcement of any
Environmental Law against a Person.
          “Equity Interests” — shares of capital stock in a corporation,
partnership interests in a partnership, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest.
          “ERISA” — the Employee Retirement Income Security Act of 1974, as
amended by the Multiemployer Pension Plan Amendments Act of 1980, and as
otherwise amended from time to time.
          “ERISA Affiliate” — each Subsidiary and any trade or business (whether
or not incorporated) that, together with Borrower, is treated as a single
employer under Section 414(b)



--------------------------------------------------------------------------------



 



-14-

or (c) of the Code or Section 4001(b)(1) of ERISA, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” — (i) any Reportable Event with respect to a Pension
Plan (other than an event for which the 30-day notice period is waived);
(ii) the existence with respect to any Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (iv) the incurrence by Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan; (v) the receipt by Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Pension Plan or Plans or to appoint a trustee
to administer any Pension Plan; (vi) the incurrence by Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; or (vii) the receipt by
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
          “Euro” and “EUR” — the lawful currency of the Participating Member
States of the European Monetary Union.
          “Event of Default” — as defined in Section 8.1 of this Agreement.
          “Excluded Taxes” — with respect to the Administrative Agent, any
Lender or any other Recipient, (a) Taxes imposed on or measured by net income
and franchise Taxes (however determined) in each case imposed by the United
State of America, or by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office or management is located (or with which it has a present or former
connection) or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction, (c) any backup
withholding Taxes imposed by the United States of America or any similar Taxes
imposed by any other jurisdiction, (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.18), any
withholding Tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 10.18, except to the extent that such Foreign Lender (or, in the
case of an assignment, its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment) to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.11 and (e) any Taxes imposed or for which any Person is liable under
or with respect to FATCA.



--------------------------------------------------------------------------------



 



-15-

          “Executive Order No. 13224” — the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, amended, renewed, extended or replaced.
          “Existing Letters of Credit” — any Letter of Credit issued by HSBC
Bank under the 2006 Agreement and which is outstanding on the Closing Date, as
further described on Schedule 2.4.
          “FATCA” — Sections 1471 through 1474 of the Code and any regulations
(whether temporary or proposed) that are issued thereunder or official
governmental interpretations thereof.
          “Federal Funds Effective Rate” — for any day, the rate per annum
(based on a year of 365 days and actual days elapsed and rounded upward to the
nearest 1/100th of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
          “Fee Letter” — the letter dated February 9, 2011 between the Borrower
and the Administrative Agent providing for the payment by the Borrower of
certain arrangement and annual agency fees for the sole account of the
Administrative Agent.
          “Financial Officer” — any of the chief financial officer, chief
executive officer, treasurer, assistant treasurer, or president of the Borrower.
          “Foreign Lender” — any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.
          “Foreign Subsidiary” — (i) any Subsidiary not having any place of
business located in the United States of America other than any Subsidiary that
is a foreign sales corporation, (ii) Moog Controls Corporation, an Ohio
corporation, and (iii) AMC Delaware Inc, a Delaware corporation.
          “GAAP” — as of the date of any determination, generally accepted
accounting principles in the United States of America as promulgated by the
Financial Accounting Standards Board and/or the American Institute of Certified
Public Accountants or any successor entity or entities thereto, and which are
effective as of such date of determination, consistently applied and maintained
throughout the relevant periods and from period to period.



--------------------------------------------------------------------------------



 



-16-

          “Governmental Authority” — any nation or government or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
          “Guarantor” or “Guarantors” — individually or collectively, Curlin
Medical Inc., a Delaware corporation, Flo-Tork, Inc., a Delaware corporation,
Moog Europe Holdings I LLC, a New York limited liability company, Moog Europe
Holdings II LLC, a New York limited liability company, ZEVEX, Inc., a Delaware
corporation, QuickSet International, Inc., an Illinois corporation, CSA
Engineering, Inc., a California corporation, Videolarm, Inc., a Georgia
corporation, Advanced Integrated Systems Ltd, a Nevada limited liability
company, Ethox International, Inc., a New York corporation, Mid-America
Aviation, Inc., a North Dakota corporation, MMC Sterilization Services Group,
Inc., a Pennsylvania corporation, Moog Techtron Corp, a Florida corporation,
X.O. Tec Corporation, a Delaware corporation, and any other Subsidiary of
Borrower which is required to deliver to the Administrative Agent a Guaranty
hereunder.
          “Guaranty” — a guaranty agreement in form and content reasonably
satisfactory to the Administrative Agent and the Lenders evidencing the
obligation of a Person to guarantee payment of any Indebtedness and any other
reimbursement, payment or performance obligations of another Person which arise
under this Agreement or any other Loan Document.
          “Hazardous Substances” — without limitation, any explosives, radon,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances and any other
material defined as a hazardous substance in Section 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Section 9601(14).
          “Hedge Agreement” — an interest rate swap, cap or collar agreement, or
any arrangement similar to any of the foregoing between Borrower and any Lender
or Affiliate of a Lender relating to any Indebtedness under this Agreement, each
as providing for the transfer or mitigation of interest rate risk either
generally or under specific contingencies, or any foreign currency exchange
agreement or similar arrangement between Borrower or any of its Subsidiaries and
any Lender or Affiliate of a Lender, each as providing for the transfer or
mitigation of foreign currency risk either generally or under specific
contingencies.
          “HSBC Bank” — HSBC Bank USA, National Association, and its successors
and assigns.
          “Indebtedness” — at a particular date, without duplication, (i) all
indebtedness of a Person for borrowed money whether or not evidenced by a note,
bond, debenture or other debt instrument, or for the deferred purchase price of
property (excluding trade accounts payable in the ordinary course of business),
whether short term or long term, (ii) any indebtedness secured by a lien on a
Person’s assets whether or not such Person is primarily liable for repayment



--------------------------------------------------------------------------------



 



-17-

thereof, (iii) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder and not
repaid by such Person, (iv) Capitalized Lease Obligations; (v) all mandatory
redemption, repurchase or similar obligations with respect to any Equity
Interests of such Person, (vi) Contingent Obligations with respect to any of the
foregoing to the extent (and only to the extent) that (A) any such Contingent
Obligation relates to other Indebtedness that is not Consolidated Indebtedness
of the Borrower and any Subsidiary and (B) the other Indebtedness to which such
Contingent Obligation relates is outstanding and then only as to principal or
like amounts actually borrowed, due, payable or drawn, as the case may be; and
provided, that any guaranty given by the Borrower or a Subsidiary of Borrower of
indebtedness owing by a Subsidiary of Borrower to another Subsidiary of Borrower
shall not constitute Indebtedness, provided that the only parties to such
guaranty are the Borrower, such Subsidiary and other Subsidiaries of Borrower,
and (vii) all obligations of the Borrower or any Subsidiary under Hedge
Agreements.
          “Indemnified Party” — as defined in Section 9.2 of this Agreement.
          “Indemnified Taxes” — Taxes imposed on or with respect to any payment
made by Borrower under this Agreement, other than Excluded Taxes and Other
Taxes.
          “Interest Coverage Ratio” — as of any date of determination, the ratio
as of the last day of any fiscal quarter of Borrower ending on the date of
determination, of (i) Consolidated EBITDA for the four consecutive fiscal
quarters then ended to (ii) Consolidated Interest Expense for such period.
          “Interest Period” or “Interest Periods” — individually, and
collectively, with respect to a Libor Loan, the one, two, three or six month
interest periods selected by the Borrower pursuant to the terms of this
Agreement to be applicable to specific Libor Loans from time to time or any such
other periods of such other durations as the Borrower and all Lenders may agree
shall be applicable to specific Libor Loans from time to time; provided,
however, that (i) no Interest Period may be selected that would end after the
Revolving Credit Maturity Date; (ii) if any Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month; (iii) if any Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day, and (iv) if any Interest Period would otherwise expire
on a day that is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, such Interest Period shall expire on
the next preceding Business Day.
          “Investment” — with respect to any Person, any loan, advance or other
extension of credit (other than unsecured normal trade credit extended upon
customary terms in the ordinary course of such Person’s business) or capital
contribution to, any purchase or other acquisition of any security of or
interest in, or any other investment in, any other Person.



--------------------------------------------------------------------------------



 



-18-

          “Issuing Bank” — HSBC Bank in its capacity as issuer of Letters of
Credit under this Agreement, and any replacements or successors of such bank in
such capacity as provided in Section 2.4(j) of this Agreement.
          “Japanese Yen” — the lawful currency of Japan.
          “Law” or “Laws” — any law, constitution, statute, regulation, rule,
opinion, ruling, ordinance, order, injunction, writ, decree, bond or judgment of
any Governmental Authority.
          “LC Disbursement” — a payment made by the Issuing Bank pursuant to a
Letter of Credit.
          “LC Exposure” — at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (ii) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
          “Lenders” — the Persons listed on Schedule 2.1 to this Agreement and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.
          “Lenders’ Obligations” — as defined in Section 8.2 of this Agreement.
          “Letter of Credit” — any letter of credit issued pursuant to this
Agreement whether issued as a U.S. Letter of Credit denominated in Dollars or in
Alternative Currency, including, without limitation, the Existing Letters of
Credit.
          “Letter of Credit Commitment” — the commitment of the Issuing Bank to
issue Letters of Credit under this Agreement, or, if the Issuing Bank has
entered into one or more Assignments and Assumptions, set forth for the Issuing
Bank in the register maintained by the Administrative Agent as the Issuing
Bank’s “Letter of Credit Commitment,” as such amount may be reduced at or prior
to such time pursuant to Section 2.13. The amount of the Letter of Credit
Commitment on the Closing Date is $75,000,000.
          “Letter of Credit Facility” — at any time, an amount equal to the
amount of the Issuing Bank’s Letter of Credit Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.13 less the
aggregate Available Amount under all Letters of Credit including Existing
Letters of Credit outstanding at such time.
          “Leverage Ratio” — as of any date of determination, the ratio of
(i) Consolidated Net Debt of Borrower as of the last day of the fiscal quarter
of Borrower ending on the date of determination, to (ii) Consolidated EBITDA for
the four consecutive fiscal quarters then ended.



--------------------------------------------------------------------------------



 



-19-

          “Libor Interest Determination Date” — a Business Day that is two
(2) Business Days prior to the commencement of each Interest Period during which
the Libor Rate will be applicable.
          “Libor Lending Office” — with respect to any Lender, the office of
such Lender specified as its “Libor Lending Office” opposite its name on
Schedule 2.1 hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.
          “Libor Loan” — any Loan on which interest is calculated based on the
Libor Rate plus the Applicable Margin.
          “Libor Rate” — for any Libor Loan for any Interest Period therefor,
either (a) the rate of interest per annum determined by the Administrative Agent
(rounded upward to the nearest 1/100 of 1%) appearing on, in the case of
Dollars, Reuters Screen Page LIBOR01 (or any successor page) and, in the case of
an Alternative Currency, the appropriate page of the Reuters screen which
displays British Bankers Association Interest Settlement Rates for deposits in
such Alternative Currency (or, in each case, (i) such other page or service as
may replace such page on such system or service for the purpose of displaying
such rates and (ii) if more than one rate appears on such screen, the arithmetic
mean for all such rates rounded upward to the nearest 1/100 of 1%) as the London
interbank offered rate for deposits in the Applicable Currency at approximately
11:00 a.m. (London time), on a Libor Interest Determination Date, and in an
amount approximately equal to the amount of the Libor Loan and for a period
approximately equal to such interest Period or (b) if such rate is for any
reason not available, the rate per annum equal to the rate at which the
Administrative Agent or its designee is offered deposits in such currency at or
about 11:00 a.m. (London time) on a Libor Interest Determination Date, in the
interbank market where the eurodollar and Alternative Currency and exchange
operations in respect of its Libor Loans are then being conducted for settlement
in immediately available funds, for delivery on the first day of such Interest
Period for the number of days comprised therein, and in an amount comparable to
the amount of the Libor Loan to be outstanding during such Interest Period, and
in each case, adjusted for applicable reserves, if any.
          “Libor Rate Option” — the Rate Option in which interest is based on
the Libor Rate plus the Applicable Margin for the applicable Loan.
          “Lien” — any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien, charge or encumbrance, or preference,
priority or other security agreement or preferential arrangement in respect of
any asset of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement or any financing lease
having substantially the same economic effect as any of the foregoing).
          “Loan” or “Loans” — individually and collectively, any Revolving Loan,
whether such is an ABR Loan or a Libor Loan, any Alternative Currency Loan, and
any Swingline Loan under the Revolving Credit.



--------------------------------------------------------------------------------



 



-20-

          “Loan Account” — an account or accounts maintained with the
Administrative Agent for the Borrower into which the proceeds of a Revolving
Loan denominated in Dollars shall be initially deposited pursuant to
Sections 2.1(c) and 2.5 of this Agreement.
          “Loan Document” — this Agreement and any other loan, guaranty, letter
of credit or Collateral document (other than the Fee Letter) executed and
delivered by Borrower, any Guarantor, or any Subsidiary or the Lenders in
connection with this Agreement including, without limitation, the Notes, any
Guaranty, any Letter of Credit or any document in connection therewith, and the
Security Documents, as any of the same may be amended, modified, renewed or
replaced from time to time.
          “Material Adverse Effect” — an effect, individually or in the
aggregate, that (i) is materially adverse to the business, assets, financial
condition or results of operations of Borrower and its Subsidiaries, taken as a
whole, or (ii) does materially impair the ability of the Borrower to perform
their obligations under this Agreement, or any other Loan Documents, or (iii)
materially impairs the rights and remedies of the Administrative Agent, the
Swingline Lender, the Issuing Bank or any of the Lenders or other Secured
Facility Parties under the Loan Documents.
          “Material Indebtedness” — Indebtedness owing to a Person or Persons in
a single transaction or related transactions (other than the Loans and Letters
of Credit), or obligations in respect of one or more Hedge Agreements entered
into with a Person, of the Borrower and any Subsidiary in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the principal amount of the obligations of any Person in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Hedge
Agreement were terminated at such time.
          “Maximum Limit” — the maximum aggregate amount which the Borrower can
borrow under the Revolving Credit which is $900,000,000, as of the Closing Date.
          “Mortgages” — those existing mortgages referenced in the Background
section of this Agreement, originally granted pursuant to the 1998 Agreement or
2003 Agreement.
          “Multiemployer Plan” — a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, any Person under Common
Control with the Borrower, or any Person Controlled by the Borrower, has an
obligation to contribute.
          “Multiple Employer Plan” — a Pension Plan subject to Title IV of ERISA
and described in Section 4063 of ERISA with respect to which the Borrower or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such Pension Plan has been or were to be terminated.
          “Net Proceeds” — the gross amount received less tax reserves
established to cover estimated taxes on Asset Sales that are otherwise permitted
under Section 7.8(b), payments made on debt secured by Permitted Encumbrances in
Asset Sales that are otherwise permitted under



--------------------------------------------------------------------------------



 



-21-

Section 7.8(b) where payment of such debt is a condition to such disposition,
commissions, fees (including, without limitation the fees and expenses of
attorneys, accountants, investment bankers, appraisers and consultants), other
closing costs (including, without limitation, costs of title insurance, surveys,
recording fees and filing fees and transfer taxes), underwriters’ discounts and
similar expenses.
          “Non-Material Subsidiary” — any Subsidiary that has, as of the date of
determination, total assets equal to less than 5% of Consolidated Total Assets,
based on the quarterly financial statements of Borrower most recently delivered
to the Lenders.
          “Note” or “Notes” — individually, any, and collectively, all, of the
Revolving Notes, Alternative Currency Notes and the Swingline Note and any or
all replacements and renewals thereof.
          “Operating Lease” — as applied to any Person, any lease of any
property, whether real, personal or mixed, by that Person as lessee that, in
conformity with GAAP, is not accounted for as a Capital Lease on the balance
sheet of that Person.
          “Other Taxes” — any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of this Agreement, except for any Excluded Taxes.
          “Overdue Amounts” — as defined in Section 2.6(c) of this Agreement.
          “Parent” — with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
          “Participants” — as defined in Section 11.4(b) of this Agreement.
          “Participating Member State” — a member of the European Communities
that adopts or has adopted the Euro as its currency in accordance with the
legislative measures of the European Council (including, without limitation, the
European Council regulations) for the introduction of, changeover to, or
operation of the Euro in one or more member states.
          “PBGC” — the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Pension Plan” — any pension plan as defined in Section 3(2) of ERISA
which is a single employer plan as defined in Section 4001 of ERISA and subject
to Title IV of ERISA and which is (i) a plan maintained by Borrower or any ERISA
Affiliate for employees or former employees of Borrower or of any ERISA
Affiliate, (ii) a plan to which Borrower or any ERISA Affiliate contributes or
is required to contribute, (iii) a plan to which Borrower or any ERISA Affiliate
was required to make contributions within the five (5) year period preceding the
date of this Agreement, or (iv) any other plan with respect to which Borrower or
any ERISA Affiliate



--------------------------------------------------------------------------------



 



-22-

has incurred or may incur liability, including contingent liability, under Title
IV of ERISA, to such plan or to the PBGC. Each such Pension Plan to which
Borrower is or may be obligated to contribute as of the date of this Agreement
is listed and identified on Schedule 1.2 to this Agreement.
          “Permitted Acquisitions” — as set forth in Section 7.8 of this
Agreement.
          “Permitted Dispositions” — as defined in Section 7.8 of this
Agreement.
          “Permitted Distributions” — as defined in Section 7.4 of this
Agreement.
          “Permitted Encumbrances” — as defined in Section 7.2 of this
Agreement.
          “Permitted Indebtedness” — as defined in Section 7.1 of this
Agreement.
          “Permitted Investment Foreign Jurisdiction” — with respect to a
Foreign Subsidiary, the foreign country in which the principal place of business
of such Foreign Subsidiary is located, and any of the United States of America,
United Kingdom, Switzerland and any country in the European Union using the Euro
as its currency in which any other Foreign Subsidiary is located or any other
jurisdiction to which the Administrative Agent consents in writing.
          “Permitted Investments” — as defined in Section 7.3 of this Agreement.
          “Person” — any natural person, corporation, limited liability company,
partnership, joint venture, trust, unincorporated association, Governmental
Authority or other entity, body, organization or group.
          “Pounds Sterling” or “£” — the lawful currency of the United Kingdom.
          “Prime Rate” — the rate of interest publicly announced by HSBC Bank
from time to time as its prime rate and as a base rate for calculating interest
on certain loans. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. The
Prime Rate may or may not be the most favorable rate charged by HSBC Bank to its
customers.
          “Rate Option” or “Rate Options” — individually, and collectively, the
choice of applicable interest rates and Interest Periods offered pursuant to
this Agreement to establish the interest to be charged on certain portions of
the unpaid principal borrowed hereunder from time to time.
          “Receivables Assets” — accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.



--------------------------------------------------------------------------------



 



-23-

          “Recipient” — as applicable, (a) the Administrative Agent, (b) any
Lender, (c) the Issuing Bank, and (d) any other recipient of any payment made or
to be made by or on account of any obligation of the Borrower hereunder.
          “Release” — has the same meaning as given to that term in
Section 101(22) of the Comprehensive, Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. Section 9601, et. seq. and the regulations
promulgated thereunder.
          “Replaced Lender” or “Replacement Lender” — as defined in Section 2.18
of this Agreement.
          “Reportable Event” — any event with regard to a Pension Plan described
in Section 4043(c) of ERISA, or in regulations issued thereunder.
          “Request Certificate” — a certificate substantially in the form of
Exhibit D hereto with all blanks appropriately completed, and duly executed by
Borrower.
          “Required Lenders” — at any time, Lenders that together hold Revolving
Credit Exposures and Unused Commitments representing more than 50% of the sum of
the total Revolving Credit Exposures and Unused Commitments at such time;
provided, however, if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Lenders at such time
(i) the aggregate principal amount of Loans owing to such Lender (in its
capacity as a Lender) and outstanding at such time, and (ii) the aggregate
Commitment of such Lender at such time. For purposes of this definition, the
aggregate principal amount of Swingline Loans owing to the Swingline Lender, the
LC Disbursements owing to the Issuing Bank and the amount available to be drawn
under each U.S. Letter of Credit and each Alternative Currency Letter of Credit
shall be considered to be owed to the Lenders ratably in accordance with their
respective Commitments.
          “Responsible Officer” — with respect to a Person, its chief executive
officer, its chief financial officer, any member of the office of the chief
financial officer, treasurer or assistant treasurer. Any Financial Officer shall
be a Responsible Officer.
          “Restricted Payment” — any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, defeasance, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any option, warrant
or other right to acquire any such Equity Interests in the Borrower.
          “Revolving Credit” — the five-year revolving credit facility
(including Revolving Loans, Alternative Currency Loans, Swingline Loans and
Letters of Credit) made available to the Borrower by the Lenders as provided in
Article II of this Agreement.



--------------------------------------------------------------------------------



 



-24-

          “Revolving Credit Exposure” — with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
Alternative Currency Loans, LC Exposure and Swingline Exposure at such time.
          “Revolving Credit Maturity Date” — March 18, 2016, which date may be
shortened in accordance with Section 8.2 of this Agreement.
          “Revolving Loan” or “Revolving Loans” — individually and collectively,
each Loan by any Lender to Borrower whether initially made as an ABR Loan or a
Libor Loan under Section 2.1 of this Agreement or arising from Borrower’s
request for a Loan to repay a Swingline Loan under Section 2.3(c) of this
Agreement, or arising from Automatically Converted Loans under Section 2.1(d) of
this Agreement, or arising from Borrower’s request to reimburse an LC
Disbursement under Section 2.4(f) of this Agreement.
          “Revolving Note” or “Revolving Notes” — the promissory note or
promissory notes of the Borrower substantially in the form of Exhibit A hereto
with all blanks appropriately completed, and all replacements and renewals
thereof, evidencing the promise of the Borrower to repay Revolving Loans under
the Revolving Credit to the applicable Lender.
          “SEC” — the U.S. Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.
          “Second Subordinated Indenture” — the indenture dated as of June 2,
2008 between Borrower and Wells Fargo Bank, National Association, as Trustee,
pursuant to which Borrower issued additional 7.25% Senior Subordinated Notes due
2018 in an aggregate principal amount of approximately $200,000,000, as the same
may, in accordance with the terms of this Agreement, from time to time be
amended, supplemented, restated or otherwise modified or replaced.
          “Secured Facility Parties” — the holders of the Secured Obligations
from time to time, including (i) each Lender and the Issuing Bank in respect of
its Loans and LC Exposure respectively, (ii) the Administrative Agent, the
Issuing Bank and the Lenders in respect of all other present and future
obligations and liabilities of the Borrower and each Subsidiary of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (iii) each Lender and Affiliates of the Lenders in respect of
obligations under Designated Hedge Agreements and in respect of Secured Other
Facilities Obligations owed to such Person by the Borrower or any Subsidiary,
(iv) each Indemnified Party under Section 9.2 in respect of the indemnification
obligations and liabilities of the Borrower to such Person under such
Section 9.2, and (v) their respective successors and (in the case of a Lender,
its permitted) transferees and assigns.
          “Secured Obligations” — all Indebtedness of the Borrower under this
Agreement together with all (a) Secured Other Facilities Obligations and
(b) Indebtedness of Borrower and any Subsidiary under Designated Hedge
Agreements.



--------------------------------------------------------------------------------



 



-25-

          “Secured Other Facilities” — each and any of the following provided to
Borrower, any Guarantor or any other Subsidiary of Borrower by any Lender or any
of its Affiliates: (a) the following bank services (collectively, the “Bank
Services”): (i) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (ii) stored value
cards, and (iii) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services), and (b) any Indebtedness
owing by any Subsidiary of Borrower, and guaranteed by Borrower, provided, that
no such Indebtedness under (b) hereof shall constitute a portion of the Secured
Other Facilities unless the Administrative Agent has received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, and such Indebtedness shall cease to constitute a portion of the
Secured Other Facilities if the Administrative Agent receives written notice to
such effect, in each case such notice to be provided by the Borrower and the
applicable Lender or Affiliate.
          “Secured Other Facilities Obligations” — any and all obligations of
the Borrower, any Guarantor or any other Subsidiary of Borrower, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Secured Other Facilities.
          “Securities Laws” — the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the Sarbanes Oxley Act of 2002 and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the Securities and Exchange
Commission or the Public Company Accounting Oversight Board.
          “Securitization Subsidiary” — a Subsidiary that is established for the
limited purpose of acquiring and financing Receivables Assets and interests
therein of the Borrower or any Subsidiary and engaging in activities ancillary
thereto.
          “Securitization Transaction” — any transaction or series of
transactions pursuant to which a Securitization Subsidiary purchases Receivable
Assets or interests therein from the Borrower or any Subsidiary of the Borrower
and finances such Receivables Assets or interests therein through the issuance
of Indebtedness or equity interests or through the sale of such Receivables
Assets or interests therein; provided that (a) the board of directors of the
Borrower shall have approved such transaction, (b) no portion of the
Indebtedness of a Securitization Subsidiary is guaranteed by or is recourse to
the Borrower or any Subsidiary (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
cover the collectibility of such Receivables Assets), and (c) neither the
Borrower nor any other Subsidiary has any obligation to maintain or preserve
such Securitization Subsidiary’s financial condition.
          “Security Documents” — any security agreement, any UCC financing
statement, any mortgage or deed of trust, any assignment of leases and rents,
any negative pledge



--------------------------------------------------------------------------------



 



-26-

agreement and any amendment thereof or any other document pursuant to which any
Lien is granted or perfected by Borrower or any Guarantor to the Administrative
Agent on behalf of itself and the other Secured Facility Parties as security for
any of the Secured Obligations.
          “Spot Rate” — the spot rate of exchange that appears on the Reuters
World Currency Page applicable to such currency (or such other page that may
replace such page on such service for the purpose of displaying the spot rate of
exchange) for the purchase of such currency with another currency at
approximately 10:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if there shall at
any time no longer exist such a page on such service, the Spot Rate shall be
determined by reference to another similar rate publishing service reasonably
selected by the Administrative Agent.
          “Subordinated Indebtedness” — at a particular date, without
duplication, any Indebtedness for which the Borrower or any Subsidiary is
directly and primarily liable that is expressly subordinated in right of payment
to the payment of all Indebtedness of the Borrower incurred under and in
compliance with the terms of the Credit Agreement and the Loan Documents on a
basis substantially equivalent to the subordination under the Current Indentures
(as defined in section 7.1(g) hereof).
          “Subordinated Indenture” — the Indenture dated as of January 10, 2005
between Borrower and JPMorgan Chase Bank, N.A. as trustee (“Trustee”) as
supplemented by that First Supplemental Indenture dated as of September 12, 2005
between Borrower and the Trustee as the same may, in accordance with the terms
of this Agreement, from time to time be amended, supplemented, restated or
otherwise modified or replaced, pursuant to which Borrower issued 6-1/4% Senior
Subordinated Notes due 2015 in an aggregate principal amount of approximately
$200,000,000.
          “Subsidiary” — any limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of
Borrower in Borrower’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
corporation of which at least 50% of the voting stock is owned by any entity
directly, or indirectly through one or more Subsidiaries.
          “Swingline Exposure” — at any time for all Lenders, the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be its Applicable Percentage of the
total Swingline Exposure at such time.
          “Swingline Lender” — HSBC Bank, in its capacity as lender of Swingline
Loans hereunder, and any successor to HSBC Bank, and the replacements or
successors to HSBC Bank in such capacity, as provided in this Agreement.
          “Swingline Loan” — a Loan made in U.S. Dollars pursuant to Section 2.3
of this Agreement.



--------------------------------------------------------------------------------



 



-27-

          “Swingline Note” — a promissory note of Borrower substantially in the
form of Exhibit C hereto with all blanks appropriately completed, and all
replacements and renewals thereof evidencing the promise of the Borrower to
repay Swingline Loans to the Swingline Lender.
          “Taxes” — any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Commitment” — the aggregate amount of the Commitments of the
Lenders, as such Commitments may be increased or decreased pursuant to the terms
of this Agreement. The amount of the Total Commitment is $900,000,000 on the
Closing Date.
          “Type” — when used in reference to any Loan or borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
borrowing, is determined by reference to the Libor Rate or the Alternate Base
Rate.
          “Unused Alternative Currency Sublimit” — as to any Lender at any time,
an amount in Dollars equal to (i) such Lender’s Alternative Currency Sublimit
minus (ii) the sum of (x) the aggregate Assigned Dollar Value of all Alternative
Currency Loans made by such Lender (in its capacity as a Lender) and outstanding
at such time, plus (y) such Lender’s Applicable Percentage of the aggregate
Available Amount of all Alternative Currency Letters of Credit outstanding at
such time.
          “Unused Commitment” — with respect to any Lender at any time, (i) such
Lender’s Commitment at such time minus (ii) the sum of (x) the aggregate
principal amount of all Revolving Loans and the Assigned Dollar Value of all
Alternative Currency Loans, in each instance made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (y) such Lender’s
Applicable Percentage of (1) the aggregate Available Amount of all Letters of
Credit, including, without limitation, Existing Letters of Credit, outstanding
at such time, (2) the aggregate principal amount of all LC Disbursements made by
the Issuing Bank and outstanding at such time, and (3) the aggregate principal
amount of all Swingline Loans made by the Swingline Lender and outstanding at
such time.
          “USA Patriot Act” — the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
          “U.S. Letter of Credit” — a Letter of Credit denominated in Dollars.
          “U.S. Person” — a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “Valuation Date” — (a) with respect to any Loan, each of the
following: (i) each date of a borrowing of a Libor Loan denominated in an
Alternative Currency, (ii) each date of a



--------------------------------------------------------------------------------



 



-28-

continuation of a Libor Loan denominated in an Alternative Currency, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the Issuing Bank under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the Issuing Bank shall reasonably determine or the Required Lenders shall
reasonably require.
          “Withdrawal Liability” — liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
          1.2 Accounting Terms.
               (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing Borrower’s
audited financial statements previously provided to the Administrative Agent and
the Lenders, except as otherwise specifically prescribed herein.
               (b) Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in this
Agreement, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
          1.3 Exchange Rates; Currency Equivalents. (a) As of each Valuation
Date, the Administrative Agent or the Issuing Bank, as applicable, shall
determine the exchange rates to be used for calculating the Dollar Equivalent of
amounts denominated in Alternative Currencies by reference to the Spot Rate.
Such exchange rate becomes effective as of such Valuation Date and shall be the
rate employed in converting any amounts between Applicable Currencies until the
next Valuation Date to occur. Except for purposes of financial statements
delivered by the Borrower hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for



--------------------------------------------------------------------------------



 



-29-

purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the Issuing Bank, as applicable.
               (b) Wherever in this Agreement in connection with an advance,
conversion, continuation or prepayment of a Libor Loan or Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Libor Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant equivalent amount thereof in the
Applicable Currency of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or Issuing Bank, as applicable, in accordance with
Section 1.3(a) above.
          1.4 European Economic and Monetary Union Provisions. The following
shall be effective at and from the commencement of the third stage of the
European Monetary Union (“EMU”) by the United Kingdom:
               (a) Redenomination and Alternative Currencies. Each obligation
under this Agreement which has been denominated in Pounds Sterling shall be
redenominated into the Euro in accordance with EMU legislation, provided, that
if and to the extent that any EMU legislation provides that following the
commencement of the third stage of EMU by the United Kingdom an account
denominated either in the Euro or in Pounds Sterling and payable within the
United Kingdom by crediting an account of the creditor can be paid by the debtor
either in Euro or in Pounds Sterling, each party to this Agreement shall be
entitled to pay or repay any such amount either in the Euro or in Pounds
Sterling. Any Alternative Currency Loan that would otherwise be denominated in
Pounds Sterling shall be made in the Euro and except as provided in the
foregoing sentence, any amount payable by the Administrative Agent to the
Lenders under this Agreement shall be paid in Euro.
               (b) Payments by the Administrative Agent Generally. With respect
to the payment of any amount denominated in Euro or in Pounds Sterling, neither
the Administrative Agent nor any Lender shall be liable to the Borrower or any
Lender in any way whatsoever for any delay, or the consequences of any delay, in
the crediting to any account of any amount required by this Agreement to be paid
if such party shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds (in Euro or, as the case may be, in Pounds
Sterling) to the account with the bank which shall have specified for such
purpose. As used herein, “all relevant steps” means all such steps as may be
prescribed from time to time by the regulations or operating procedures of such
clearing or settlement system as the Administrative Agent may from time to time
determine for the purpose of clearing or settling payments of the Euro.
               (c) Basis of Accrual. If the basis of accrual of interest or fees
expressed in this Agreement with respect to Pounds Sterling shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest or fees in respect of the Euro, such convention
or practice shall replace such expressed basis effective as of and from the
commencement of the third stage of EMU by the United Kingdom; provided,



--------------------------------------------------------------------------------



 



-30-

that if any Alternative Currency Loan is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Borrowing, at the
end of the then current Interest Period.
               (d) Rounding and Other Consequential Changes. Without prejudice
and in addition to any method of conversion or rounding prescribed by any EMU
legislation and without prejudice to the respective liabilities for indebtedness
of the Borrower to the Lenders and the Lenders to the Borrower under or pursuant
to this Agreement:
                    (i) each reference in this Agreement to a minimum amount (or
an integral multiple thereof) in Pounds Sterling shall be replaced by a
reference to such reasonably comparable and convenient amount (or an integral
multiple thereof) in the Euro as the Administrative Agent may from time to time
specify; and
                    (ii) except as expressly provided in this Section 1.4, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
necessary or appropriate to reflect the introduction of or changeover to the
Euro in the United Kingdom.
          1.5 Unavailability of Alternative Currency Loans. Notwithstanding any
other provision herein, if any Change in Law shall make it unlawful for any
Lender to make or maintain any Alternative Currency Loan or to give effect to
its obligations as contemplated hereby with respect to any such Loan or in the
event that there shall occur any material adverse change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the opinion of such Lender make it
impracticable for Loans to be denominated in either the Euro, Pounds Sterling,
Canadian Dollar, or Japanese Yen, then, by written notice to the Borrower and to
the Administrative Agent, such Lender may: (i) declare that such Loans will not
thereafter be made, whereupon any request for such an Alternative Currency Loan
shall be deemed a request for a Loan in Dollars unless such declaration shall be
subsequently withdrawn (the Lender agreeing to withdraw such declaration
promptly upon determining that the applicable event or condition no longer
exists); and (ii) require that all outstanding Alternative Currency Loans so
affected be repaid.
          1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
          1.7 Letters of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any letter of credit document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.



--------------------------------------------------------------------------------



 



-31-

ARTICLE II. THE CREDIT
          2.1 The Revolving Credit.
               (a) Revolving Loans. Each Lender agrees, severally and not
jointly, subject to the terms and conditions and relying upon the
representations and warranties set forth in this Agreement and within the limits
hereof, to make one or more Revolving Loans to the Borrower, and Borrower may
make a request for a Revolving Loan or Revolving Loans from the Lenders, at any
one time and from time to time, during the Availability Period. The Borrower
shall not at any time permit, and no Lender shall have any obligation to permit,
the aggregate outstanding principal amounts of all Revolving Loans, Alternative
Currency Loans, Swingline Loans and the face amount of outstanding Letters of
Credit to exceed the Maximum Limit or any such Loan to exceed such Lender’s
Unused Commitment, or the Dollar Equivalent of $150,000,000 outstanding at any
one time for all Alternative Currency Loans. The Revolving Loans may be repaid
and reborrowed in accordance with the provisions hereof.
               (b) The Alternative Currency Loans. Each Lender severally agrees,
on the terms and conditions hereinafter set forth, to make Loans denominated in
an Alternative Currency (“Alternative Currency Loans”) to the Borrower from time
to time on any Business Day during the Availability Period in an amount for each
such Loan not to exceed the Dollar Equivalent of such Lender’s Unused
Alternative Currency Sublimit at such time; provided, however, that the
aggregate amount of all Alternative Currency Loans and the aggregate amount of
Alternative Currency LC Exposure at any time outstanding shall not at any time
exceed the aggregate of the Alternative Currency Sublimits of all Lenders (the
“Alternative Currency Facility”), and, provided, further, no requested
Alternative Currency Loans shall be made in any amount which would exceed the
aggregate of the Unused Commitments of the Lenders at such time. Each
Alternative Currency Loan shall consist of Alternative Currency advances made
simultaneously by the Lenders ratably according to their Alternative Currency
Sublimits. Within the limits of each Lender’s Alternative Currency Sublimit in
effect from time to time, the Borrower may borrow, repay and reborrow.
               (c) Method for Dollar Loans. When Borrower wants the Lenders to
make a Revolving Loan denominated in Dollars available, the Borrower shall
notify the Administrative Agent not later than 1:00 p.m. on the Business Day on
which the Revolving Loan is to be funded in the case of an ABR Loan, and in the
case of a Libor Loan not later than two (2) Business Days prior to the proposed
commencement date of the applicable Interest Period. In such notice, which may
be by telephone, confirmed immediately in writing, or telex or telecopier, by
means of a Request Certificate duly completed and executed, the Borrower shall
specify (i) the aggregate amount of the Revolving Loan to be made on a
designated date which shall be in a minimum amount of $2,000,000 and shall be in
whole multiples of $1,000,000 for amounts in excess of such minimum amount;
(ii) whether the Revolving Loan shall be an ABR Loan or a Libor Loan, and if a
Libor Loan the applicable Interest Period; and (iii) the proposed date on which
the Revolving Loan is to be funded which shall be a Business Day. Each Lender
shall make available to the Administrative Agent in accordance with Section 2.5
hereof, in



--------------------------------------------------------------------------------



 



-32-

immediately available funds, such Lender’s Applicable Percentage of such Loan in
accordance with the respective Commitment of such Lender. As early as
practically possible on the date on which a Revolving Loan is made and upon
fulfillment of the conditions set forth in Article III of this Agreement, the
Administrative Agent will make the proceeds of the Revolving Loan available to
the Borrower by a deposit to the applicable Loan Account.
               (d) Method for Alternative Currency Loans.
                    (i) When Borrower wants the Lenders to make a Revolving Loan
denominated in an Alternative Currency available, the Borrower shall notify the
Administrative Agent and the Lenders not later than 11:00 a.m. on the third
Business Day prior to the date of the proposed borrowing. Each such notice (a
“Notice of Alternative Currency Borrowing”) may be by telephone, confirmed
immediately in writing, or telex or telecopier, specifying therein the
(i) requested date of such Alternative Currency Loan, (ii) Applicable Currency,
(iii) amount of such Alternative Currency Loan (which requested Alternative
Currency Loan (other than, in the case of a continuation of a Libor Loan, a
change in the Dollar Equivalent thereof solely as a result of currency
fluctuations)) shall be in an aggregate amount of the Applicable Alternative
Currency which would purchase approximately Three Million Dollars ($3,000,000)
or an integral multiple of One Million Dollars ($1,000,000) in excess thereof
based on the Spot Rate with respect to such currency on the date of the
applicable Notice of Alternative Currency Borrowing or, if less, the then Dollar
Equivalent amount of the aggregate Unused Alternative Currency Sublimits, and
(iv) initial Interest Period for such Alternative Currency Loan (it being
understood by the Borrower and Lenders that all Alternative Currency Loans shall
be Libor Loans). Each Lender shall make available to the Administrative Agent,
in accordance with Section 2.5 hereof, in same day funds in such Alternative
Currency, such Lender’s Applicable Percentage of such Alternative Currency Loan
in accordance with the respective Alternative Currency Sublimits of such Lender.
After the Administrative Agent’s receipt of funds from the Lenders and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by wire
transfer to such account as the Borrower shall have previously designated to the
Administrative Agent in writing, which account must be in the name of Borrower
or a Subsidiary and in London or the financial center of the country of the
Applicable Currency.
          The Administrative Agent and the Lenders shall not incur any liability
to Borrower in acting upon any notice referred to in Sections 2.1(c) or (d) or
upon any telephonic notice which the Administrative Agent believes in good faith
to have been given by the Borrower by a duly authorized officer or other Person
authorized to borrow on behalf of Borrower or for otherwise acting in good faith
hereunder.
                    (ii) Upon the occurrence and during the continuance of any
Default or Event of Default, the Administrative Agent may, and, in the case of
the occurrence and continuance of a Default or Event or Default, shall at the
direction of the Required Lenders, terminate the Alternative Currency Facility
by giving notice of such termination to the Borrower, and each of the Lenders.
Thereupon, (A) any and all then outstanding Alternative Currency



--------------------------------------------------------------------------------



 



-33-

Loans shall automatically be converted into Revolving Loans denominated in
Dollars in an amount equal to the Dollar Equivalent thereof (the “Automatically
Converted Loans”), (B) no further Alternative Currency Loans shall be permitted
to be made and (C) the Alternative Currency Sublimits of the Lenders shall be
automatically terminated. In addition, at such time the other Lenders shall
purchase from the Lenders, and the Lenders shall sell and assign to the Lenders,
Automatically Converted Loans in an amount so that each and every Lender shall
have a share of the total Automatically Converted Loans equal to its Applicable
Percentage of the Total Commitment. The Administrative Agent shall specify the
amounts required to effect such purchases and sales among the Lenders. The
Borrower hereby agrees to each such sale and assignment. Each Lender agrees to
purchase its Applicable Percentage of Automatically Converted Loans on (i) the
Business Day on which demand therefor is made; provided that notice of such
demand is given not later than 11:00 a.m. on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. Upon any such assignment by a Lender to the other Lenders of a
portion of the Automatically Converted Loans, such Lender represents and
warrants to such other Lenders that such Lender is the legal and beneficial
owner of the interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to any of the Automatically
Converted Loans, any of the Loan Documents, Borrower or any Guarantor
(including, without limitation, as to the financial condition of Borrower or any
Guarantor). The occurrence of any event which results in the existence of
Automatically Converted Loans pursuant to the foregoing shall be deemed to
constitute, for all purposes of this Agreement including Section 2.7(a)(ii), an
optional prepayment of all of the Alternative Currency Loans so automatically
converted into Automatically Converted Loans before the last day of the Interest
Period relating thereto.
               (e) Existing Indebtedness Assigned. As of the Closing Date, there
are $338,068,406 of revolving loans outstanding and Existing Letters of Credit
with a face amount of $11,561,665 outstanding under the 2006 Agreement (as
defined in part A of the Background Section of this Agreement). Pursuant to an
Omnibus Assignment and Assumption Agreement dated as of the Closing Date, the
lenders under the 2006 Agreement have assigned to the Administrative Agent all
of the indebtedness under the 2006 Agreement effective as of the Closing Date.
As of the Closing Date, such indebtedness under the 2006 Agreement is amended
and restated as Indebtedness hereunder, and the Administrative Agent hereby
assigns a portion of the Commitment to the Lenders such that, after giving
effect to such assignment, the Commitment of each Lender shall be as set forth
on Schedule 2.1. The terms and provisions of Exhibit F are hereby incorporated
by reference so that the foregoing assignment shall be subject to the terms and
conditions of such Exhibit F.
          2.2 The Notes. (a) The Revolving Loans shall be evidenced by the
Revolving Notes, with all blanks appropriately completed, payable as provided
therein to the Lenders. The Revolving Note shall be inscribed by the holder
thereof on the schedule attached thereto and any continuation thereof with the
date of the making of each Revolving Loan, the amount of each Revolving Loan,
the applicable Rate Options and Interest Periods, all payments of principal, and
the aggregate outstanding principal balance thereof.



--------------------------------------------------------------------------------



 



-34-

               (b) The Alternative Currency Loans shall be evidenced by the
Alternative Currency Notes, with all blanks appropriately completed, payable as
provided therein to the Lenders. The Alternative Currency Notes shall be
inscribed by the holder thereof on the schedule attached thereto and any
continuation thereof with the date of the making of each Alternative Currency
Loan, the amount thereof and the applicable Interest Periods, all payments of
principal, and the aggregate outstanding principal balance thereof.
               (c) The Swingline Loans shall be evidenced by the Swingline Note,
with all blanks appropriately completed, payable as provided therein to the
Swingline Lender. The Swingline Note shall be inscribed by the holder thereof on
the schedule attached thereto and any continuation thereof with the date of the
making of each Swingline Loan, the amount thereof and all payments of principal,
and the aggregate principal balance thereof.
Any such inscription on the schedules to any Revolving Note, Alternative
Currency Note or Swingline Note made by the holder thereof shall constitute
prima facie evidence of the accuracy of the information so recorded; provided,
however, the failure of any Lender or other holder to make any such inscription
shall not affect the obligations of the Borrower under any Revolving Note,
Alternative Currency Note or Swingline Note or this Agreement.
          2.3 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Loans (“Swingline Loans”) to
Borrower solely for the Swingline Lender’s own account, from time to time during
the Availability Period, up to an aggregate principal amount at any one time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the
aggregate Unused Commitments of the Lenders at such time being exceeded;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Swingline Lender shall not
make any Swingline Loan in the period commencing one Business Day after the
Swingline Lender shall have received written notice in accordance with
Section 11.6 of this Agreement from Administrative Agent or any Lender that one
or more of the conditions contained in Article III are not then satisfied or a
Default or an Event of Default exists and ending upon the satisfaction or waiver
of such condition(s) or cure or waiver of such Default or Event of Default.
Swingline Loans shall bear interest at a rate per annum equal to the Alternate
Base Rate from time to time in effect plus 100 basis points. Each outstanding
Swingline Loan shall be payable on the Business Day following demand therefor or
automatically without demand on the Revolving Credit Maturity Date, together
with interest accrued thereon, and shall otherwise be subject to all other terms
and conditions applicable to all Revolving Loans, except that all interest
thereon shall be payable to the Swingline Lender solely for its own account
other than in the case of the purchase of a participation therein in accordance
with Section 2.3(c) of this Agreement. Within the foregoing limits and subject
to the terms and conditions set forth herein, Borrower may borrow, repay and
reborrow Swingline Loans.
               (b) To request a Swingline Loan, Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m. on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and



--------------------------------------------------------------------------------



 



-35-

shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from Borrower. The Swingline Lender
shall make each Swingline Loan available to Borrower by means of a credit to the
general deposit account of Borrower with the Swingline Lender (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.4(f) of this Agreement, by remittance to the Issuing Bank)
by 3:00 p.m. on the requested date of such Swingline Loan.
               (c) At any time after making a Swingline Loan, the Swingline
Lender may request Borrower to, and upon request by the Swingline Lender,
Borrower shall, promptly request a Revolving Loan from all Lenders and apply the
proceeds of such Revolving Loan to the repayment of any Swingline Loan owing by
Borrower not later than the Business Day following the Swingline Lender’s
request. Notwithstanding the foregoing, and upon the earlier to occur of
(i) three (3) Business Days after demand for payment is made by the Swingline
Lender for a Swingline Loan, and (ii) the Revolving Credit Maturity Date, if
such Swingline Loan has not been paid by Borrower, such Swingline Loan shall
bear interest as an ABR Loan and each Lender (other than the Swingline Lender)
shall irrevocably and unconditionally purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation in such
Swingline Loan in an amount equal to such Lender’s Applicable Percentage of such
Swingline Loan and promptly pay such amount to the Administrative Agent for the
account of the Swingline Lender by wire transfer of immediately available funds
in the same manner as provided in Section 2.5 of this Agreement with respect to
Loans made by such Lender, and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, shall be made without any
offset, abatement, withholding or reduction whatsoever and such payment shall be
made by the other Lenders whether or not an Event of Default or a Default is
then continuing or any other condition precedent set forth in Article III is
then met and whether or not Borrower has then requested a Revolving Loan in such
amount. The Administrative Agent shall notify Borrower of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender. If any Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender, any amounts due to
the Swingline Lender from such Lender pursuant to this Section, the Swingline
Lender shall be entitled to recover such amount, together with interest thereon
at the Federal Funds Effective Rate for the first three (3) Business Days after
Defaulting Lender receives such notice and thereafter at the rate for ABR Loans,
in either case payable (i) on demand, (ii) by setoff against any payments made
to the Swingline Lender for the account of Defaulting Lender, or (iii) by
payment to the Swingline Lender by the Administrative Agent of amounts otherwise
payable to Defaulting Lender under this Agreement. The failure of any Lender to
make available to the Administrative Agent for the account of the Swingline
Lender its Applicable Percentage of any unpaid Swingline Loan shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of the Swingline Lender, its Applicable
Percentage of any unpaid Swingline Loan on the



--------------------------------------------------------------------------------



 



-36-

date such payment is to be made, but no Lender shall be responsible for the
failure of any other Lender to make available to the Administrative Agent for
the account of the Swingline Lender its Applicable Percentage of any unpaid
Swingline Loan.
          2.4 Letters of Credit.
               (a) General. The Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue Letters of Credit for the account of the
Borrower from time to time on any Business Day during the period from the
Closing Date until two (2) Business Days prior to the Revolving Credit Maturity
Date (A) in an aggregate Available Amount for all Letters of Credit, including,
without limitation, Existing Letters of Credit, not to exceed at any time the
Issuing Bank’s Letter of Credit Commitment at such time, (B) with respect to
Alternative Currency Letters of Credit, in an Available Amount for each such
Alternative Currency Letter of Credit not to exceed an amount equal to the
Unused Alternative Currency Sublimits of the Lenders at such time, (C) in an
Available Amount for each such Letter of Credit not to exceed an amount equal to
the Unused Commitments of the Lenders at such time. Within the limits of the
Letter of Credit Facility, and subject to the limits referred to herein, the
Borrower may request the issuance of Letters of Credit under this Section, repay
any LC Disbursements resulting from drawings under Letters of Credit pursuant to
Section 2.4(f) and request the issuance of additional Letters of Credit under
Section 2.4(c). The Existing Letters of Credit shall be deemed to be Letters of
Credit under this Agreement issued on the Closing Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
               (b) Letter of Credit Fees. The Issuing Bank shall have the right
to receive, solely for its own account, and Borrower shall pay with respect to
any Letter of Credit the Issuing Bank’s reasonable and customary administrative,
issuance, amendment, drawing and negotiation charges in connection with letters
of credit. Without limiting the foregoing, the Borrower shall pay to the Issuing
Bank a fronting fee which shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure (“Fronting Fee”). The Fronting Fee shall be payable to the Issuing Bank
quarterly in arrears on the first day of each quarter following the Closing
Date. For each day during (i) the period beginning on the date of this Agreement
and ending March 31, 2011, (ii) each full calendar quarter thereafter during the
term of this Agreement and (iii) the period beginning on the first day of the
calendar quarter containing the Revolving Credit Maturity Date and ending on the
day before the Revolving Credit Maturity Date, the Borrower shall pay, on
demand, following each such calendar quarter or other time period, to the
Administrative Agent for the account of each Lender participating in such
Letters of Credit a non-refundable letter of credit fee equal to such Lender’s
Applicable Percentage, on such day, of the product obtained by multiplying
(A) that portion of LC Exposure representing



--------------------------------------------------------------------------------



 



-37-

the aggregate undrawn face amount of Letters of Credit on such day first by
(B) the Applicable Margin then in effect for Libor Loans for such day and then
by (C) 1/360.
               (c) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions; Reports.
                    (i) To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (at least three
(3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension for a Letter of Credit) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (d) of this Section), the
Available Amount of such Letter of Credit, the Applicable Currency, the name and
address of the beneficiary thereof, the purpose for which such Letter of Credit
is to be issued, and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. Such notice, to be effective, must
be received by the Issuing Bank not later than 2:00 p.m. or the time agreed upon
by the Issuing Bank and the Borrower on the last Business Day on which such
notice can be given under this Section 2.4(c). If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit.
                    (ii) A Letter of Credit shall be issued, amended, renewed or
extended only if, (x) after giving effect to such issuance, amendment, renewal
or extension (i) the LC Exposure shall not exceed $75,000,000, (ii) the sum of
the total Revolving Credit Exposures shall not exceed the Total Commitment, and
(iii) in the case of Alternative Currency Letters of Credit, the Unused
Alternative Currency Sublimits shall not be exceeded, (y) as of the date of such
issuance amendment, renewal or extension, no order, judgment or decree of any
court, arbitrator or Governmental Authority shall purport by its terms to enjoin
or restrain the Issuing Bank from issuing the Letter of Credit and no law, rule
or regulation applicable to the Issuing Bank and no request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit or request that the Issuing
Bank refrain from the issuance of letters of credit generally or the issuance of
that Letter of Credit. Unless the Issuing Bank has been notified by the
Administrative Agent or the Required Lenders in writing that a Default or an
Event of Default has occurred and is continuing, in which case the Issuing Bank
shall have no obligation to issue, amend, renew or extend any Letter of Credit
until such notice is withdrawn by the Administrative Agent or the Required
Lenders or such Default or Event of Default has been effectively waived in
accordance with the provisions of this Agreement, the Issuing Bank shall, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower as agreed between the Issuing Bank
and the Borrower in connection with such issuance, provided that any such
Alternative Currency Letter of Credit shall in any event be made available to
the Borrower,



--------------------------------------------------------------------------------



 



-38-

or as the Borrower may direct, in London or the financial center of the country
of the Applicable Currency.
                    (iii) The Issuing Bank shall furnish (i) to the
Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued during the
previous week and drawings during such week under all Letters of Credit, (ii) to
the Administrative Agent, the Borrower, and each Lender on the first Business
Day of each month a written report summarizing issuance and expiration dates of
Letters of Credit issued during the preceding month and drawings during such
month under all Letters of Credit, and (iii) to the Administrative Agent, the
Borrower, and each Lender on the first Business Day of each calendar quarter a
written report setting forth the average daily aggregate Available Amount during
the preceding calendar quarter of all Letters of Credit.
                    (iv) Notwithstanding any other provisions of this Agreement
if, after the Closing Date any Change in Law shall make it unlawful for the
Issuing Bank to issue Letters of Credit denominated in an Alternative Currency,
then by prompt written notice thereof to the Borrower and to the Administrative
Agent (which notice shall be withdrawn whenever such circumstances no longer
exist), the Issuing Bank may declare that Letters of Credit will not thereafter
be issued by it in the affected Alternative Currency or Alternative Currencies,
whereupon the affected Alternative Currency or Alternative Currencies shall be
deemed (for the duration of such declaration) not to constitute an Alternative
Currency for purposes of the issuance of Letters of Credit by the Issuing Bank.
               (d) Expiration Date. No Letter of Credit shall have an expiration
date (including all rights of the Borrower or the beneficiary to require
renewal) later than one (1) Business Day prior to the Revolving Credit Maturity
Date. The foregoing notwithstanding, any standby Letter of Credit may, by its
terms, be renewable annually upon notice (a “Notice of Renewal”) given to the
Issuing Bank and the Administrative Agent on or prior to any date for notice of
renewal set forth in such Letter of Credit (but in any event at least three
(3) Business Days prior to the date of the proposed renewal of such standby
Letter of Credit) and upon fulfillment of the applicable conditions set forth in
Article III unless the Issuing Bank shall have notified the Borrower (with a
copy to the Administrative Agent) on or prior to the date for notice of
termination set forth in such Letter of Credit (but in any event at least thirty
(30) Business Days prior to the date of automatic renewal) of its election not
to renew such standby Letter of Credit (a “Notice of Termination”); provided
that the terms of each standby Letter of Credit that is automatically renewable
annually shall not permit the expiration date (after giving effect to any
renewal) of such standby Letter of Credit in any event to be extended to a date
later than one (1) Business Day before the Revolving Credit Maturity Date. If
either a Notice of Renewal is not given by the Borrower or a Notice of
Termination is given by the Issuing Bank pursuant to the immediately preceding
sentence, such standby Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed; provided, however, that even in
the absence of receipt of a Notice of Renewal, the Issuing Bank may, in its
discretion unless instructed to the contrary by the Administrative Agent or the
Borrower, deem that a Notice of



--------------------------------------------------------------------------------



 



-39-

Renewal had been timely delivered and, in such case, a Notice of Renewal shall
be deemed to have been so delivered for all purposes under this Agreement.
               (e) Participations. (i) Immediately upon issuance by the Issuing
Bank of any Letter of Credit in accordance with the procedures set forth in
Section 2.4(c) of this Agreement, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the Issuing Bank,
without recourse or warranty, an undivided interest and participation equal to
its Applicable Percentage of such Letter of Credit (including, without
limitation, all obligations of the Borrower with respect thereto) and any
security therefor or guaranty pertaining thereto.
                    (ii) In the event that the Issuing Bank makes any LC
Disbursement and the Borrower shall not have repaid such amount to the Issuing
Bank pursuant to Section 2.4(f) of this Agreement, (a) if such payment relates
to an Alternative Currency Letter of Credit, automatically and with no further
action required, the obligation to reimburse the applicable payment shall be
permanently converted into an obligation to reimburse the Dollar Equivalent of
such LC Disbursement, and (b) the Issuing Bank shall promptly notify the
Administrative Agent and each Lender of such failure, and each Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
the Issuing Bank the amount of such Lender’s Applicable Percentage of the
unreimbursed amount of any LC Disbursement in the same manner as provided in
Section 2.5 of this Agreement with respect to Revolving Loans made by such
Lender and the Administrative Agent shall promptly pay to the Issuing Bank the
amounts so received by it from the Lenders.
                    (iii) If any Lender fails to make available to the Issuing
Bank any amounts due to the Issuing Bank pursuant to this Section 2.4(e), the
Issuing Bank shall be entitled to recover such amount, together with interest
thereon, at the Federal Funds Effective Rate for the first three (3) Business
Days after Defaulting Lender receives such notice and thereafter at the rate for
ABR Loans, in either case payable (i) on demand, (ii) by setoff against any
payments made to the Issuing Bank for the account of Defaulting Lender or
(iii) by payment to the Issuing Bank by the Administrative Agent of amounts
otherwise payable to Defaulting Lender under this Agreement. The failure of any
Lender to make available to the Administrative Agent for the account of the
Issuing Bank its Applicable Percentage of the unreimbursed amount of any LC
Disbursement shall not relieve any other Lender of its obligation hereunder to
make available to the Administrative Agent for the account of the Issuing Bank
its Applicable Percentage of the unreimbursed amount of any LC Disbursement on
the date such payment is to be made, but no Lender shall be responsible for the
failure of any other Lender to make available to the Administrative Agent for
the account of the Issuing Bank its Applicable Percentage of the unreimbursed
amount of any LC Disbursement on the date such payment is to be made.
                    (iv) Whenever the Issuing Bank receives a payment on account
of an LC Disbursement, including any interest thereon, it shall promptly pay to
each Lender which has funded its participating interest therein, in like funds
as received an amount equal to such Lender’s pro rata share thereof based on the
amount funded.



--------------------------------------------------------------------------------



 



-40-

                    (v) The obligations of a Lender to make payments to the
Administrative Agent for the account of the Issuing Bank with respect to LC
Disbursements shall be absolute, unconditional and irrevocable, not subject to
any counterclaim, set-off, qualification or exception whatsoever and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, whether or not an Event of Default or a Default is then
continuing.
                    (vi) In the event any payment by Borrower received by the
Administrative Agent with respect to a Letter of Credit and distributed by the
Administrative Agent to the Lenders on account of their participations is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any receivership, liquidation, reorganization or bankruptcy
proceeding, each Lender which received such distribution shall, upon demand by
the Administrative Agent, contribute such Lender’s Applicable Percentage of the
amount set aside, avoided or recovered together with interest at the rate
required to be paid by the Administrative Agent upon the amount required to be
repaid by it.
               (f) Reimbursement. If the Issuing Bank shall make any LC
Disbursement, the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent for the account of the Issuing Bank an amount in the
Applicable Currency equal to such LC Disbursement not later than 12:00 Noon on
the date that such LC Disbursement is made, if the Borrower shall have received
notice by telephone or otherwise of such LC Disbursement prior to 10:00 a.m. on
such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 Noon on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m. on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.1 or 2.3 of this Agreement that such payment be financed with an
ABR Loan or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Loan or Swingline Loan.
               (g) Obligations Absolute. The Borrower’s obligations to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit so long as it complies in all
material respects, (iv) the existence of any claim, set-off, defense or other
right which Borrower or any Subsidiary may have at any time against the
beneficiary named in a



--------------------------------------------------------------------------------



 



-41-

Letter of Credit or any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), the Issuing Bank, any Lender, any other
Person, whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transaction (including any
underlying transactions between Borrower, any Subsidiary and the beneficiary
named in any Letter of Credit), (v) the occurrence of any Event of Default or
Default, or (vi) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. As among the Borrower, the
Issuing Bank and the Lenders, the Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of the Letters of Credit requested by it. In furtherance and not
in limitation of the foregoing, the Issuing Bank and the Lenders shall not be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respect invalid, insufficient, inaccurate, fraudulent
or forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; (iii) failure of the beneficiary of
a Letter of Credit to comply fully with conditions required in order to draw
upon such Letter of Credit so long as such beneficiary is in material compliance
with such conditions; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise; (v) errors in interpretation of technical terms; (vi) misapplication
by the beneficiary of a Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (vii) any consequences arising from causes beyond the
control of the Issuing Bank or the Lenders. In addition to amounts payable as
elsewhere provided in this Section 2.4, Borrower hereby agrees to protect,
indemnify, pay and save the Administrative Agent, the Issuing Bank and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, posts, charges and expenses (including reasonable attorneys’
fees) arising from the claims of third parties against the Administrative Agent
or the Issuing Bank in respect of any Letter of Credit requested by the
Borrower. In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Bank or any Lender under or in connection with the Letters of Credit or any
related certificates, if taken or omitted in good faith, shall not put the
Issuing Bank, the Administrative Agent or such Lender under any resulting
liability to Borrower or relieve Borrower of any of their obligations hereunder
to the Issuing Bank, the Administrative Agent or any Lender. Notwithstanding
anything to the contrary contained in this Section 2.4(g), Borrower shall not
have any obligations to indemnify the Issuing Bank under this Section 2.4(g) in
respect of any liability incurred by the Issuing Bank that is found in a final
judgment by a court of competent jurisdiction to have resulted primarily from
the Issuing Bank’s own gross negligence or willful misconduct, unless such
action or inaction on the part of the Issuing Bank which gave rise to the
liability was taken at the request of Borrower or from the wrongful failure to
pay the Letter of Credit except if pursuant to an order from a Governmental
Authority (even if such order is later invalidated).



--------------------------------------------------------------------------------



 



-42-

               (h) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of the Borrower’s
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
               (i) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then regardless of the time of Borrower’s receipt of notice of
such LC Disbursement, unless the Borrower shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to, but excluding, the date that Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Loans; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (f) of this Section, then the default interest rate set forth in
Section 2.6(e)(iii) of this Agreement shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e)(ii) or (e)(iii) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.
               (j) Replacement of the Issuing Bank. The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
               (k) Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
fifty percent (50%) of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an
interest-bearing account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such



--------------------------------------------------------------------------------



 



-43-

date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any of
the Borrower described in Section 8.1(d) or (e) of this Agreement. Such deposit
shall be held by the Administrative Agent as Collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the interest-bearing account or on any investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than fifty percent (50%) of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
          2.5 Funding of Borrowings. (a) Each Lender shall fund its Applicable
Percentage of each Loan to be made hereunder on the proposed date thereof by
wire transfer of immediately available funds (in the Applicable Currency) by
(i) 3:00 p.m., in the case of Revolving Loans, and (ii) 11:00 a.m. in the case
of Alternative Currency Loans, to the account most recently designated by the
Administrative Agent for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.3 hereof. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Loan Account or, in the
case of Alternative Currency Loans, such other account previously designated to
the Administrative Agent in writing, which account must be in the name of the
Borrower or a Subsidiary and in London or the financial center of the country of
the Applicable Currency; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.4(f) of this
Agreement shall be remitted by the Administrative Agent to the Issuing Bank and
that Loans made to repay Swingline Loans as provided in Section 2.3 of this
Agreement shall be remitted by the Administrative Agent to the Swingline Lender
and that Loans made to purchase the Applicable Percentage of Automatically
Converted Loans in Section 2.1(d) of this Agreement shall be remitted by the
Administrative Agent to the applicable Lenders.
               (b) Unless the Administrative Agent shall have received notice
from a Lender in accordance with Section 10.15 of this Agreement that such
Lender will not make available to the Administrative Agent such Lender’s share
of such borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance



--------------------------------------------------------------------------------



 



-44-

with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Administrative Agent, then the Defaulting Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of Defaulting Lender, the greater
of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
a Defaulting Lender pays such amount to the Administrative Agent, then such
amount, less any interest paid to the Administrative Agent, shall constitute
such Lender’s Loan included in such borrowing. Any Defaulting Lender shall pay
on demand to the Borrower the amount equal to the excess of the interest
actually paid by the Borrower to the Administrative Agent over the interest
which would have otherwise been payable by the Borrower to such Defaulting
Lender had such Defaulting Lender funded its share of the applicable borrowing,
plus interest on such amount at the rate applicable to ABR Loans.
          2.6 Interest.
               (a) Rates.
                    (i) The Revolving Notes shall bear interest, prior to
maturity (whether by acceleration or otherwise) on the balance of principal
thereof from time to time unpaid, payable in arrears on the first day of each
month for interest accrued during the preceding month in the case of ABR Loans
and in the case of Libor Loans payable in arrears on the last day of the
applicable Interest Period, and in the case of an Interest Period in excess of
three months also payable on the dates that are successively three months after
the commencement of such Interest Period. The Revolving Loans shall bear
interest in accordance with the Rate Option selected by the Borrower pursuant to
the terms hereof.
                    (ii) The Alternative Currency Notes shall bear interest,
prior to maturity (whether by acceleration or otherwise) on the balance of
principal thereof from time to time unpaid, payable in arrears on the last day
of the applicable Interest Period, and in the case of an Interest Period in
excess of three months also payable on the dates that are successively three
months after the commencement of such Interest Period. The Alternative Currency
Loans shall bear interest at a rate of interest in accordance with the Libor
Rate Option, pursuant to the terms hereof.
                    (iii) The Swingline Note shall bear interest payable monthly
in arrears on the first day of each month for interest accrued during the
preceding month on the balance of principal from time to time unpaid.



--------------------------------------------------------------------------------



 



-45-

               (b) Rate Options.
                    (i) Unless the Borrower has selected a Libor Rate in
accordance with the provisions of this Agreement, the Borrower shall be deemed
to have selected the ABR Option to apply to any portion of a Revolving Note not
subject to a Libor Rate, and such rate shall continue in effect until the
earlier of when a Libor Rate and Interest Period are available and properly
selected, or until the applicable Revolving Note is paid in full.
          Notice by the Borrower of the selection of a Libor Rate or Interest
Period for any Revolving Loan or Alternative Currency Loan, the amount subject
thereto, and the applicable Interest Periods shall be irrevocable. Such notice
may be given to the Administrative Agent by a duly completed Request Certificate
executed by the Borrower.
                    (ii) The Alternative Currency Notes shall bear interest at
the Libor Rate for the Interest Periods selected by the Borrower in accordance
with the provisions of this Agreement.
                    (iii) The Swingline Note shall bear interest at the rate of
interest applicable to ABR Loans and such rate shall continue until the
Swingline Note is paid in full.
               (c) Default Rate. Upon notice to the Borrower by the
Administrative Agent of the occurrence of an Event of Default and during the
continuance thereof and after maturity, whether by acceleration or otherwise,
the Revolving Notes, Alternative Currency Notes and Swingline Notes shall bear
interest at a per annum rate equal to two percent (2%) in excess of the
otherwise applicable rate of interest thereon. Overdue fees and other amounts
payable by the Borrower under this Agreement other than principal and interest
(“Overdue Amounts”) shall also bear interest at a per annum rate equal to two
percent (2%) in excess of the rate of interest applicable to ABR Loans while
such sums remain unpaid. In no event shall the rate of interest on the Revolving
Notes, Alternative Currency Notes or the rate of interest applicable to Overdue
Amounts exceed the maximum rate of interest authorized by law.
               (d) Computation of Interest. Interest on ABR Loans shall be
calculated on the basis of a year of 365 days, or 366 days during a leap year,
for the actual number of days elapsed. Interest on Libor Loans shall be
calculated on the basis of the actual number of days elapsed in a year of
360 days, which will result in a higher effective annual rate. If any of the
Notes are not paid when due, whether because such Notes become due on a
Saturday, Sunday or bank holiday or for any other reason, the Borrower will pay
interest thereon at the aforesaid rate until the date of actual receipt of
payment by the holder of the Notes.
               (e) Rate Conversions and Continuations. For any Revolving Loan,
the Borrower may elect to convert any portion of (i) an ABR Loan to a Libor
Loan, or (ii) a Libor Loan to an ABR Loan, or to continue any Libor Loan or ABR
Loan as a new loan of the same Type; provided, however, Libor Loans may only be
converted to ABR Loans or continued on the expiration date of the applicable
Interest Period.



--------------------------------------------------------------------------------



 



-46-

           Subject to the foregoing, with respect to a Revolving Loan, the
Borrower may elect to convert any ABR Loan to a Libor Loan, or, to continue a
Libor Loan as a new Libor Loan, by Borrower giving irrevocable notice of such
election to the Administrative Agent by 1:00 p.m. at least two (2) Business Days
prior to the requested rate change date and, in the case of any Libor Loan, such
conversion or continuation shall take place on the last day of the applicable
Interest Period with respect to the Revolving Loan being so converted or
continued. Such notice may be given by a duly completed and executed Request
Certificate. Each such request to convert or continue shall include the
requested rate change date (which shall be a Business Day), the Rate Option
selected, and the amount to be converted or continued (which shall be in a
principal amount of $2,000,000 or more and in whole multiples of $1,000,000 in
the case of conversion to, or continuation as, a Libor Loan). If no Event of
Default or Default is then existing at such time, and the Borrower is in
compliance with the terms of this Agreement as evidenced by the Administrative
Agent’s receipt of a properly completed and executed Request Certificate, such
conversion or continuation shall be made on the requested rate change date,
subject to the foregoing limitations in connection with the conversion or
continuation of Libor Loans.
          The Administrative Agent shall not incur any liability to Borrower in
acting upon any telephonic notice which the Administrative Agent believes to
have been given by a duly authorized officer or other designated representative
of such Borrower, and which is confirmed by delivery to the Administrative Agent
from the Borrower or the Borrower of a written or facsimile notice signed by
Borrower or the Borrower, or for otherwise acting in good faith hereunder.
          Notwithstanding the foregoing, Alternative Currency Loans shall at all
times be Libor Loans, must comply with all provisions of this Agreement
applicable to Libor Loans and may not be converted by the Borrower into ABR
Loans.
           2.7 Prepayments.
               (a) Optional Prepayments.
                     (i) ABR Loans. Borrower shall have the right to prepay at
any time without premium all or any portion of the ABR Loans.
                     (ii) Libor Loans. Borrower shall have the right to prepay
without premium all or any portion of the Libor Loans on the expiration day of
the applicable Interest Period. If any Libor Loan is prepaid at any other time,
the Borrower shall pay to the applicable Lender an amount equal to the Breakage
Fee within 10 days of notice thereof from the Lender, setting forth the amount
of such Breakage Fee.
          All prepayments of the Revolving Loans and Alternative Currency Loans
shall be subject to a minimum amount of $2,000,000, and incremental multiples of
$1,000,000 thereafter or the Dollar Equivalent thereof in the case of
Alternative Currency Loans.



--------------------------------------------------------------------------------



 



-47-

               (b) Mandatory Prepayments.
                     (i) Net Proceeds. Borrower shall make a mandatory
prepayment to the Administrative Agent for the account of the Lenders in
accordance with their Applicable Percentages, promptly upon receipt thereof,
equal to all (100%) of the Net Proceeds received by the Borrower or any
Subsidiary from (1) insurance, condemnation and similar recoveries in excess of
$10,000,000 other than such recoveries that are promptly applied in the ordinary
course of business toward repair or replacement of the damaged property; and
(2) the reversion of Pension Plan assets from an over-funded Pension Plan, but
only to the extent of such over-funding. Borrower shall give to the
Administrative Agent written notice of the occurrence of an event requiring a
mandatory prepayment hereunder promptly, but not later than within thirty
(30) days after the occurrence of such an event.
                    (ii) Commitments Exceeded. If on any date, the Revolving
Credit Exposures of the Lenders exceed the Total Commitment, or the Revolving
Credit Exposure of any Lender exceeds such Lender’s Commitment, or the aggregate
principal amount of Swingline Loans exceeds the Swingline Commitment, or the
total LC Exposure exceeds the Letter of Credit Commitment, then in each case the
Borrower shall, upon request made by the Administrative Agent, prepay on such
date the principal amount of Loans in an aggregate amount equal to such excess
or, in the case where total LC Exposure exceeds the Letter of Credit Commitment,
pay to the Administrative Agent an amount in cash equal to such excess to be
held as security for the reimbursement obligations of the Borrower in respect of
Letters of Credit pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Administrative Agent, the
Borrower and the Issuing Bank.
          If the Administrative Agent notifies the Borrower at any time that the
Assigned Dollar Value of the outstanding amount of all Loans and Letters of
Credit denominated in Alternative Currencies at such time exceeds an amount
equal to 105% of the Alternative Currency Sublimit then in effect, then, within
two (2) Business Days after receipt of such notice, the Borrower shall prepay
Loans in an aggregate amount sufficient to reduce such outstanding amount as of
such date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect.
          In the event of any repayment or prepayment of any Loan (other than a
repayment or prepayment of an ABR Loan prior to the end of the Availability
Period with no related Commitment reduction), the Borrower shall pay all accrued
interest on the principal amount repaid or prepaid on the date of such repayment
or prepayment.
          The proceeds of any mandatory prepayments paid to or for the account
of the Lenders shall be applied by the Lender entitled thereto on the applicable
Indebtedness hereunder first to accrued interest, fees and expenses payable
thereon and then to principal.



--------------------------------------------------------------------------------



 



-48-

          2.8 Use of Proceeds. Borrower covenants to the Lenders that Borrower
will use the proceeds borrowed under this Agreement to refinance the
indebtedness under the 2006 Agreement; to make permitted payments and
prepayments under Section 7.6(b)(i), (iii), (iv) and (v); for Borrower’s ongoing
working capital and business requirements including Permitted Acquisitions; and
no part of such proceeds will be used directly or indirectly to purchase or
carry Margin Stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, in violation of any of the provisions
of Regulations U or X of the Board of Governors of the Federal Reserve System.
Borrower further covenants that Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.
          2.9 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Libor Loan:
               (a) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Libor Rate, as applicable, for such Interest
Period; or
               (b) the Administrative Agent is advised by the Required Lenders
that the Libor Rate Option or the Libor Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Libor Loan for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any request to
convert or continue any Loan to or as a Libor Loan shall be ineffective, and
(ii) any requested new Loan shall be made as an ABR Loan.
          2.10 Increased Costs. (a) If any Change in Law shall:
                    (1) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Libor Rate) or the Issuing Bank; or
                    (2) impose on any Lender or the Issuing Bank or the London
interbank market any other condition affecting this Agreement or Libor Loans
made by such Lender or any Letter of Credit or participation therein; or
                    (3) subject any Recipient to any Taxes (other than Excluded
Taxes) on its loans, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;



--------------------------------------------------------------------------------



 



-49-

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Libor Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
               (b) If any Lender or the Issuing Bank determines that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Bank’s capital or on the
capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy, and provided such Change in Law has or would
have a similar effect on Lender as a consequence of other similarly situated
credits of Lender), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
               (c) A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.10 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the Issuing Bank,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
               (d) Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          2.11 Taxes. If any Taxes shall be payable, or ruled to be payable, by
or to any Governmental Authority, by, or in respect of any amount owing to, any
Lender which has



--------------------------------------------------------------------------------



 



-50-

complied with Section 10.18 of this Agreement, relating to any of the
transactions contemplated by this Agreement (including, but not limited to,
execution, delivery, performance, enforcement, or payment of principal or
interest of or under the Notes or the making of any Libor Loan), by reason of
any now existing or hereafter enacted statute, rule, regulation or other
determination, the Borrower will:
               (a) pay on written request therefor all such Taxes to the
relevant Governmental Authority in accordance with applicable laws,
               (b) promptly furnish the Administrative Agent and the Lenders
with evidence of any such payment, and
               (c) indemnify and hold the Administrative Agent and the Lenders
and any holder or holders of the Notes harmless and indemnified against any
liability or liabilities with respect to any Indemnified Taxes or Other Taxes
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or the Lenders, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto.
Without prejudice to the survival of any other agreement of the Borrower under
this Agreement, the agreement and obligations of the Borrower contained in this
Section 2.11 shall survive the termination of this Agreement.
          2.12 Commitment Fee. For each day during (i) the period beginning on
the date of this Agreement and ending March 31, 2011, (ii) each full calendar
quarter thereafter during the term of this Agreement and (iii) the period
beginning on the first day of the calendar quarter containing the Revolving
Credit Maturity Date and ending on the day before the Revolving Credit Maturity
Date, the Borrower shall pay, on demand, following each such calendar quarter or
other time period, to the Administrative Agent for the account of each Lender a
fee equal to the Applicable Commitment Fee Rate times the actual daily amount by
which the Total Commitment on such day exceeds the sum of (x) the outstanding
amount of Loans and (y) the outstanding amount of the aggregate Dollar
Equivalent of the total LC Exposure of the Lenders multiplied by 1/360.
          2.13 Revolving Loan Commitment Termination and Reduction. (a) Unless
previously terminated, the Commitment shall terminate on the Revolving Credit
Maturity Date.
               (b) The Borrower may, at any time by three (3) Business Days
prior written notice from the Borrower to the Administrative Agent, state the
Borrower’s desire to reduce the Maximum Limit to any amount which is not less
than the aggregate of the then outstanding principal amount of Revolving Loans,
Alternative Currency Loans, Swingline Loans and the face amount of outstanding
undrawn Letters of Credit, if any. Any reductions of the Maximum Limit shall not
be reinstated at any future date and any partial reduction shall be in the
amount of $2,000,000 and in incremental multiples of $1,000,000 thereafter. Two
Business Days after receipt of such reduction notice, the obligation of the
Lenders to make Revolving Loans or Alternative Currency Loans hereunder or
purchase participations in Swingline Loans or



--------------------------------------------------------------------------------



 



-51-

Alternative Currency Loans or Letters of Credit hereunder shall be limited to
the Maximum Limit as reduced pursuant to said notice. Any such reduction of the
Commitment shall be accompanied by payment of any applicable Breakage Fees.
          2.14 Payments. (a) All payments of interest, principal, fees and other
expenses by the Borrower under this Agreement unless otherwise specified shall
be made (i) in lawful currency of the United States of America or (ii) in the
case of amounts denominated in an Alternative Currency, in such Alternative
Currency, and in immediately available funds without counterclaim or setoff.
          (b) Any and all payments by or on account of any obligation of the
Borrower hereunder shall to the extent permitted by applicable laws be made free
and clear of and without deduction or withholding for any Taxes. If, however,
applicable laws require the Borrower or the Administrative Agent to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance with such
laws as determined by the Borrower or the Administrative Agent, as the case may
be, upon the basis of the information and documentation to be delivered pursuant
to Section 10.18 of this Agreement.
          (c) If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes from any payment, then (i) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 10.18 of this Agreement,
(ii) the Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant governmental authority in accordance with the Code, and
(iii) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions the Administrative Agent or Lender receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
          (d) All payments shall be made not later than 12:00 Noon on the due
date at the Administrative Agent’s office or such other office designated by the
Administrative Agent in the case of payments made in an Alternative Currency.
All payments (unless stated herein otherwise) shall be applied first to the
payment of all fees, expenses and other amounts due to the Lenders (excluding
principal and interest), then to accrued interest, and the balance on account of
outstanding principal; provided, however, that after a Default or an Event of
Default, payments will be applied to the obligations of Borrower to the Lenders
as the applicable Lender determines in its sole discretion.
          2.15 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) No payments of principal, interest or fees delivered to the
Administrative Agent for the account of any Defaulting Lender shall be delivered
by the Administrative Agent to such Defaulting Lender. Instead, such payments
shall, for so long as such Defaulting Lender



--------------------------------------------------------------------------------



 



-52-

shall be a Defaulting Lender, be held by the Administrative Agent, and the
Administrative Agent is hereby authorized and directed by all parties hereto to
hold such funds in escrow and apply such funds as follows:
                (i) First, if applicable, to any payments due to the Issuing
Bank pursuant to Section 2.4(e) of this Agreement or the Administrative Agent,
in its capacity as Administrative Agent or Swingline Lender, as applicable,
under Section 2.1(d), Section 2.3 or Section 2.5 of this Agreement; and
                (ii) Second, to Loans required to be made by such Defaulting
Lender on any borrowing date to the extent such Defaulting Lender fails to make
such Loans; and
                (iii) Third, to the payment of any amounts owing to the
Borrower, the Lenders, the Issuing Bank or the Administrative Agent as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Administrative Agent against such defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and
                (iv) Fourth, to the payment of any amount due to the Borrower
under Section 2.5(b) of this Agreement.
          (b) Notwithstanding the foregoing, upon the termination of the
Commitments and the payment and performance of all of the Indebtedness and other
obligations of the Borrower under this Agreement (other than those owing to a
Defaulting Lender), any funds then held in escrow by the Administrative Agent
pursuant to the preceding sentence shall be distributed to each Defaulting
Lender, pro rata in proportion to amounts that would be due to each Defaulting
Lender but for the fact that it is a Defaulting Lender.
          2.16 Upfront Fees. Borrower shall pay to each of the Lenders on the
Closing Date the upfront fees in the amounts determined for each Lender in
accordance with the term sheet dated February 15, 2011 contained in the
Confidential Information Materials.
          2.17 Administrative Agent Fees. The Borrower shall pay to the
Administrative Agent for its own account the fees in the amounts and on the
dates previously agreed to in writing in the Fee Letter.
          2.18 Substitution of Lender. If (a) the obligation of any Lender to
make or maintain Libor Loans has been suspended pursuant to Section 2.10 of this
Agreement when not all Lenders’ obligations to do so have been suspended,
(b) any Lender has demanded compensation under Sections 2.9 or 2.10 of this
Agreement, in each case when all Lenders have not done so, (c) any Lender is a
Defaulting Lender, (d) any payment of Taxes by the Borrower is required under
Section 2.11 hereof or (e) in connection with any proposed amendment, waiver or
consent requiring the consent of “each Lender” or “each Lender directly affected
thereby”, the consent of the Required Lenders is obtained, but the consent of
any other necessary Lender is not obtained, the Borrower shall have the right,
if no Default then exists, to replace such Lender (a



--------------------------------------------------------------------------------



 



-53-

“Replaced Lender”) with one or more other lenders (each, a “Replacement Lender”)
reasonably acceptable to the Administrative Agent, provided that (i) at the time
of any replacement pursuant to this Section 2.18, each Replacement Lender shall
enter into one or more Assignment and Assumptions pursuant to which the
Replacement Lender shall acquire the Commitments and outstanding Loans and other
obligations of the Replaced Lender and, in connection therewith, shall pay to
the Replaced Lender in respect thereof an amount equal to the sum of (A) the
amount of principal of, and all accrued interest on, all outstanding Loans of
the Replaced Lender, (B) the amount of all accrued, but theretofore unpaid, fees
and expenses, if applicable, owing to the Replaced Lender hereunder and (C) the
amount which would be payable by the Borrower to the Replaced Lender pursuant to
Section 2.7(a)(ii) of this Agreement, if any, if the Borrower prepaid at the
time of such replacement all of the Loans of such Replaced Lender outstanding at
such time and (ii) all obligations of the Borrower under this Agreement and the
other Loan Documents then owing to the Replaced Lender (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
by the Borrower to such Replaced Lender concurrently with such replacement. Upon
the execution of the respective Assignment and Assumption, the payment of
amounts referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrower, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder.
The provisions of this Agreement shall continue to govern the rights and
obligations of a Replaced Lender with respect to any Loans made or any other
actions taken by such Replaced Lender while it was a Lender. Nothing herein
shall release any Defaulting Lender from any obligation it may have to the
Borrower, the Administrative Agent, the Issuing Bank, Swingline Lender or any
other Lender.
          2.19 Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate office, branch or
Affiliate with respect to its Libor Loans to reduce any liability of Borrower to
such Lender under Sections 2.9, 2.10 and 2.11 of this Agreement, so long as such
designation is not disadvantageous to such Lender in any material respect. Each
Lender shall deliver a written statement of such Lender to the Borrower (with a
copy to the Administrative Agent) as to the amount due, if any, under
Section 2.9, 2.10 or 2.11 of this Agreement. Such written statement shall set
forth in reasonable detail the calculations upon which such Lender determined
such amount and shall state that amounts determined in accordance with such
procedures are being charged by such Lender to other borrowers with credit
facilities similar to this Agreement and credit characteristics comparable to
the Borrower as determined by such Lender and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such sections in connection with a Libor Loan shall be
calculated as though each Lender funded such Loan through the purchase of a
deposit of the type and maturity corresponding to the deposit used as a
reference in determining the interest rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 2.9, 2.10 and 2.11 of this Agreement shall survive
payment of the Indebtedness under this Agreement and termination of



--------------------------------------------------------------------------------



 



-54-

this Agreement. The Borrower shall have no obligation to compensate any Lender
with respect to amounts provided in Section 2.10 of this Agreement with respect
to any period prior to the date which is one hundred eighty (180) days prior to
the date such Lender delivers its written statement hereunder requesting
compensation.
          2.20 Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the obligations of Borrower under
this Agreement, the Administrative Agent or any Lender is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not be
received by the Administrative Agent or such Lender. The provisions of this
Section 2.20 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.20 shall survive the termination of this Agreement.
          2.21 Expansion Option.
               (a) Request for Increase. Provided (i) there exists no Event of
Default, and no Event of Default would be caused thereby, and (ii) the Total
Commitment has not been previously reduced in accordance with Section 2.13
hereof, the Borrower may request upon notice to the Agent and the Lenders, an
increase in the Total Commitment in minimum amounts of $10,000,000 and whole
multiples of $10,000,000 for amounts in excess of such minimum amount so long
as, after giving effect thereto, the Total Commitment does not exceed
$1,100,000,000. In the event the Increasing Lenders do not commit the full
increase requested, Borrower may select, in consultation with the Agent, such
increase to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Commitment an “Increasing Lender”) one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to extend a Commitment;
provided that each Augmenting Lender shall be subject to the reasonable approval
of the Agent and the approval of the Borrower, and provided further that each
Increasing Lender and each Augmenting Lender executes documentation in form and
content satisfactory to the Agent to either become a party to this Agreement or
reflect the increase of such Lender’s Commitment under this Agreement. At the
time of sending a notice requesting an increase in the Commitments, the Agent
shall specify the time period within which each Lender is requested to respond
which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the Lenders (“Notice Period”).
               (b) Lender Elections to Increase. Each Lender shall notify the
Agent within the Notice Period whether or not it agrees to increase its
Commitment and the amount thereof, which decision shall be made in such Lender’s
sole discretion. Any Lender not



--------------------------------------------------------------------------------



 



-55-

responding within the Notice Period shall be deemed to have declined to increase
its Commitment (any Lender declining to increase its Commitment a “Non
Increasing Lender”).
               (c) Notifications by Agent and Borrower. The Agent shall notify
the Borrower and each Lender of the Lenders’ responses to each request made
hereunder. The Agent shall notify the Borrower and the Lenders of the name of
each Augmenting Lender and the applicable Commitment of such Lender.
               (d) Effective Date and Allocations. If the Commitments are
increased as provided in this Section, the Agent and the Borrower shall
determine the effective date (“Increase Effective Date”) and the final
allocation of such increase. The Agent shall promptly notify the Lenders of the
final allocation of such increase and the Increase Effective Date.
               (e) Conditions to Effectiveness of Increase. As a condition
precedent to such increase, the Borrower shall deliver to the Agent a
satisfactory opinion of counsel to the Borrower addressed to each Lender and
counsel to the Administrative Agent, and in form and content satisfactory to the
Administrative Agent and substantially in the form issued in connection with
this Agreement, together with a certificate dated as of the Increase Effective
Date (in sufficient copies for each Lender) signed by a Responsible Officer of
Borrower (i) certifying and attaching the resolutions adopted by Borrower
approving or consenting to such increase, (ii) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article IV and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.21, the representations and warranties contained in Section 4.6 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 5.2, and (B) no Event of Default or
Default exists, and (iii) attaching updated financial projections in form and
substance satisfactory to the Agent demonstrating that, before and after giving
effect to such increase on a pro forma basis, the Borrower will be in compliance
with the financial covenants in Sections 6.1 and 6.2.
               (f) Commitment Adjustments. Each of the parties hereto agrees
that the Agent may, in consultation with Borrower, take any and all actions as
may be reasonably necessary to ensure that after giving effect to any increase
in the Commitments pursuant to this Section, the outstanding Revolving Loans (if
any) are held by the Lenders with Commitments in accordance with their new
Applicable Percentages as shown on an updated Schedule 2.1 which will be
attached to this Agreement. This may be accomplished at the discretion of the
Agent, as applicable: (i) by requiring the outstanding Revolving Loans to be
prepaid with the proceeds of the new Revolving Loans; (ii) by causing the Non
Increasing Lenders to assign portions of their outstanding Revolving Loans to
Increasing Lenders and Augmenting Lenders; (iii) by permitting the Revolving
Loans outstanding at the time of any increase in the Commitment pursuant to this
Section 2.21 to remain outstanding until the last days of the respective
Interest Periods, therefor,



--------------------------------------------------------------------------------



 



-56-

even though the Lenders would hold such Revolving Loans other than in accordance
with their new Applicable Percentages; or (iv) by any combination of the
foregoing.
ARTICLE III. CONDITIONS TO THE CREDIT
          The Lenders’ agreement to lend, contained in this Agreement, shall be
effective only upon fulfillment of the following conditions at or prior to the
date specifically set forth herein.
          3.1 No Default. (i) There not existing at the time such Loan is to be
made any Event of Default or Default and (ii) such Lender not reasonably
believing that any Event of Default or Default so exists or, if such Loan is
made, will occur or exist.
          3.2 Representations and Warranties. (i) Each representation and
warranty made in this Agreement being true and correct in all material respects
as of the date of this Agreement and, except to the extent updated in a
certificate executed by a Responsible Officer of Borrower and received by each
Lender before the time such Loan is to be made, as of such time, (ii) each other
representation and warranty made to any Lender by or on behalf of the Borrower
pursuant to any Loan Document before the time such Loan is to be made being true
and correct in all material respects as of the date thereof, (iii) each
financial statement provided to any Lender by or on behalf of the Borrower
pursuant to any Loan Document before the time such Loan is to be made having
fairly presented the financial information it purports to reflect as of the date
thereof and (iv) such Lender not reasonably believing that (A) any such
representation or warranty, except to the extent so updated, was or is other
than true and correct in all material respects as of any date or time of
determination of the truth or correctness thereof, (B) any event or condition
the occurrence, non-occurrence, existence or non-existence of which is a subject
of any such representation or warranty would have any Material Adverse Effect or
(C) any such financial statement did not so fairly present such information as
of the date thereof.
          3.3 Proceedings. Such Lender being satisfied as to each corporate or
other proceeding of the Borrower or any Subsidiary in connection with any
transaction contemplated by this Agreement.
          3.4 Closing Conditions. The receipt on the date of this Agreement, by
the Administrative Agent, unless otherwise indicated, of the following, in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
               (a) A Revolving Loan Note payable to the order of each Lender,
appropriately completed and duly executed by the Borrower;
               (b) A request for the Revolving Loan determined by the
Administrative Agent to meet the requirements for such a request set forth in
Section 2.1 of this Agreement;



--------------------------------------------------------------------------------



 



-57-

               (c) An Alternative Currency Note payable to the order of each
Lender appropriately completed and duly executed by the Borrower;
               (d) A Swingline Note payable to the order of the Swingline Lender
appropriately completed and duly executed by the Borrower;
               (e) An Amended and Restated Continuing, Absolute and
Unconditional Guaranty Agreement in favor of the Administrative Agent
appropriately completed and duly executed by each Domestic Subsidiary, unlimited
as to amount;
               (f) (i) Amended and Restated General Security Agreements in favor
of the Administrative Agent, appropriately completed and duly executed by
Borrower and each Domestic Subsidiary, covering, together with all other
personal property and fixtures of such Person, all of the issued and outstanding
shares of each class of stock and other ownership interests of Borrower and each
Guarantor in any of their respective Domestic Subsidiaries, and 65% of the
issued and outstanding Equity Interests of Borrower in Moog Europe Holdings
Luxembourg SCS, and of Borrower and each Guarantor in each other Directly-Owned
Foreign Subsidiary, together with each agreement, instrument and other writing
evidencing any security covered thereby, and (ii) amended and restated negative
pledge agreements appropriately completed and duly executed by Moog Europe
Holdings Luxembourg SCS, Moog Holding GmbH & Co. KG and Moog Luxembourg Finance
S.A.R.L., respectively, pledging not to make any sale, assignment, contribution,
transfer or other disposition of the Equity Interests of any of their direct or
indirect subsidiaries except as otherwise permitted under this Agreement, and
pledging not to consent to or permit the creation of any Lien upon their Equity
Interests in any of their direct subsidiaries or consent to or permit the
creation of any Lien upon the Equity Interests of any of their indirect
subsidiaries except as otherwise permitted under this Agreement;
               (g) Patent and Trademark Security Agreements in favor of the
Administrative Agent, appropriately completed and duly executed by the Borrower
and each Domestic Subsidiary, and a Copyright Security Agreement in favor of the
Administrative Agent, appropriately completed and duly executed by the Borrower;
               (h) Mortgage Modification Agreements or Deed of Trust
Modification Agreements and Modified Assignments of Leases and Rents in favor of
the Administrative Agent, as deemed necessary by the Administrative Agent,
appropriately completed and duly executed by, as required, the Borrower or the
applicable Subsidiary in order to continue the existing liens on real property
of the Borrower and certain Subsidiaries on the properties described in part B
of the Background Section of this Agreement;
               (i) Satisfactory updated title searches or title insurance policy
endorsements to the existing title insurance policies issued to the
Administrative Agent relating to the real property covered by the Mortgages,
Deeds of Trust and Assignments of Leases and Rents referred to in
Section 3.4(h);



--------------------------------------------------------------------------------



 



-58-

               (j) An opinion of Hodgson Russ LLP, counsel to the Borrower,
addressed to each Lender and counsel to the Administrative Agent, and in form
and content satisfactory to the Administrative Agent, substantially in the form
of the opinion issued in connection with the 2006 Agreement;
               (k) Evidence that each of the Borrower and all Domestic
Subsidiaries are (i) in good standing under the Law of the jurisdiction in which
it is organized and (ii) duly qualified and in good standing as a foreign Person
of its type authorized to do business in each jurisdiction in which such
qualification is necessary except where the failure to so qualify would not have
any Material Adverse Effect;
               (l) A copy of the certificate or articles of incorporation or
organization, by-laws, operating or partnership agreement or other charter,
organizational or governing document of each of the Borrower and all Domestic
Subsidiaries certified by its Secretary, or a Person having functions with
respect to it similar to those of the Secretary of a corporation, to be complete
and accurate;
               (m) Evidence of the taking and the continuation in full force and
effect of each corporate or other action of the Borrower or any other Person
necessary to authorize the obtaining of all Loans by the Borrower, the
execution, delivery and performance of each Loan Document by each Person other
than any Lender and the imposition or creation of each security interest,
mortgage and other lien and encumbrance imposed or created pursuant to any Loan
Document;
               (n) Evidence (i) that no asset subject to any mortgage, security
interest or other lien or encumbrance pursuant to any Security Document is
subject to any other security interest, mortgage or other lien or encumbrance,
except for Permitted Encumbrances, and (ii) of the making of each recording and
filing, and of the taking of each other action, deemed necessary or desirable by
the Administrative Agent at the sole option of the Administrative Agent to
perfect or otherwise establish, preserve or protect the priority of any such
security interest, mortgage or other lien or encumbrance;
               (o) Evidence that each requirement contained in any Loan Document
with respect to insurance is being met;
               (p) Each additional agreement, instrument and other writing
(including, but not limited to, each agreement, instrument and other writing
intended to be filed or recorded with any Governmental Authority) to perfect or
otherwise establish, preserve or protect the priority of any security interest,
mortgage or other lien or encumbrance created or imposed pursuant to any Loan
Document; and
               (q) Receipt by the Administrative Agent of an Omnibus Assignment
Agreement in form and content satisfactory to the Administrative Agent whereby
each of the lenders under the 2006 Agreement assigns to the Administrative Agent
the indebtedness owed to



--------------------------------------------------------------------------------



 



-59-

them by Borrower and endorses and delivers to the Administrative Agent the notes
evidencing such indebtedness.
Payment of all costs and expenses incurred as of the Closing Date by the
Administrative Agent and payable pursuant to Section 9.1 of this Agreement.
          3.5 Conditions to Subsequent Borrowing and Issuance. The obligation of
the appropriate Lender to make a Loan to Borrower or issue or renew a Letter of
Credit (collectively, “Issuance”) and the right of the Borrower to request a
Loan or Issuance after the date of this Agreement shall each be subject to the
further conditions that on the date of the making of such Loan or such Issuance:
               (a) Each of the conditions listed in Section 3.4 shall have been
satisfied or waived in accordance with this Agreement.
               (b) The following statements shall be true and the Administrative
Agent shall have received a Request Certificate signed by a Responsible Officer
of Borrower dated the date of such Loan or Issuance stating that:
                    (i) there does not exist at the time such Loan or Issuance
is to be made any Event of Default, Default or Material Adverse Effect;
                    (ii) each representation and warranty made in this Agreement
and any Loan Document to which the Borrower is a party and in any certificate,
document or financial or other statement furnished at any time thereunder is
true, correct and complete in all material respects with the same effect as
though such representations and warranties had been made as of the time such
Loan or Issuance is to be made, except to the extent any such representation and
warranty relates solely to an earlier date, or to the extent any such
representation and warranty has been updated in a certificate executed by a
Responsible Officer and received by the Administrative Agent before the time
such Loan or Issuance is to be made;
                    (iii) the incurrence of such Loan or Issuance is permitted
by the terms of the Current Indentures and will constitute Senior Debt and
Designated Senior Debt under, and as defined in, the Current Indentures; and
               (c) The Administrative Agent shall have received such other
approvals, opinions or documents as the Administrative Agent may reasonably, in
both time and scope, request, and all legal matters incident to such Loan or
Issuance shall be satisfactory to counsel to the Administrative Agent.
          3.6 Subsequent Extensions of Credit. Subsequent to the satisfaction of
the conditions set forth herein, each request to the Administrative Agent for a
Revolving Loan, Alternative Currency Loan, Swingline Loan or Letter of Credit
after the date hereof shall constitute confirmation by the Borrower of all the
factual matters set forth in the form of



--------------------------------------------------------------------------------



 



-60-

Compliance Certificate as of the date of such request in the same manner as if a
written Compliance Certificate had been delivered, and such factual matters
shall be true in all material respects on the date such Revolving Loan,
Swingline Loan, Alternative Currency Loan or Letter of Credit is made or issued.
No Revolving Loan, Swingline Loan, Alternative Currency Loan or Letter of Credit
shall be made if such certification is not made without qualification.
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
          The Borrower makes the following representations and warranties:
          4.1 Corporate Status. Borrower, each Guarantor and each other
Subsidiary is a duly organized or formed and validly existing corporation,
partnership or limited liability company, as the case may be, and in good
standing or in full force and effect under the laws of its jurisdiction of
organization; has powers and authority to transact the business in which it is
engaged; is duly licensed or qualified and in good standing in each jurisdiction
in which the conduct of such business requires such licensing or such
qualification except where the failure to do so has not had or will not have a
Material Adverse Effect; and has all necessary power and authority to enter into
this Agreement and to execute, deliver and perform this Agreement, the Notes,
the other Loan Documents and any other document executed in connection with this
Agreement to which it is a party, all of which have been duly authorized by all
proper and necessary entity and shareholder action. Schedule 4.1 hereto lists,
as of the Closing Date, each Subsidiary and the direct and indirect ownership
interests of the Borrower therein.
          4.2 Valid and Binding Obligation. This Agreement, the Notes, the Loan
Documents, and any other document executed in connection herewith to which
Borrower, any Guarantor or other Subsidiary is a party, constitutes the legal,
valid and binding obligations of the Borrower, such Guarantor or other
Subsidiary a party thereto, enforceable in accordance with their respective
terms, except as enforceability (i) may be limited by state, provincial or
federal bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally and (ii) may be subject to equity
principles in the event equitable remedies are sought.
          4.3 No Pending Litigation. Except as set forth on Schedule 4.3 of this
Agreement, there are not any actions, suits, proceedings (whether or not
purportedly on behalf of Borrower, any Guarantor or any other Subsidiary) or
investigations pending or, to the knowledge of Borrower, such Guarantor or any
other Subsidiary, threatened against Borrower, such Guarantor or any Subsidiary
or any basis therefore, which, in any case or in the aggregate, have had or will
have a Material Adverse Effect, or which question the validity of this
Agreement, the Notes, any other Loan Documents, or any other documents required
by this Agreement, or any action taken or to be taken pursuant to any of the
foregoing.
          4.4 No Consent or Filing. No consent, license, approval or
authorization of, or registration, declaration or filing with, any court,
Governmental Authority or other Person or entity is required in connection with
the valid execution, delivery or performance of this



--------------------------------------------------------------------------------



 



-61-

Agreement, the Notes, any other Loan Documents, or any other documents required
by this Agreement to which Borrower or any Subsidiary is a party, or in
connection with any of the transactions contemplated thereby other than the
filing of financing statements and the recording of mortgages or deeds of trust
on any Collateral which filings and recordings were made prior to the Closing
Date.
          4.5 No Violations. The execution and delivery of, and to the best of
Borrower’s knowledge, the performance of, the Loan Documents, will not violate
any term of its certificate of incorporation, by-laws, or of any mortgage,
borrowing agreement or other material instrument or agreement pertaining to
Indebtedness for borrowed money, the violation of which has had or will have a
Material Adverse Effect, and will not result in the creation of any Lien upon
any properties or assets except in favor of Administrative Agent and the
Lenders, except for such Lien that has not had or will not have a Material
Adverse Effect. The execution, delivery, and to the best of Borrower’s
knowledge, the performance of the other Loan Documents to which each Guarantor
or Subsidiary is a party will not violate any term of its certificate of
incorporation, partnership, articles of association, operating agreement or
by-laws, or of any mortgage, borrowing agreement or other material instrument or
agreement pertaining to Indebtedness for borrowed money, the violation of which
has had or will have a Material Adverse Effect. To the best of Borrower’s
knowledge, neither Borrower, any Guarantor nor any Subsidiary is in violation of
any term of any other indenture, instrument or agreement to which it is a party
or by which it may be bound, the violation of which has had or will have a
Material Adverse Effect. Neither Borrower, any Guarantor nor any Subsidiary is
in violation of any order, writ, judgment, injunction or decree of any court of
competent jurisdiction or, of any statute, rule or regulation of any competent
governmental authority, the violation of which has had or will have a Material
Adverse Effect.
          4.6 Financial Statements. Borrower has furnished to the Administrative
Agent and the Lenders Borrower’s quarterly report on Form 10-Q dated January 1,
2011 as filed with the SEC (“Form 10-Q”) showing the financial condition of
Borrower as of such date, which document presents fairly the financial position
of Borrower and its Subsidiaries as of such date and the results of its
operations and changes in its financial position for such period then ended and
has been prepared in conformity with GAAP applied on a basis consistent with
that of similar periods for preceding years.
          4.7 No Material Adverse Change. Since January 1, 2011, there has been
no change in the financial or other condition, business affairs or prospects of
Borrower and Borrower’s Subsidiaries taken as a whole, or their properties and
assets considered as an entirety, except for changes none of which, individually
or in the aggregate, has had or will have, a Material Adverse Effect.
          4.8 Tax Returns and Payments. The Borrower and its Subsidiaries have
filed all federal income tax returns. The Borrower and its Subsidiaries have
filed all other tax returns, domestic and foreign, required to be filed by it
and has paid all taxes and assessments payable by it that have become due, other
than those not yet delinquent and except for those



--------------------------------------------------------------------------------



 



-62-

contested in good faith and except where the failure to so file has not had or
will not have a Material Adverse Effect. The Borrower and its Subsidiaries have
established on its books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by GAAP. Neither the Borrower nor any Subsidiary knows of any
proposed assessment for additional federal, foreign or state taxes for any
period, or of any basis therefor, which, individually or in the aggregate,
taking into account such charges, accruals and reserves in respect thereof as
the Borrower and any Subsidiary has made, has had or will have a Material
Adverse Effect.
          4.9 Title to Properties, etc. The Borrower and its Subsidiaries have
good and marketable title, in the case of real property, and good title (or
valid leaseholds, in the case of any leased property), in the case of all other
property, to all of its properties and assets free and clear of Liens other than
Permitted Encumbrances. The interests of the Borrower and any Subsidiary in the
properties reflected in the most recent balance sheet referred to in
Section 4.7, taken as a whole, were sufficient, in the judgment of the Borrower,
as of the date of such balance sheet for purposes of the ownership and operation
of the businesses conducted by the Borrower and any Subsidiary.
          4.10 Lawful Operations, etc. The Borrower and its Subsidiaries:
(i) hold all necessary foreign, federal, state, local and other governmental
licenses, registrations, certifications, permits and authorizations necessary to
conduct its business, except to the extent the failure to so hold has not and
will not have a Material Adverse Effect; and (ii) are in full compliance with
all requirements imposed by law, regulation or rule, whether foreign, federal,
state or local, that are applicable to it, its operations, or its properties and
assets, including, without limitation, applicable requirements of Environmental
Laws, except for any failure to obtain and maintain in effect, or noncompliance
that, individually or in the aggregate, has had or will have a Material Adverse
Effect.
          4.11 Environmental Matters. (a) The Borrower and its Subsidiaries are
in compliance with all Environmental Laws, except to the extent that any such
failure to comply (together with any resulting penalties, fines or forfeitures)
have not had or will not have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrower and any Subsidiary under any Environmental Law have been secured and
the Borrower and its Subsidiaries are in substantial compliance therewith,
except for such licenses, permits, registrations or approvals the failure to
secure or to comply therewith has not had or will not have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received written notice, or
otherwise knows, that it is in any respect in noncompliance with, breach of or
default under any applicable writ, order judgment, injunction, or decree to
which the Borrower or such Subsidiary is a party or that would affect the
ability of the Borrower or such Subsidiary to operate any real property and no
event has occurred and is continuing that, with the passage of time or the
giving of notice or both, would constitute noncompliance, breach of or default
thereunder, except in each such case, such noncompliance, breaches or defaults,
in the aggregate, have not had or will not have a Material Adverse Effect. There
are no claims under any Environmental Laws (“Environmental Claim”) pending or to
the



--------------------------------------------------------------------------------



 



-63-

knowledge of Borrower, threatened which have had or will have a Material Adverse
Effect. There are no facts, circumstances, conditions or occurrences on any real
property now or at any time owned, leased or operated by the Borrower or any
Subsidiary or on any property adjacent to any such real property, that are known
by the Borrower or as to which the Borrower or any such Subsidiary has received
written notice, that could reasonably be expected: (i) to form the basis of any
Environmental Claim against the Borrower or any Subsidiary or any real property
of the Borrower or any Subsidiary; or (ii) to cause such real property to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such real property under any Environmental Law, except in each such case,
such Environmental Claims or restrictions that individually or in the aggregate
have not had and will not have a Material Adverse Effect.
               (b) Hazardous Substances have not at any time been (i) generated,
used, treated or stored on, or transported to and from any real property of the
Borrower or any Subsidiary or (ii) released on any such real property, in each
case where such occurrence or event is not in compliance with Environmental Laws
and has had or will have a Material Adverse Effect.
          4.12 Compliance with ERISA. Compliance by the Borrower with the
provisions hereof and in the incurrence of the Indebtedness under this Agreement
will not involve any prohibited transaction within the meaning of ERISA or
Section 4975 of the Code. The Borrower and their Subsidiaries (i) have fulfilled
all obligations under minimum funding standards of ERISA and the Code with
respect to each Pension Plan, (ii) have satisfied all respective contribution
obligations in respect of each Multiemployer Plan and each Multiple Employer
Plan, (iii) are in compliance with all other applicable provisions of ERISA and
the Code with respect to each Pension Plan, each Multiemployer Plan and each
Multiple Employer Plan, except to the extent failure to comply has not had, and
will not have, a Material Adverse Effect and (iv) have not incurred any
liability under the Title IV of ERISA to the PBGC with respect to any Pension
Plan, any Multiemployer Plan, any Multiple Employer Plan, or any trust
established thereunder. No Pension Plan or trust created thereunder has been
terminated. There has been no Reportable Event with respect to any Pension Plan
or trust created thereunder or with respect to any Multiemployer Plan or
Multiple Employer Plan, which Reportable Event will or could result in the
termination of such Pension Plan, Multiemployer Plan or Multiple Employer Plan
and give rise to a material liability of the Borrower or any ERISA Affiliate in
respect thereof. Neither Borrower nor any ERISA Affiliate is at the date of this
Agreement, or has been at any time within the two years preceding the date of
this Agreement, an employer required to contribute to any Multiemployer Plan or
Multiple Employer Plan, or a “contributing sponsor” (as such term is defined in
Section 4001 of ERISA) in any Multiemployer Plan or Multiple Employer Plan.
Neither the Borrower nor any ERISA Affiliate has any contingent liability with
respect to any post-retirement “welfare benefit plan” (as such term is defined
in ERISA) except as has been disclosed in accordance with GAAP in the financial
statements delivered to the Lenders in accordance with this Agreement.
          4.13 Investment Company Act, etc. Neither the Borrower nor any
Subsidiary is subject to regulation with respect to the creation or incurrence
of Indebtedness under the



--------------------------------------------------------------------------------



 



-64-

Investment Company Act of 1940, as amended, the Interstate Commerce Act, as
amended, the Federal Power Act, as amended, the Energy Policy Act of 2005, as
amended, or any applicable state public utility law.
          4.14 Insurance. The Borrower and its Subsidiaries maintain insurance
coverage by such insurers and in such forms and amounts and against such risks
as are generally consistent with industry standards and in each case in
compliance with the terms of the Loan Documents.
          4.15 Burdensome Contracts; Labor Relations. Neither the Borrower nor
any Subsidiary (a) is subject to any burdensome contract, agreement, corporate
restriction, judgment, decree or order, (b) is a party to any labor dispute
affecting any bargaining unit or other group of employees generally, (c) is
subject to any strike, slowdown, walk out or other concerted interruptions of
operations by employees of the Borrower or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of the Borrower, threatened, unfair labor practice complaint, before
the National Labor Relations Board, (e) is subject to any pending or, to the
knowledge of the Borrower, threatened grievance or arbitration proceeding
arising out of or under any collective bargaining agreement, (f) is subject to
any significant pending or, to the knowledge of the Borrower, threatened strike,
labor dispute, slowdown or stoppage, or (g) is, to the knowledge of the
Borrower, involved or subject to any union representation organizing or
certification matter with respect to the employees of the Borrower or any
Subsidiary, except (with respect to any matter specified in any of the above
clauses) for such matters as, individually or in the aggregate, which have not
had or will not have a Material Adverse Effect.
          4.16 Liens. Once executed and delivered, each of the Security
Documents creates, as security for the Secured Obligations or the obligations of
the Guarantors under their respective Guaranties, a valid and enforceable, and
upon making the filings and recordings referenced in the next sentence,
perfected Lien on all of the Collateral subject thereto from time to time, in
favor of the Administrative Agent for the benefit of the Secured Facility
Parties, superior to and prior to the rights of all third persons and subject to
no other Liens, except that the Collateral under the Security Documents may be
subject to Permitted Encumbrances. No filings or recordings are required under
U.S. Law in order to perfect the Liens created under any Security Document
except for filings or recordings required in connection with any such Security
Document that shall have been made, or for which satisfactory arrangements have
been made, upon or prior to the execution and delivery thereof. All recording,
stamp, intangible or other similar taxes required to be paid by any Person under
applicable legal requirements or other laws applicable to the property
encumbered by the Security Documents in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement thereof have been
paid.
          4.17 Defaults. No Default or Event of Default exists as of the Closing
Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.



--------------------------------------------------------------------------------



 



-65-

          4.18 Anti-Terrorism Law Compliance. Neither the Borrower nor any
Subsidiary is subject to or in violation of any law, regulation, or list of any
governmental agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or the Issuing Bank from making any advance
or extension of credit to Borrower or from otherwise conducting business with
Borrower.
          4.19 Intellectual Property. Each of the Borrower, the Guarantors and
other Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
service marks, copyrights, technology, know-how and process necessary for the
conduct of its business as currently conducted (collectively, the “Intellectual
Property”) except for those the failure to own or license which has not had or
will not have a Material Adverse Effect. No claim has been asserted and is
pending by any person challenging or questioning the use by the Borrower, any
Guarantor or any other Subsidiaries of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does Borrower,
any Guarantor or any other Subsidiaries know of any valid basis for any such
claim, to the knowledge of the Borrower the use of such Intellectual Property by
the Borrower, any Guarantors and any other Subsidiaries does not infringe on the
rights of any Person, and, to the knowledge of the Borrower, no such
Intellectual Property of the Borrower, any Guarantor and any other Subsidiaries
has been infringed, misappropriated or diluted by any other Person except for
such claims, infringements, misappropriation and dissolution that, in the
aggregate, has not had or will not have a Material Adverse Effect.
          4.20 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Materials or any other certificate furnished by or on behalf of
Borrower or the Guarantors to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information or certificate was so furnished (or, in the case of the Confidential
Information Materials, as of the date of this Agreement), any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading in any material respect.
The financial statements contained in the materials referenced above, in
conformity with GAAP, require management to make estimates and assumptions that
affect the reported amounts of assets and liabilities and disclosure of
contingent liabilities at the date of the financial statements and the reported
amounts of revenues and expenses during the reporting periods. In addition, the
projections and pro forma financial information contained in the materials
referenced above are not guarantees of future performance and are subject to
factors, risks and uncertainties, the impact or occurrence of which could cause
actual results to differ materially from the expected results described in the
projections and pro forma financial information. Certain of those factors, risks
and uncertainties are referred to in Borrower’s Form 10-Q, filed on January 1,
2011.



--------------------------------------------------------------------------------



 



-66-

          4.21 Subordinated Indebtedness. This Agreement constitutes the “Credit
Agreement”, and the Indebtedness under this Agreement constitutes “Senior Debt”
and “Designated Senior Debt” under, and as defined in, the Current Indentures.
ARTICLE V. AFFIRMATIVE COVENANTS
          During the term of this Agreement, and so long thereafter as any
Indebtedness of Borrower to the Administrative Agent or the Lenders shall remain
unpaid, including any Indebtedness for fees and expenses, Borrower will and
shall cause each of its Subsidiaries to:
          5.1 Payments. Duly and punctually pay the principal of, interest on,
and all fees, expenses and charges on, all Indebtedness incurred by Borrower
pursuant to this Agreement in the manner set forth in this Agreement, and duly
and punctually pay to the Administrative Agent the arrangement fee and annual
agency fee as and when due under the terms of the Fee Letter.
          5.2 Reporting Requirements. Furnish to the Administrative Agent:
               (a) Annual Financial Statements. As soon as available and in any
event within ninety (90) days after the end of each fiscal year of Borrower,
(i) audited Consolidated financial statements of Borrower and Borrower’s
Subsidiaries as of the end of such year, fairly presenting Borrower’s financial
position, which statements shall consist of a balance sheet and related
statements of income, stockholders’ equity, and cash flow covering the period of
Borrower’s immediately preceding fiscal year, in each case setting forth
comparative figures for the preceding fiscal year, all in reasonable detail and
prepared in accordance with GAAP, and such audited Consolidated financial
statements to be accompanied by (a) a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit or with respect
to the absence of any material misstatement and (b) an opinion of such
Registered Public Accounting Firm independently assessing the Borrower’s
internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, Public Company Accounting Oversight Board Auditing Standard
No. 2, and Section 404 of the Sarbanes-Oxley Act of 2002 expressing a conclusion
that contains no statement that there is a material weakness in such internal
controls, except for such material weaknesses as to which the Administrative
Agent does not object, and such financial statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the Consolidated financial statements of
the Borrower and its Subsidiaries; and (ii) internally prepared Consolidating
financial statements of Borrower and Borrower’s Subsidiaries as of the end of
such year which statements shall consist of a balance sheet and related
statements of income covering the period of Borrower’s immediately preceding
fiscal year, all in reasonable detail.



--------------------------------------------------------------------------------



 



-67-

               (b) Quarterly Financial Statements. As soon as available and in
any event within forty-five (45) days after the close of the first three fiscal
quarters in each fiscal year of Borrower, the unaudited Consolidated balance
sheets of Borrower and Borrower’s Consolidated Subsidiaries as at the end of
such quarterly period and the related unaudited Consolidated statements of
income and of cash flows for such quarterly period and/or for the fiscal year to
date, and setting forth, in the case of such unaudited Consolidated statements
of income, comparative figures for the related periods in the prior fiscal year,
to be certified by a Financial Officer of Borrower, on behalf of Borrower, to be
in accordance with the records of Borrower and each Subsidiary and to present
fairly taken as a whole the results of the operations of Borrower and all
Subsidiaries for, as applicable, such fiscal quarter, and the financial position
of Borrower and all Subsidiaries as of the end of such fiscal quarter, subject
to changes resulting from normal year-end audit adjustments.
               (c) Officer’s Compliance Certificates. At the time of the
delivery of the financial statements provided for in Sections 5.2(a) and (b), a
certificate (“Compliance Certificate”), in substantially the form attached
hereto as Exhibit E, on behalf of Borrower by a Financial Officer to the effect
that (i) no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof and the actions the
Borrower propose to take with respect thereto, and (ii) the representations and
warranties of the Borrower are true and correct in all material respects, except
to the extent that any relate to an earlier specified date, in which case, such
representations shall be true and correct in all material respects as the date
made, which certificate shall set forth the calculations required to establish
compliance with the provisions of Sections 6.1, 6.2, and 6.3.
               (d) Annual Budget. Within ninety (90) days after the start of
each fiscal year of Borrower, a Consolidated budget for Borrower and its
Subsidiaries for such fiscal year consisting of a balance sheet and income
statement, all in reasonable detail.
               (e) Notices. Promptly, and in any event within three (3) Business
Days after Borrower or any Subsidiary obtains knowledge thereof, notice of:
                    (i) the occurrence of any event that constitutes a Default
or Event of Default, which notice shall specify the nature thereof, the period
of existence thereof and what action the Borrower proposes to take with respect
thereto; or
                    (ii) the commencement of, or any other material development
concerning any litigation or governmental or regulatory proceeding pending
against the Borrower or any Subsidiary or the occurrence of any other event, if
the same has had or will have a Material Adverse Effect.
               (f) ERISA. Promptly, and in any event within ten (10) Business
Days after Borrower or any Subsidiary knows of the occurrence of any of the
following, the Borrower will deliver to each of the Lenders a certificate by a
Responsible Officer setting forth the full details as to such occurrence and the
action, if any, that Borrower or such Subsidiary is required or proposes to
take, together with any notices required or proposed to be given to or



--------------------------------------------------------------------------------



 



-68-

filed with or by Borrower or the Subsidiary, the PBGC, a Pension Plan
participant or the Pension Plan administrator with respect thereto (i) the
occurrence of a Reportable Event with respect to any Pension Plan; (ii) the
institution of any steps by Borrower, any Subsidiary, the PBGC or any other
Person to terminate any Pension Plan; (iii) the institution of any steps by
Borrower or any Subsidiary to withdraw from any Pension Plan; (iv) the
institution of any steps by Borrower or any Subsidiary to withdraw from any
Multiemployer Plan or Multiple Employer Plan, if such withdrawal could result in
withdrawal liability (as described in Part 1 of Subtitle E of Title IV of ERISA)
in excess of $25,000,000; (v) the occurrence of a non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA in connection with any
Pension Plan; (vi) a determination that a Pension Plan has an unfunded current
liability exceeding $25,000,000; or (vii) the taking of any material action by,
or the threatening of the taking of any material action by, the Internal Revenue
Service, the Department of Labor or the PBGC with respect to any of the
foregoing.
               (g) Environmental Matters. Promptly upon, and in any event within
ten (10) Business Days after, an officer of Borrower or any Subsidiary obtaining
knowledge thereof, notice of one or more of the following environmental matters
to the extent any of the following has had or will have a Material Adverse
Effect: (i) any pending or threatened Environmental Claim against the Borrower
or any Subsidiary or any real property owned or operated by the Borrower or any
Subsidiary; (ii) any condition or occurrence on or arising from any real
property owned or operated by the Borrower or any Subsidiary that (A) results in
noncompliance by the Borrower or any Subsidiary with any applicable
Environmental Law or (B) would reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any Subsidiary or any such real
property; (iii) any condition or occurrence on any real property owned, leased
or operated by the Borrower or any Subsidiary that could reasonably be expected
to cause such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Borrower or any Subsidiary of such real
property under any Environmental Law; and (iv) the taking of any removal or
remedial action in response to the actual or alleged presence of any Hazardous
Material on any real property owned, leased or operated by the Borrower or any
Subsidiary as required by any Environmental Law or any governmental or other
administrative agency. All such notices shall describe in reasonable detail the
nature of the Environmental Claim, Borrower’s or any Subsidiary’s response
thereto and the potential exposure in Dollars of the Borrower and any Subsidiary
with respect thereto.
               (h) SEC Reports and Registration Statements. Promptly after
transmission thereof or other filing with the SEC, copies of all registration
statements and all annual or quarterly reports that Borrower or any of its
Subsidiaries is required to file with the SEC on Form 10-K or 10-Q or 8-K (or
any successor forms).
               (i) Annual, Quarterly and Other Reports. Promptly after
transmission thereof to its stockholders, copies of each annual, quarterly and
other reports and all proxy statements that Borrower furnishes to its
stockholders generally.



--------------------------------------------------------------------------------



 



-69-

               (j) Other Notices. Promptly after the transmission or receipt
thereof, as applicable, copies of all material notices received or sent by
Borrower or any Subsidiary to or from a holder of any Material Indebtedness or
any trustee with respect thereto.
               (k) Other Information. Promptly, but in any event within ten
(10) days after a request therefore, such other information or documents
(financial or otherwise) related to the Borrower or any Subsidiary as the
Administrative Agent or any Lender may reasonably request from time to time,
subject to any applicable Law that restricts, or any applicable agreement with
any Person other than all Subsidiaries and Affiliates that in good faith
restricts, the disclosure of such information.
               (l) Confidential Information. (i) Each Credit Party agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (A) to such Credit Party’s Affiliates and to the
respective partners, directors, officers, employees, agents, advisors and other
representatives of such Credit Party or such Credit Party’s Affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (B) to the extent requested by any regulatory
authority purporting to have jurisdiction over such Credit Party, (C) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (D) to any other party hereto, (E) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (F) subject to an agreement
containing provisions substantially the same as those of this Section 5.2(l), to
(x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any Hedge Agreement,
(G) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (H) with the consent of the Borrower or (I) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 5.2(l) or (y) becomes available to any Credit Party or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower or the Borrower’s Subsidiaries.
                    (ii) For purposes of this Section 5.2(l), “Information”
means all information received from the Borrower or any of its Subsidiaries
relating to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any other Credit Party on a non-confidential basis prior
to disclosure by the Borrower or any Subsidiary.
               (m) Electronic Delivery. Documents required to be delivered
pursuant to this Section 5.2 (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at moog.com; or (ii) on which



--------------------------------------------------------------------------------



 



-70-

such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender, the Issuing Bank and the Administrative
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent); provided that: (i) the Borrower shall deliver
paper copies of such documents to the Administrative Agent, Issuing Bank or any
Lender that requests in writing that the Borrower deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent, Issuing Bank or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and the Lender and the Issuing Bank shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
          The Borrower hereby acknowledges that (i) the Administrative Agent
and/or the Arranger will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”); provided, however, that each
Public Lender shall identify at least one employee who may receive material
non-public information with respect to the Borrower or its securities. The
Borrower hereby agrees that (A) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
by the Borrower which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (B) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws; (C) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (D) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor” and the
Administrative Agent, the Issuing Bank and the Lenders agree not to trade
securities on the basis of any Borrower Materials that are posted on the
Platform and are not marked “PUBLIC.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”
          5.3 Books, Records and Inspections. Upon the reasonable prior request
of the Administrative Agent or the Required Lenders and subject to (i) any
applicable Law that restricts, or any applicable agreement with any Person other
than all Subsidiaries and Affiliates that in good faith restricts, the
disclosure of any information obtained pursuant to such request and (ii) the
maintenance of the confidentiality of any such information by each Lender in



--------------------------------------------------------------------------------



 



-71-

accordance with Section 5.2(l), promptly permit each officer, employee,
accountant, attorney and other agent of each Lender to, without unreasonably
disrupting the business or operations of the Borrower or such Domestic
Subsidiary, (A) visit and inspect each of the premises of the Borrower and each
Domestic Subsidiary, (B) subject to, if reasonably requested by the Borrower,
the execution and delivery of a confidentiality agreement similar to those
generally used in significant corporate acquisitions and mergers, examine,
audit, copy and extract each record of the Borrower and each Domestic Subsidiary
and (C) discuss the business, operations, assets, affairs and condition
(financial or other) of the Borrower and each Domestic Subsidiary with each
responsible officer of the Borrower and each Domestic Subsidiary and each
independent accountant of the Borrower and each Domestic Subsidiary.
          5.4 Insurance. (a) The Borrower will, and will cause each Subsidiary
to (i) maintain insurance coverage by such insurers and in such forms and
amounts and against such risks as are generally consistent with industry
standards, and (ii) forthwith upon the Administrative Agent’s or any Lender’s
written request, furnish to the Administrative Agent or such Lender such
information about such insurance as the Administrative Agent or such Lender may
from time to time reasonably request, which information shall be prepared in
form and detail satisfactory to the Administrative Agent or such Lender and
certified by a Responsible Officer.
               (b) The Borrower will, and will cause each of the Guarantors to,
at all times keep their respective property that is subject to the Lien of any
of the Loan Documents insured in favor of the Administrative Agent, and all
policies or certificates (or certified copies thereof) with respect to each
insurance (and any other insurance maintained by the Borrower or any such
Subsidiary) shall be endorsed to the Administrative Agent’s reasonable
satisfaction for the benefit of the Administrative Agent (including, without
limitation, by naming the Administrative Agent as a lender’s loss payee and
mortgagee (with respect to Collateral) or, to the extent permitted by applicable
law, as an additional insured as its interests may appear). The Borrower shall
deliver to the Administrative Agent contemporaneously with the expiration or
replacement of any policy of insurance required to be maintained by this
Agreement a certificate as to the new or renewal policy. The Borrower shall
advise the Administrative Agent promptly upon the cancellation, material
reduction or material amendment of any policy. If requested to do so by the
Administrative Agent at any time, the Borrower shall deliver copies of all
insurance policies maintained by the Borrower as required by this Agreement. The
Administrative Agent shall deliver copies of any certificates of insurance to a
Lender upon such Lender’s reasonable request.
               (c) If the Borrower or any Guarantor shall fail to maintain any
insurance in accordance with this Section, or if Borrower or any Guarantor shall
fail to so endorse and deliver or deposit all endorsements or certificates with
respect thereto, the Administrative Agent shall have the right (but shall be
under no obligation), upon prior written notice to the Borrower to procure such
insurance and the Borrower agree to reimburse the Administrative Agent on demand
for all costs and expenses of procuring such insurance.



--------------------------------------------------------------------------------



 



-72-

          5.5 Payment of Taxes and Claims. The Borrower will pay and discharge,
and will cause each Subsidiary to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims that, if unpaid, will become a Lien or charge
upon any properties of the Borrower or any Subsidiary; provided, however, that
neither the Borrower nor any Subsidiary shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP. Without limiting the generality of the foregoing, the
Borrower will, and will cause each Subsidiary to, pay in full all of its wage
obligations to its employees in accordance with the Fair Labor Standards Act (29
U.S.C. Sections 206-207) and any comparable provisions of applicable law, except
where the failure to do so has not had and will not have a Material Adverse
Effect.
          5.6 Corporate Franchises. The Borrower will do, and will cause each
Subsidiary to do, or cause to be done, all things necessary to preserve and keep
in full force and effect its corporate, partnership or limited liability company
existence, rights and authority; provided, however, that nothing in this Section
shall be deemed to prohibit any transaction permitted by Section 7.8.
          5.7 Good Repair. The Borrower will, and will cause each Subsidiary to,
ensure that its material properties and equipment are used or useful in its
business in whomsoever’s possession they may be, are kept in good repair,
working order and condition, normal wear and tear expected, and that from time
to time there are made in such properties and equipment all needful and proper
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, to the extent and in the manner customary for companies in
similar businesses.
          5.8 Compliance with Law. The Borrower will, and will cause each
Subsidiary to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property, other
than those the noncompliance with which has not had or will not have a Material
Adverse Effect.
          5.9 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 5.8:
               (a) The Borrower will comply, and will cause each of its
Subsidiaries to comply, with all Environmental Laws applicable to the ownership,
lease or use of all real property now or hereafter owned, leased or operated by
the Borrower or any Subsidiary, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, except to the
extent that such compliance with Environmental Laws is being contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP and except to the extent that failure
to comply with such Environmental Laws, has not had, and will not have a
Material Adverse Effect.



--------------------------------------------------------------------------------



 



-73-

               (b) The Borrower will keep or cause to be kept, and will cause
each Subsidiary to keep or cause to be kept, all such real property free and
clear of any Liens imposed pursuant to such Environmental Laws other than
Permitted Encumbrances or such Liens that will not and have not had a Material
Adverse Effect.
               (c) Neither the Borrower nor any Subsidiary will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any real property now or
hereafter owned, leased or operated by the Borrower or any Subsidiary or
transport or permit the transportation of Hazardous Substances to or from any
such real property other than in compliance with applicable Environmental Laws,
except for such noncompliance as has not had and will not have a Material
Adverse Effect.
               (d) If required to do so under any applicable order of any
Governmental Authority, the Borrower will undertake, and cause each Subsidiary
to undertake, any clean up, removal, remedial or other action necessary to
remove and clean up any Hazardous Substances from any real property owned,
leased or operated by the Borrower or any Subsidiary in accordance with, in all
material respects, such orders of all Governmental Authorities, except to the
extent that such Borrower or such Subsidiary is contesting such order in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP.
               (e) At the written request of the Administrative Agent or the
Required Lenders, which request shall specify in reasonable detail the basis
therefor, at any time and from time to time after the Lenders receive notice
under Section 5.1(f) for any claimed violation of any Environmental Law
involving potential expenditures by Borrower or any Subsidiary in excess of
$25,000,000 in the aggregate for any real property, the Borrower will provide,
at Borrower’s sole cost and expense, an environmental site assessment report
concerning any such real property now or hereafter owned, leased or operated by
Borrower or any Subsidiary, prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent, indicating the presence or
absence of Hazardous Substances and the potential cost of any removal or a
remedial action in connection with any Hazardous Substances on such real
property. If the Borrower fails to provide the same within ninety (90) days
after such request was made, the Administrative Agent may order the same, and
Borrower shall grant and hereby grants, to the Administrative Agent and the
Lenders and their agents, access to such real property and specifically grants
the Administrative Agent and the Lenders and their agents, access to such real
property and specifically grants the Administrative Agent and the Lenders and
irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such assessment, all at the Borrower’s expense.
          5.10 Certain Subsidiaries to Become Guarantors. In the event that at
any time after the Closing Date Borrower creates, holds, acquires or at any time
has any Subsidiary (other than Non-Material Subsidiaries, Foreign Subsidiaries
as to which Section 5.11(b) applies, and any Securitization Subsidiary formed in
connection with a Securitization Transaction permitted under Section 7.1(e))
that is not a Guarantor, Borrower will immediately, but in any



--------------------------------------------------------------------------------



 



-74-

event within five (5) Business Days, notify the Administrative Agent in writing
of such event, identifying the Subsidiary in question and referring specifically
to the rights of the Administrative Agent and the Lenders under this Section.
Borrower will, within fifteen (15) days following request therefor from the
Administrative Agent (who may give such request on its own initiative or upon
request by the Required Lenders), cause such Subsidiary to deliver to the
Administrative Agent, in sufficient quantities for the Lenders, (i) a Guaranty
duly executed by such Subsidiary, and (ii) if such Subsidiary is a corporation,
resolutions of the Board of Directors of such Subsidiary, certified by the
Secretary or an Assistant Secretary of such Subsidiary as duly adopted and in
full force and effect, authorizing the execution and delivery of such Guaranty,
or if such Subsidiary is not a corporation, such other evidence of the authority
of such Subsidiary to execute such a Guaranty as the Administrative Agent may
reasonably request. If any Subsidiary is required to provide a Security
Agreement, whether pursuant to Section 5.11(a) or otherwise, such Subsidiary
shall also be subject to the requirements of this Section 5.10.
          5.11 Additional Security; Further Assurances.
               (a) Additional Security. Subject to subpart (b) below, if
Borrower or any Guarantor acquires, owns or holds any personal property that is
not at the time included in the Collateral, the Borrower will promptly notify
the Administrative Agent in writing of such event, identifying the property or
interests in question and referring specifically to the rights of the
Administrative Agent and the Lenders under this Section, and Borrower will cause
such Subsidiary to, within 30 days following a request by the Administrative
Agent (or such longer period as the Administrative Agent shall deem reasonable
under the circumstances), grant to the Administrative Agent for the benefit of
the Secured Facility Parties a Lien on such personal property pursuant to the
terms of such security agreements, assignments or other documents as the
Administrative Agent deems appropriate (collectively, the “Additional Security
Document”). Furthermore, the Borrower shall cause to be delivered to the
Administrative Agent such resolutions and other related documents as may be
reasonably requested by the Administrative Agent in connection with the
execution, delivery and recording of any such Additional Security Document, all
of which documents shall be in form and substance reasonably satisfactory the
Administrative Agent.
               (b) Foreign Subsidiaries. Notwithstanding anything in subpart
(a) above or elsewhere in this Agreement to the contrary, neither Borrower nor
any Guarantor shall be required to pledge (or cause to be pledged) more than 65%
of the Equity Interests in any first tier Foreign Subsidiary of Borrower or any
Guarantor or any of the Equity Interests in any other Foreign Subsidiary, or to
cause any Foreign Subsidiary to become a Guarantor or execute and deliver a
Security Agreement, if to do so would subject Borrower or any Guarantor to
liability for any potential additional United States income taxes by virtue of
Section 956 of the Code, determined without regard to the availability of
foreign tax credits.
               (c) Further Assurances. Borrower will, and will cause each
Subsidiary, at the expense of Borrower, to make, execute, endorse, acknowledge,
file and/or



--------------------------------------------------------------------------------



 



-75-

deliver to the Administrative Agent from time to time such conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
and other assurances or instruments and take such further steps relating to any
Collateral covered by any of the Loan Documents as the Administrative Agent may
reasonably require. If at any time the Administrative Agent determines, based on
applicable law, that all applicable taxes (including, without limitation,
mortgage recording taxes or similar charges) were not paid in connection with
the recordation of any mortgage or deed of trust, the Borrower shall promptly
pay the same upon demand.
          5.12 Accounting; Reserves; Tax Returns. Cause each of the Borrower and
any Subsidiary at all times to (i) maintain a system of accounting established
and administered in material accordance with GAAP, and (ii) file each tax return
it is required to file except where the failure to so file will not and has not
had a Material Adverse Effect.
          5.13 Liens and Encumbrances. Promptly upon acquiring knowledge or
reason to know in the ordinary course of its business that any asset of Borrower
or any Subsidiary has or may become subject to any Lien other than Permitted
Encumbrances, provide to each Lender a certificate executed by a Responsible
Officer of Borrower and specifying the nature of such Lien and what action such
Borrower has taken, is taking or proposes to take with respect thereto.
          5.14 Defaults and Material Adverse Effects. Promptly upon acquiring
knowledge or reason to know in the ordinary course of its business of the
occurrence or existence of (i) any Event of Default or Default or (ii) any event
or condition that has had or will have any Material Adverse Effect, provide to
each Lender a certificate executed by a Responsible Officer and specifying the
nature of such Event of Default, Default, event or condition, the date of
occurrence or period of existence thereof and what action the Borrower has
taken, is taking or proposes to take with respect thereto.
          5.15 Further Actions. Promptly upon the request of the Administrative
Agent, execute and deliver or cause to be executed and delivered each writing,
and take or cause to be taken each other action, that the Administrative Agent
shall deem necessary or desirable at the sole option of the Administrative Agent
to perfect or otherwise preserve or protect the priority of any security
interest, mortgage or other lien or encumbrance imposed or created pursuant to
any Loan Document or to correct any error in any Loan Document.
ARTICLE VI. FINANCIAL COVENANTS
          During the term of this Agreement, and so long thereafter as any of
the Indebtedness of the Borrower to the Administrative Agent or the Lenders,
including any Indebtedness for fees and expenses, shall remain unpaid, Borrower
will:
          6.1 Interest Coverage Ratio. Assure that as of the end of each fiscal
quarter of Borrower ending after the date of this Agreement, the Interest
Coverage Ratio is not less than 3.0 to 1.0.



--------------------------------------------------------------------------------



 



-76-

          6.2 Leverage Ratio. Assure that as of the end of each fiscal quarter
of Borrower ending after the date of this Agreement, the Leverage Ratio does not
exceed 3.50 to 1.0.
          6.3 Consolidated Capital Expenditures. Assure that Consolidated
Capital Expenditures of Borrower do not exceed the applicable maximum amount set
forth below in the aggregate in the applicable fiscal year set forth below:

          Fiscal Year   Maximum Amount
 
       
2011
  $135.0 Million
2012
  $145.0 Million
2013
  $155.0 Million
2014
  $165.0 Million
2015
  $175.0 Million

ARTICLE VII. NEGATIVE COVENANTS
          During the term of this Agreement and so long thereafter as any of the
Indebtedness of the Borrower to the Administrative Agent or the Lenders,
including any Indebtedness for fees and expenses, shall remain unpaid:
          7.1 Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Borrower or any Subsidiary, except for the following
permitted indebtedness (collectively, the “Permitted Indebtedness”):
               (a) Loan Documents. Indebtedness incurred under this Agreement
and the other Loan Documents and under Hedge Agreements.
               (b) Existing Indebtedness. Indebtedness of the Borrower and any
Subsidiary including Foreign Subsidiaries listed on Schedule 7.1 to this
Agreement and existing on the Closing Date or incurred pursuant to credit
facilities existing on the Closing Date and described on Schedule 7.1, and any
refinancing, extension, renewal or refunding of any such Indebtedness not
involving an increase in the principal amount thereof.
               (c) Intercompany Advances. Advances or loans made in the ordinary
course of business (including, without limitation, in connection with a
Permitted Acquisition) among the Borrower and any Subsidiary or among any
Subsidiaries.
               (d) Subordinated Indebtedness. The existing unsecured
Indebtedness of Borrower in connection with the notes (including any replacement
or exchange notes) issued pursuant to the Current Indentures, so long as payment
of all of such Indebtedness



--------------------------------------------------------------------------------



 



-77-

shall be subordinated at all times to payment of the Indebtedness of the
Borrower under this Agreement and the other Loan Documents.
               (e) Securitization Transactions. Indebtedness in respect of
Securitization Transactions provided the initial term and each renewal or
extension term of any Securitization Transaction facility is not more than
364 days, and the aggregate principal amount of all such Indebtedness
outstanding at any one time does not exceed $100,000,000.
               (f) Other Indebtedness. Other secured or unsecured Indebtedness
of the Borrower and its Subsidiaries to the extent not permitted by any of the
foregoing clauses and clause (g) below, provided that (i) no Default or Event of
Default shall then exist or immediately after incurring any of such Indebtedness
will exist, (ii) the Borrower and any Subsidiary shall be in compliance with the
financial covenants set forth in Sections 6.1 and 6.2 both immediately before
and after giving pro forma effect to the incurrence of such Indebtedness, and
(iii) the aggregate principal amount of all such other Indebtedness outstanding
at any time shall not exceed $150,000,000; and provided further, that (A) the
aggregate principal amount of all such other Indebtedness outstanding at any
time which is secured Indebtedness shall not exceed $75,000,000, and (B) the
aggregate principal amount of all such other Indebtedness outstanding at any
time which is owing by Foreign Subsidiaries shall not exceed $65,000,000.
               (g) Additional Subordinated Indebtedness. Unsecured Subordinated
Indebtedness (in addition to the Indebtedness under the Current Indentures) on
terms and conditions not materially more restrictive than under the Current
Indentures or otherwise acceptable to the Administrative Agent and provided
Borrower delivers to the Administrative Agent a certificate signed by a
Financial Officer that (i) in the indenture or other document pursuant to which
the additional Subordinated Indebtedness is issued, all Indebtedness under and
in compliance with the terms of this Agreement is denominated and defined as
“Senior Debt” and “Designated Senior Debt” as in the Current Indentures (or
terms similar thereto and approved by the Administrative Agent), (ii) the stated
maturity date of such Subordinated Indebtedness does not occur prior to the
Revolving Credit Maturity Date, (iii) no Default or Event of Default is then in
existence or would be caused by the issuance of such additional Subordinated
Indebtedness and (iv) the Borrower and any Subsidiary are and shall be in
compliance with the financial covenant set forth in Section 6.2 both immediately
before and after giving pro forma effect to the incurrence of such Subordinated
Indebtedness.
          7.2 Encumbrances. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of any of the Borrower or any such Subsidiary whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with or without
recourse to Borrower or any Subsidiary, other than for purposes of collection or
delinquent accounts in the ordinary course of business) or assign any right to
receive income, or file or permit the filing of



--------------------------------------------------------------------------------



 



-78-

any financing statement under the Uniform Commercial Code or any other similar
notice of Lien under any similar recording or notice statute, except that the
foregoing restrictions shall not apply to the following permitted encumbrances
(collectively, the “Permitted Encumbrances”):
               (a) Existing Liens, etc. Liens granted to the Administrative
Agent for the benefit of the Secured Facility Parties pursuant to any Security
Document and liens (i) in existence on the Closing Date that are listed on
Schedule 7.2, or (ii) arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any such Liens, provided that the
principal amount of the Indebtedness secured by such Liens is not increased and
such Indebtedness is not secured by any additional assets.
               (b) Permitted Indebtedness Liens. Any lien on accounts receivable
of the Borrower and/or its Subsidiaries that are the subject of a permitted
Securitization Transaction, and any other lien or liens hereafter existing on
the assets of the Borrower or any Subsidiary to secure other Permitted
Indebtedness.
               (c) Pledges or Deposits. Any pledge or deposit made by the
Borrower or any Subsidiary in the ordinary course of business in connection with
any workers’ compensation, unemployment insurance, social security or similar
law or to secure the payment of any Indebtedness, liability or obligation in
connection with any letter of credit, bid, tender, trade or government contract,
lease, surety, appeal or performance bond or law, or any similar Indebtedness or
obligation not incurred in connection with the borrowing of any money or the
deferral of the payment of the purchase price or lease of any capital asset.
               (d) Statutory Liens. Any statutory lien (i) in favor of a
Governmental Authority for any amount paid to the Borrower or to any Subsidiary
as a progress payment pursuant to a government contract; (ii) securing the
payment of any tax, fee, charge, fine or penalty imposed by any Governmental
Authority upon Borrower, any Subsidiary or any of their assets, income and
franchises but not yet required to be paid by Section 5.5 of this Agreement; or
(iii) securing the payment of any claim or demand of any materialman, mechanic,
carrier, warehouseman, garageman or landlord against Borrower or any Subsidiary
but not yet required to be paid by Section 5.5 of this Agreement.
               (e) Other Liens. Any reservation, exception, encroachment,
easement, right-of-way, covenant, condition, restriction, lease or similar title
exception or encumbrance affecting the title to any real property of the
Borrower or any Subsidiary but not interfering with the conduct of its business
or operations.
          7.3 Investments and Guaranty Obligations. The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, (i) make or
commit to make any Investment or (ii) be or become obligated under any guaranty
other than a Guaranty, except for the following permitted investments
(collectively, the “Permitted Investments”):
               (a) Investments by Borrower or any Subsidiary in (i) cash and
cash equivalents including any readily marketable direct obligation of the
United States, or with



--------------------------------------------------------------------------------



 



-79-

respect to a Foreign Subsidiary, of any Permitted Investment Foreign
Jurisdiction, maturing within one year after the date of acquisition thereof,
(ii) any time deposit maturing within one year after the date of acquisition
thereof and issued by any banking institution that is authorized to do a banking
business under any statute of the United States or any state thereof, or with
respect to a Foreign Subsidiary is authorized to do a banking business under any
statute of any Permitted Investment Foreign Jurisdiction, or any political
subdivision thereof, and has a combined capital and surplus of not less than
$100,000,000, (iii) any demand or savings deposit with any such institution,
(iv) any Dollar deposits in the London Interbank Market with such banking
institution or any subsidiary of any such banking institution, (v) any
commercial paper rated at least A-1 by Standard & Poor’s Ratings Group (“S&P”)
or P-1 by Moody’s Investor Services, Inc. (“Moody’s”), and (vi) any money market
funds that (A) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, (B) are rated AAA by S&P and Aaa by Moody’s and
(C) have portfolio assets of at least $5,000,000,000;
               (b) to the extent not permitted by the foregoing, Investments
existing as of the Closing Date and described on Schedule 7.3 hereto;
               (c) intercompany advances or loans among the Borrower and any
Subsidiary, or among any Subsidiaries, made in the ordinary course of business
(including, without limitation, in connection with a Permitted Acquisition) or
Contingent Obligations incurred by a Subsidiary or by the Borrower, with respect
to the obligations of the Borrower or any Subsidiary, entered into in the
ordinary course of business; and any other Investment (i) of Borrower or any
Subsidiary in any Subsidiary existing as of the Closing Date, (ii) of Borrower
in any Guarantor made after the Closing Date, (iii) of any Guarantor in any
Guarantor made after the Closing Date, or (iv) of a Foreign Subsidiary (which is
not a Guarantor) or a Non-Material Subsidiary (which is not a Guarantor) in any
other Foreign Subsidiary or Non-Material Subsidiary, made in the ordinary course
of business;
               (d) any Investment made by the Borrower or any trustee in respect
of the Moog Inc. Supplemental Retirement Plan and the Moog Inc. Supplemental
Retirement Plan Trust, each as in effect on the date hereof or as may be amended
from time to time;
               (e) any Investment made by the Borrower or any Subsidiary in an
amount reasonably necessary to effect a Securitization Transaction permitted
under Section 7.1(e) hereof and any guaranty given by the Borrower or any
Subsidiary in connection with such a Securitization Transaction establishing
recourse solely for customary representations, warranties, covenants and
indemnities, none of which shall cover the collectability of Receivables Assets;
and
               (f) any other Investments aggregating not more than $100,000,000
during the term of this Agreement provided, however, Investments made by the
Borrower or any Subsidiary in a Subsidiary for the sole purpose of funding the
consideration for a Permitted Acquisition, whether in one or more series of
related transactions, shall not be considered Investments for the purposes of
calculating such amount, but rather shall be included in the



--------------------------------------------------------------------------------



 



-80-

calculation of the amount of total consideration for such Permitted Acquisition
under Section 7.8(c)(iv) hereof.
          7.4 Restricted Payments. The Borrower will not, and will not permit
any of their respective Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except for the following
permitted distributions (collectively, the “Permitted Distributions”):
               (a) Borrower or any Subsidiary may declare and pay or make
distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock);
               (b) (i) any Subsidiary may declare and pay or make Restricted
Payments to Borrower or any Guarantor, (ii) any Foreign Subsidiary may declare
and pay or make Restricted Payments to any other Foreign Subsidiary or to
Borrower or any Guarantor, and (iii) any Non-Material Subsidiary may declare and
pay or make Restricted Payments to any other Non-Material Subsidiary;
               (c) Borrower may make non-cash repurchases or redemptions of
stock or other Equity Interests in exchange for stock or stock options; and
               (d) Borrower or any Subsidiary may declare and pay or make cash
dividends, or stock repurchases on a pro rata basis with respect to its
outstanding shares provided such cash dividends and stock repurchases do not
exceed $150,000,000 in the aggregate during the term of this Agreement; and
provided further that (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, and (ii) the Borrower will be in
compliance with the financial covenants set forth in Sections 6.1 and 6.2 after
giving pro forma effect to each such cash dividend and stock repurchase.
          7.5 Limitation on Certain Restrictive Agreements. The Borrower will
not, and will not permit any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist or become effective, any “negative pledge” covenant or
other agreement, restriction or arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of Borrower or any Subsidiary to create,
incur or suffer to exist any Lien upon any of its property or assets as security
for Indebtedness, or (b) the ability of any such Subsidiary to make dividends or
distributions or any other interest or participation in its profits owned by the
Borrower or any Subsidiary, or pay any Indebtedness owed to the Borrower or a
Subsidiary, or to make loans or advances to the Borrower or any other
Subsidiaries, or transfer any of its property or assets to the Borrower or any
other Subsidiaries, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (iv) customary provisions restricting assignment
of any licensing agreement entered into in the ordinary course of business,
(v) customary provisions restricting the transfer or further encumbering of
assets subject to Liens permitted under Section 7.2, (vi) customary restrictions
affecting only a



--------------------------------------------------------------------------------



 



-81-

Subsidiary under any agreement or instrument governing any of the Indebtedness
of a Subsidiary permitted pursuant to Section 7.1, (vii) restrictions affecting
any Foreign Subsidiary under any agreement or instrument governing any
Indebtedness of such Foreign Subsidiary permitted pursuant to Section 7.1, and
customary restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (viii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.2, insofar as the provisions thereof limit grants of
junior liens on the assets securing such Indebtedness, (ix) restrictions
contained in the Current Indentures relating to any Indebtedness permitted under
Section 7.1(d), and restrictions contained in any indenture or other document
pursuant to which any additional Subordinated Indebtedness permitted under
Section 7.1(g) is issued, (x) customary restrictions and documents necessary to
effect a Securitization Transaction permitted under Section 7.1(e), and (xi) any
Operating Lease or Capital Lease, insofar as the provisions thereof limit grants
of a security interest in, or other assignments of, the related leasehold
interest to any other Person.
          7.6 Material Indebtedness Agreements.
               (a) Amendments. The Borrower shall not, and shall not permit any
Subsidiary to, amend, restate, supplement or otherwise modify any Material
Indebtedness without the prior written consent of the Administrative Agent if
any such amendment, restatement, supplement or other modification would
materially impact the rights or remedies of the Administrative Agent and the
Lenders hereunder.
               (b) Prepayment and Refinancings of Other Debt, etc. After the
Closing Date, the Borrower will not, and will not permit any Subsidiary to, make
(or give any notice in respect thereof) any voluntary or optional payment or
prepayment or redemption or acquisition for value of (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due) or exchange of, or
refinance or refund, any Indebtedness of Borrower or its Subsidiaries (other
than the Indebtedness and intercompany loans and advances among Borrower and its
Subsidiaries); provided that Borrower or any Subsidiary may subject to the
limitations of Section 7.1, (i) refinance or refund any such Indebtedness (or
Capitalized Lease Obligation, in the case of a Capital Lease), (ii) pay or
prepay or redeem or acquire for value any such Indebtedness (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due) with the net proceeds
of the sale of Equity Interests in Borrower, (iii) refinance, pay or prepay the
Indebtedness of a Securitization Subsidiary incurred in connection with a
Securitization Transaction permitted under Section 7.1(e), (iv) temporarily pay
or prepay the Indebtedness under the Subordinated Indenture with the proceeds of
a Loan under this Agreement provided that before and after any such payment or
prepayment, Borrower has availability of at least $200,000,000 under the
Revolving Loan, and (v) make other prepayments of such Indebtedness provided the
aggregate amount of all such prepayments does not exceed $25,000,000 in any one
fiscal year.



--------------------------------------------------------------------------------



 



-82-

          7.7 Changes in Business. Neither the Borrower nor any Subsidiary will
engage in any business if, as a result, the general nature of the business,
taken on a Consolidated Basis, which would then be engaged in by the Borrower
and any Subsidiary, would be substantially changed from the general nature of
the business engaged in by the Borrower and any Subsidiary on the Closing Date.
          7.8 Consolidation, Merger, Acquisitions, Asset Sales, etc. The
Borrower will not, and will not permit any Subsidiary to, (1) wind up, liquidate
or dissolve its affairs, (2) enter into any transaction of merger or
consolidation, (3) make or otherwise effect any acquisition of all or
substantially all of the assets or Equity Interests of any other Person, or
assets constituting all or substantially all of a division or product line of
any other Person, other than Permitted Acquisitions set forth in Section 7.8(c),
(4) sell or otherwise dispose of any of its property or assets outside the
ordinary course of business, or otherwise make or otherwise effect any Asset
Sale, or (5) agree to do any of the foregoing at any future time, except the
following shall be permitted (collectively, the “Permitted Dispositions”):
               (a) Certain Intercompany Mergers. If no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (i) the
merger, consolidation or amalgamation of any Domestic Subsidiary with or into
Borrower, provided Borrower is the surviving or continuing or resulting
corporation; (ii) the merger, consolidation or amalgamation of any Domestic
Subsidiary with or into any Guarantor, provided that the surviving or continuing
or resulting corporation is a Guarantor, (iii) the merger, consolidation or
amalgamation of any Foreign Subsidiary with or into any other Foreign
Subsidiary; (iv) any Asset Sale by Borrower or any Guarantor to Borrower or any
Guarantor, (v) any Asset Sale by any Foreign Subsidiary to Borrower or any
Guarantor; or (vi) any Asset Sale by any Foreign Subsidiary to any other Foreign
Subsidiary.
               (b) Other Dispositions. If no Default or Event of Default shall
have occurred and be continuing or would result therefrom, and no Material
Adverse Effect has occurred or will result therefrom, the Borrower or any
Subsidiary may consummate (i) any Asset Sale necessary to effect a
Securitization Transaction permitted under Section 7.1(e), and (ii) any other
Asset Sale provided that: (A) the consideration for each such Asset Sale
represents fair value and any non-cash consideration qualifies as a Permitted
Investment hereunder and the aggregate of all such non-cash consideration does
not exceed $30,000,000 over the term of this Agreement; and (B) the cumulative
aggregate value of the assets sold or transferred does not exceed $150,000,000
in any one fiscal year (excluding for purposes of computing such maximum amount
(1) sales of inventory in the ordinary course of business and conveyances of
mere record title to any asset to a Governmental Authority to save taxes where
Borrower or any Subsidiary has an option to require reconveyance of such
property for a nominal price; and (2) the sale of equipment which is obsolete or
worn-out and is replaced in the ordinary course of business) for all such
transactions completed during any fiscal year.
               (c) Permitted Acquisitions. Any acquisition by Borrower or any
Subsidiary of all or substantially all of the assets or stock of any other
Person, or assets



--------------------------------------------------------------------------------



 



-83-

constituting all or substantially all of a division or product line of any other
Person so long as (i) immediately prior to contracting for or consummating such
acquisition there does not exist, and there does not occur as a direct or
indirect result of the consummation of such acquisition, (A) any Event of
Default or Default, and (B) immediately prior to contracting for or consummating
such acquisition, Borrower is in compliance with Sections 6.1 and 6.2 of this
Agreement (collectively, the “Financial Covenants”) and Borrower can demonstrate
on a pro-forma basis, based on the actual completed prior four fiscal quarters
of Borrower and the Person acquired, that Borrower will be in compliance with
the Financial Covenants upon and after consummation of such acquisition,
(ii) such acquisition is being completed on a non-hostile basis without
opposition from the board of directors, managers or equity owners of the target
entity, (iii) with respect to any assets or stock of any Person acquired
directly or indirectly pursuant to any such acquisition, there are no liens
thereon other than Permitted Encumbrances, and (iv) the aggregate purchase price
paid (whether by means of transfer of assets, assumption of liabilities or
otherwise, other than the assumption of trade payables and accrued short-term
liabilities in the ordinary course of business) by Borrower and all Subsidiaries
in connection with such acquisition does not exceed $200,000,000 unless
specifically consented to by the Administrative Agent and the Required Lenders.
The foregoing notwithstanding, Borrower will only be required to demonstrate pro
forma compliance with the Financial Covenants if the aggregate purchase price
paid (whether by means of transfer of assets, assumption of liabilities or
otherwise, other than the assumption of trade payables and accrued short-term
liabilities in the ordinary course of business) by Borrower and all Subsidiaries
in connection with such acquisition exceeds $25,000,000, unless the
Administrative Agent requests that Borrower deliver evidence of such compliance.
          7.9 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction or series of transactions
with any Affiliate (other than, in the case of the Borrower, any Subsidiary, and
in the case of a Subsidiary, the Borrower or another Subsidiary) (each, an
“Affiliate Transaction”), except for transactions in the ordinary course of
business upon fair and reasonable terms no less favorable to the Borrower or any
Subsidiary than would apply in a comparable arm’s length transaction with a
Person who is not an Affiliate, and agreements and transactions with and
payments to officers, directors and shareholders that are either (i) entered
into in the ordinary course of business and not prohibited by any of the
provisions of this Agreement or that are expressly permitted by the provisions
of this Agreement, or (ii) entered into outside the ordinary course of business,
approved by the directors or shareholders of the Borrower, and not prohibited by
any of the provisions of this Agreement or in violation of any law, rule or
regulation.
          7.10 Fiscal Years, Fiscal Quarters. No Borrower shall change its or
any Subsidiary’s fiscal years or fiscal quarters (other than the fiscal year or
fiscal quarters of a Person that becomes a Subsidiary, at the time such Person
becomes a Subsidiary, to conform to such Borrower’s fiscal year and fiscal
quarters).
          7.11 Anti-Terrorism Laws. Neither the Borrower nor any Subsidiary
shall be subject to or in violation of any law, regulation, or list of any
government agency (including



--------------------------------------------------------------------------------



 



-84-

without limitation, the U.S. Office of Foreign Asset Control list, Executive
Order No. 13224 or the USA Patriot Act) that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of certain Persons specified therein or that prohibits or limits any Lender or
the Issuing Bank from making any advance or extension of credit to the Borrower
or from otherwise conducting business with the Borrower.
ARTICLE VIII. EVENTS OF DEFAULT
          8.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an event of default (individually, “Event of
Default”, or, collectively, “Events of Default”):
               (a) Nonpayment. Nonpayment within three (3) Business Days of when
due, whether by acceleration or otherwise, of principal of, or interest on, the
Notes, any fee, cost, expense or premium provided for hereunder or under any
other Loan Document or any other Indebtedness owing hereunder, or otherwise
payable to the Administrative Agent under the Fee Letter.
               (b) Negative Covenants. Default by Borrower in the observance of
any of the covenants or agreements by such Borrower contained in Article VI or
Article VII of this Agreement.
               (c) Other Covenants. Default by Borrower in the observance of any
of the covenants or agreements by Borrower contained in this Agreement, other
than in Article VI or Article VII or Section 5.1 of this Agreement, which is not
remedied within thirty (30) days after notice thereof by the Administrative
Agent to the Borrower.
               (d) Voluntary Insolvency Proceedings. If Borrower or any
Guarantor or any other Subsidiary (other than a Non-Material Subsidiary)
(i) shall file a petition or request for liquidation, reorganization,
arrangement, adjudication as a bankrupt, relief as a debtor or other relief
under the bankruptcy, insolvency or similar laws of the United States of America
or any state or territory thereof or any foreign jurisdiction, now or hereafter
in effect; (ii) shall make a general assignment for the benefit of creditors;
(iii) shall consent to the appointment of a receiver or trustee for Borrower or
any Guarantor or any such other Subsidiary or any of Borrower’s, Guarantor’s or
such other Subsidiary’s assets including, without limitation, the appointment of
or taking possession by a “custodian” as defined in the federal Bankruptcy Code;
(iv) shall make any, or send notice of any intended, bulk sale; or (v) shall
execute a consent to any other type of insolvency proceeding (under the federal
Bankruptcy Code or otherwise or under the insolvency laws of any other foreign
jurisdiction) or any formal or informal proceeding for the dissolution or
liquidation of, or settlement of claims against or winding up of affairs of,
Borrower, Guarantor or any such other Subsidiary.
               (e) Involuntary Insolvency Proceedings. The appointment of a
receiver, trustee, custodian or officer performing similar functions for
Borrower, any Guarantor



--------------------------------------------------------------------------------



 



-85-

or any other Subsidiary (other than a Non-Material Subsidiary) or any of
Borrower’s, any Guarantor’s or any such other Subsidiary’s assets including,
without limitation, the appointment of or taking possession by a “custodian” as
defined in the federal Bankruptcy Code; or the filing against Borrower, any
Guarantor or any such other Subsidiary of a request or petition for liquidation,
reorganization, arrangement, adjudication as a bankrupt or other relief under
the bankruptcy, insolvency or similar laws of the United States of America or
any state or territory thereof or any foreign jurisdiction, now or hereafter in
effect; or the institution against Borrower or any Guarantor or any such other
Subsidiary of any other type of insolvency proceeding (under the federal
Bankruptcy Code or otherwise) or of any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against or winding up of
affairs of such Borrower or Guarantor or such other Subsidiary, and the failure
to have such appointment vacated or such petition or proceeding dismissed within
sixty (60) days after such appointment, filing or institution.
               (f) Representations. If any certificate, written statement,
representation, warranty or financial statement furnished by or on behalf of
Borrower or any Guarantor pursuant to or in connection with this Agreement, or
any Loan Document (including, without limitation, representations and warranties
contained herein) or as an inducement to the Administrative Agent or any Lender
to enter into this Agreement or any other lending agreement with Borrower shall
prove to have been false in any material respect at the time as of which the
facts therein set forth were certified, or to have omitted any substantial
contingent or unliquidated liability or claim against Borrower or any Subsidiary
or any Guarantor.
               (g) Other Indebtedness and Agreements. (i) Nonpayment by Borrower
or any Guarantor or any other Subsidiary (other than a Non-Material Subsidiary)
of any Material Indebtedness owing by Borrower or such Guarantor or such other
Subsidiary when due, whether such Material Indebtedness shall become due by
scheduled maturity, by required prepayment, by acceleration, by demand or
otherwise, or (ii) failure to perform any material term, covenant or agreement
on its part to be performed under any agreement or instrument (other than this
Agreement) evidencing or securing or relating to any such Material Indebtedness
owing by Borrower or such Guarantor or such other Subsidiary, when required to
be performed if the effect of such failure is to permit the holder or a trustee
or agent on behalf of such holder or holders to accelerate the maturity of such
Indebtedness, or (iii) any such Material Indebtedness of Borrower, any Guarantor
or any such other Subsidiary shall be declared due and payable, or shall be
required to be prepaid (other than by a regularly scheduled prepayment or
redemption, prior to the stated maturity thereof); or (iv) without limitation of
the foregoing, default in any payment obligation under a Designated Hedge
Agreement, and such default shall continue after any applicable grace period in
such Designated Hedge Agreement or any other agreement or instrument relating
thereto.
               (h) Judgments. If any judgment or judgments in excess of
$50,000,000 for any one such judgment or all judgments in the aggregate (other
than any judgment for which it is fully insured) against Borrower or any
Guarantor or any other Subsidiary (other than a judgment against a Non-Material
Subsidiary for which neither the



--------------------------------------------------------------------------------



 



-86-

Borrower nor any Guarantor is liable) remains unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of thirty (30) days (or such
longer period, not in excess of sixty (60) days, during which enforcement
thereof and the filing of any judgment lien, is effectively stayed or
prohibited) from the entry thereof.
               (i) Pension Default. Any occurrence of a Reportable Event that
constitutes grounds for the termination of any Pension Plan by the PBGC or for
the appointment by an appropriate United States district court of a trustee to
administer any Pension Plan shall have occurred and continued thirty (30) days
after written notice thereof is delivered to the Borrower by the Administrative
Agent; or any other ERISA Event occurs and gives rise to vested unfunded
liabilities under any Pension Plan that have or will have a Material Adverse
Effect; or Borrower or any ERISA Affiliate or any Guarantor fails to pay to any
Pension Plan any contribution which it is obligated to pay under the terms of
such plan or any agreement, or which is required to meet statutory minimum
funding standards of Section 412 of the Code and Section 303 of ERISA.
               (j) Change in Control. If there occurs a Change in Control.
               (k) Challenge to Agreements. If Borrower or any Guarantor shall
challenge the validity and binding effect of any provision of any of the Loan
Documents or shall state its intention to make such a challenge of any of the
Loan Documents or any of the Security Documents shall for any reason (except to
the extent permitted by its express terms) cease to be perfected or lose the
priority of the Lien granted thereunder or cease to be effective.
               (l) Guarantor Default. Any Guaranty shall cease, for any reason,
to be in full force and effect or any Guarantor or the Borrower shall so assert
in writing.
               (m) Subordinated Indentures. If (i) any Event of Default (as
defined in the Current Indentures) shall occur under the Current Indentures, or
an event of default shall occur under any agreement evidencing any other
Subordinated Indebtedness permitted under Section 7.1(g), (ii) this Agreement
shall fail to constitute the “Credit Agreement” or the Indebtedness under this
Agreement shall fail to constitute “Senior Debt” and “Designated Senior Debt”
(or terms similar thereto) under, and as defined in, the Current Indentures or
under any other agreement evidencing any other Subordinated Indebtedness
permitted under Section 7.1(g), or (iii) if any Indebtedness other than the
Indebtedness under this Agreement is designated as “Designated Senior Debt” (or
a term similar thereto) under, and as defined in, the Current Indentures or
under any other agreement evidencing any other Subordinated Indebtedness
permitted under Section 7.1(g).
          8.2 Effects of an Event of Default. (a) Upon the happening of one or
more Events of Default (except a default under either Section 8.1(d) or 8.1(e)
of this Agreement), the Administrative Agent may declare or shall do so if
instructed by the Required Lenders, any commitments of the Lenders to lend money
to the Borrower or issue Letters of Credit hereunder (individually, the
“Lender’s Obligations” and collectively, the “Lenders’ Obligations”) to be
canceled and the principal of such Lender’s Note or Notes then outstanding, and
all



--------------------------------------------------------------------------------



 



-87-

reimbursement, cash collateralization and other obligations of the Borrower
(other than under any Designated Hedge Agreement) to be immediately due and
payable and any Letters of Credit outstanding to be terminated in accordance
with their terms, together with all interest thereon and fees and expenses
accruing under this Agreement and under any Loan Document. Upon such
declaration, the Lenders’ Obligations shall be immediately canceled and the
Loans evidenced by each Lender’s Note or Notes shall become immediately due and
payable without presentation, demand or further notice of any kind to the
Borrower.
               (b) Upon the happening of one or more Events of Default under
Section 8.1(d) or 8.1(e) of this Agreement, the Lenders’ Obligations shall be
canceled immediately, automatically and without notice, and the Notes shall
become immediately due and payable without presentation, demand or notice of any
kind to Borrower.
               (c) No termination of this Agreement will relieve or discharge
Borrower of its duties, obligations and covenants hereunder until all of the
Indebtedness hereunder has been indefeasibly paid in full.
          8.3 Remedies. Upon the occurrence and during the continuance of any
Event of Default or upon any termination of this Agreement as a result of an
Event of Default, then any of the Lenders and the Administrative Agent shall
have all of their rights under this Agreement or otherwise under law. In
addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Event of Default occurs, any and all deposits (including
all account balances, whether provisional or final and whether or not collected
or available) and any other Indebtedness at any time held or owing by any Lender
to or for the credit or account of Borrower may be offset and applied toward the
payment of the Indebtedness of the Borrower.
          8.4 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender or other
Secured Facility Parties through the exercise of remedies hereunder or under the
other Loan Documents shall, unless otherwise required by the terms of the other
Loan Documents or by applicable law, be applied as follows:
                    (i) first, to the payment of all expenses (to the extent not
otherwise paid by the Borrower or any of the Guarantors) incurred by the
Administrative Agent and the Lenders or other Secured Facility Parties in
connection with the exercise of such remedies, including, without limitation,
all reasonable costs and expenses of collection, reasonable attorneys’ fee and
expenses, court costs and any foreclosure expenses;
                    (ii) second, to the payment pro rata of interest then
accrued on the outstanding Loans;
                    (iii) third, to the payment pro rata of any fees and
expenses (other than expenses paid under item (i) above) then accrued and
payable to the Administrative Agent, the Issuing Bank or any Lender under this
Agreement in respect of the Loans or the Letters of Credit;



--------------------------------------------------------------------------------



 



-88-

                    (iv) fourth, to the payment pro rata of (A) the principal
balance then owing on the outstanding Loans, (B) any unreimbursed LC
Disbursements, (C) the amounts then due under Designated Hedge Agreements to
creditors of the Borrower or any Subsidiary, subject to confirmation by the
Administrative Agent of any calculations of termination or other payment amounts
being made in accordance with normal industry practice, (D) the amounts then due
under Secured Other Facilities Obligations and (E) the principal amount of the
outstanding Letters of Credit (to be held and applied by the Administrative
Agent as security for the reimbursement obligations in respect thereof);
                    (v) fifth, to the payment to the Lenders of any amounts then
accrued and unpaid under Sections 2.9, 2.10 and 2.11 of this Agreement, and if
such proceeds are insufficient to pay such amounts in full, to the payment of
such amounts pro rata;
                    (vi) sixth, to the payment pro rata of all other amounts
owed by the Borrower to the Administrative Agent, to any Issuing Bank or any
Lender under this Agreement or any other Loan Document, to any counterparties
under Designated Hedge Agreements of the Borrower and any Subsidiary, and to any
Secured Facility Parties in respect of Secured Other Facilities Obligations, and
if such proceeds are insufficient to pay such amounts in full, to the payment of
such amounts pro rata; and
                     (viii) finally, any remaining surplus after all of the
Secured Obligations have been paid in full, to the Borrower or to whomsoever
shall be lawfully entitled thereto.
Notwithstanding the foregoing, Designated Hedge Agreements and Bank Services (as
defined within the definition of Secured Other Facilities) shall be excluded
from the application above if the Administrative Agent has not received written
notice thereof from the applicable Lender or Affiliate of a Lender, prior to any
such application of payments and amounts.
ARTICLE IX. EXPENSES
          9.1 Expenses. The Borrower shall reimburse the Administrative Agent
promptly upon the Administrative Agent’s request for any of the Administrative
Agent’s reasonable expenses, including counsel fees and expenses, incident to
the negotiation, documentation and administration of this Agreement, including
any amendments or modifications thereto, and shall reimburse the Administrative
Agent and each Lender upon demand for their reasonable out-of-pocket expenses
(including the reasonable fees and expenses of counsel) in connection with the
enforcement of their rights (whether through negotiations, legal proceedings or
otherwise)(i) in connection with this Agreement and the other Loan Documents,
including their rights under this Section 9.1, or (ii) in connection with the
Loans made or Letters of Credit issued under this Agreement, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 



--------------------------------------------------------------------------------



 



-89-

          9.2 Indemnification. Borrower shall indemnify and hold harmless the
Administrative Agent and each Lender and each of their directors, officers,
employees, agents and advisors (each an “Indemnified Party”) from and against
any and all claims, damages, liabilities and reasonable fees, expenses and
disbursements of counsel, demands, losses, costs, fines or liabilities of
whatever kind or nature, including, without limitation, arising from personal
injury or property damage, in any way related to any environmental condition on,
above, within, in the vicinity of, related to or affected by property owned or
leased by Borrower or in connection with or arising out of any investigation,
litigation or proceeding arising out of, related to or in connection with this
Agreement or the Loans (other than litigation between Borrower and a Lender in
which Borrower is the prevailing party), whether or not an Indemnified Party is
a party to such investigation, litigation or proceeding except to the extent
such claim, damage, loss, liability or expense is found in a final judgment by a
court of competent jurisdiction to have resulted primarily from such Indemnified
Party’s own gross negligence or willful misconduct. In addition to, and without
limiting the generality of, the foregoing, Borrower agrees to reimburse and
indemnify all Indemnified Parties on demand for any reasonable fees and expenses
of counsel which may be incurred in any action, claim or proceeding between
Borrower, any Subsidiary or any Affiliate and an Indemnified Party in which such
Indemnified Party is successful. The obligations of the Borrower under this
indemnity shall survive any expiration or termination hereof, and shall apply to
any and all such claims, expenses, demands, losses, costs, fines or liabilities
of whatever kind or nature, notwithstanding the payment of the Indebtedness
hereunder or under the Loan Documents with respect to acts and omissions
occurring before such payment. Borrower agrees not to institute or participate
in any proceeding seeking to establish a position contrary to the terms of this
indemnification.
ARTICLE X. THE AGENTS AND ISSUING BANK
          10.1 Appointment and Authorization.
               (a) Appointment as Administrative Agent. Each Lender hereby
irrevocably appoints HSBC Bank as Administrative Agent, Manufacturers and
Traders Trust Company as Lead Syndication Agent, Bank of America, N.A. and
JPMorgan Chase Bank, N.A. as Co-Syndication Agents, and Citizens Bank of
Pennsylvania as Documentation Agent, and each of the Administrative Agent,
Co-Syndication Agents and Documentation Agent accepts such appointment. Each
Lender hereby irrevocably authorizes the Agents to take such action as such
agent on its behalf and to exercise such powers hereunder as are delegated to
such agent by the terms hereof, together with such powers as are reasonably
incidental thereto. Neither the Agents nor any of their directors, officers,
attorneys or employees shall be liable for any action taken or omitted to be
taken by such agent or them hereunder or in connection herewith, except for such
agent’s or their own gross negligence or willful misconduct as determined in a
final judgment by a court of competent jurisdiction. The Administrative Agent
(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Documents be a trustee or fiduciary for any Lender;
(b) shall not be responsible to any Lender for any recitals, statements,
representations or warranties contained in this Agreement or in any of the other
Loan



--------------------------------------------------------------------------------



 



-90-

Documents, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan
Documents, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Documents or
any other document referred to or provided for herein or therein or for any
failure by Borrower, or any other Person to perform any of its obligations
hereunder or thereunder; and (c) shall not be responsible to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Documents or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except in the event of
such agent’s own gross negligence or willful misconduct, as determined by a
final judgment of a court of competent jurisdiction. The Administrative Agent
may employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agent or attorneys-in-fact selected by it
in good faith. In administering the Letters of Credit, the Issuing Bank shall
not be under any liability to any Lender, except for the Issuing Bank’s own
gross negligence or willful misconduct, as determined in a final non-appealable
decision of a court of competent jurisdiction or as set forth in Section 2.4 of
this Agreement.
               (b) Appointment as Secured Facility Party Representative. In its
capacity, the Administrative Agent is a “representative” of the Secured Facility
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender confirms its authority for the
Administrative Agent entering into each of the Security Documents to which it is
a party and to take all action contemplated by such documents. Each Lender
agrees that no Secured Facility Party (other than the Administrative Agent)
shall have the right individually to seek to realize upon the security granted
by any Security Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Secured Facility Parties upon the terms of the Security Documents. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Facility Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Facility Parties. The Lenders
hereby authorize the Administrative Agent, at its option and in its discretion,
to release any Lien granted to or held by the Administrative Agent upon any
Collateral (i) as described in Section 10.14; (ii) as permitted by, but only in
accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five (5) Business Days’ prior written request by
the Borrower to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Secured Facility Parties herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) the



--------------------------------------------------------------------------------



 



-91-

Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Secured Obligations or
any Liens upon (or obligations of the Borrower or any Subsidiary in respect of)
all interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.
          10.2 Waiver of Liability of Administrative Agent. The Administrative
Agent shall not have any liability or, as the case may be, any duty or
obligation:
               (a) To Borrower on account for any failure of any Lender to
perform, or the delay of any Lender in the performance of, any of its respective
obligations under this Agreement or any of the Loan Documents or any of the
other documents in connection herewith;
               (b) To any Lender on account of any failure or delay in
performance by Borrower or any other Lender of any of their respective
obligations under this Agreement or any of the Loan Documents or any of the
other documents in connection herewith;
               (c) To any Lender to provide either initially or on a continuing
basis any information with respect to Borrower or any of its Affiliates or
Subsidiaries or its condition, or for analyzing or assessing or omitting to
analyze or assess the status, creditworthiness or prospects of Borrower or any
of the Affiliates of Borrower or any Subsidiaries, provided, however, the
Administrative Agent shall promptly provide to each Lender a copy of the
documents delivered by Borrower to the Administrative Agent pursuant to
Section 5.2 of this Agreement;
               (d) To any Lender to investigate whether or not any Default or
Event of Default has occurred (and the Agents may assume that, until
Administrative Agent shall have actual knowledge or shall have received notice
from any Lender or Borrower, to the contrary, no such Default or Event of
Default has occurred);
               (e) To any Lender to account for any sum or profit or any
property of any kind received by any of the Agents or the Issuing Bank arising
out of any present or future banking or other relationship with Borrower or any
of the Affiliates of Borrower or any Subsidiaries, or with any other Person
except the relationship established pursuant to this Agreement or the Loan
Documents;
               (f) To any Lender to disclose to any Person any information
relating to Borrower or any of the Affiliates of Borrower or any Subsidiaries
received by the Agents or the Issuing Bank, if in any such party’s reasonable
determination (such determination to be conclusive), such disclosure would or
might constitute a breach of any law or regulation or be otherwise actionable by
suit against such agent or the Issuing Bank by Borrower or any other Person;



--------------------------------------------------------------------------------



 



-92-

               (g) To take any action or refrain from taking any action other
than as expressly required by this Agreement and the Loan Documents; and
               (h) To commence any legal action or proceeding arising out of or
in connection with this Agreement or the Loan Documents until either of the
Administrative Agent or the Issuing Bank, shall have been indemnified to the
Administrative Agent’s or the Issuing Bank’s satisfaction against any and all
costs, claims and expenses (including, but not limited to, attorneys’ fees and
expenses) in respect of such legal action or proceeding.
          10.3 Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof until written notice of transfer shall have been
filed with it, signed by such payee and in form satisfactory to the
Administrative Agent.
          10.4 Consultation with Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.
          10.5 Documents. The Administrative Agent shall not be under any duty
to examine into or pass upon the validity, effectiveness, genuineness or value
of any Loan Documents or any other documents furnished pursuant hereto or in
connection herewith or the value of any Collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.
          10.6 Administrative Agent and Affiliates. With respect to the Loans,
the Administrative Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not the Administrative
Agent, and the Administrative Agent and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower, any
Guarantor or any other Subsidiary or any Affiliate thereof including, without
limitation, entering into any kind of Hedge Agreement with respect to the Loans.
          10.7 Knowledge of Default. It is expressly understood and agreed that
the Administrative Agent and the Issuing Bank shall be entitled to assume that
no Default or Event of Default has occurred and is continuing, unless the
Administrative Agent or the Issuing Bank has been notified by a Lender in
writing that such Lender believes that a Default or Event of Default has
occurred and is continuing and specifying the nature thereof.
          10.8 Enforcement. In the event any remedy may be exercised with
respect to this Agreement or the Loan Documents, the Administrative Agent shall
have the sole right of enforcement and each Lender agrees, for itself and each
of its Affiliates, that no Secured Facility Party (other than the Administrative
Agent) shall have any right individually to enforce any provision of this
Agreement or the Loan Documents, or make demand under this Agreement or the Loan
Documents; provided, that the Issuing Bank or the Administrative Agent on behalf
of the Issuing Bank may make demand upon Borrower as an Issuing Bank.



--------------------------------------------------------------------------------



 



-93-

          10.9 Action by Administrative Agent.
               (a) So long as the Administrative Agent shall be entitled,
pursuant to Section 10.7 of this Agreement, to assume that no Default or Event
of Default shall have occurred and be continuing, the Administrative Agent shall
be entitled to use its discretion with respect to exercising or refraining from
exercising any rights which may be vested in it by, or with respect to taking or
refraining from taking any action or actions which it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything which it may do or refrain from doing in the reasonable exercise of its
judgment, or which may seem to it to be necessary or desirable in the premises;
               (b) Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial,
administrative or like proceeding or any assignment for the benefit of creditors
relative to Borrower or any of its Subsidiaries, the Administrative Agent
(irrespective of whether any Secured Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise;
                    (i) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of any Secured Obligation
that is owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, any Issuing Bank, the
Administrative Agent and any other Secured Facility Party (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, any Issuing Bank, the Administrative Agent and any other Secured
Facility Party and their respective agents and counsel and all other amounts due
the Lenders, any Issuing Bank, the Administrative Agent and any other Secured
Facility Party under the terms of this Agreement) allowed in such judicial
proceeding; and
                    (ii) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Issuing Bank and each other Secured Facility Party, to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Bank or any other Secured Facility Party, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under the terms of
this Agreement.



--------------------------------------------------------------------------------



 



-94-

          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender, the Issuing Bank or any other Secured Facility Party, any plan of
reorganization, arrangement, adjustment or composition affecting any Secured
Obligation or the rights of any Lender, the Issuing Bank or any other Secured
Facility Party, to authorize the Administrative Agent to vote in respect of the
claim of any Lender, the Issuing Bank or any other Secured Facility Party in any
such proceeding.
          10.10 Notices, Defaults, etc. In the event that the Administrative
Agent shall have acquired actual knowledge of any Default or Event of Default,
the Administrative Agent shall promptly notify the Lenders and shall take such
action and assert such rights under this Agreement as the Required Lenders shall
direct and the Administrative Agent shall inform the other Lenders in writing of
the action taken. The Administrative Agent may take such action and assert such
rights as it deems to be advisable, in its discretion, for the protection of the
interests of the holders of the Notes.
          10.11 Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), ratably according to their respective Applicable Percentages from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in its capacity as the Administrative Agent in any way
relating to or arising out of this Agreement or any Loan Document or any action
taken or omitted by the Administrative Agent with respect to this Agreement or
any Loan Document, provided no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorney fees and expenses) or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined in a final judgment by a court of competent jurisdiction or from
any action taken or omitted by the Administrative Agent in any capacity other
than as the Administrative Agent under this Agreement.
          10.12 Successor Administrative Agent
               (a) The Administrative Agent may resign as the Administrative
Agent hereunder by giving not fewer than thirty (30) days prior written notice
to the Borrower and the Lenders. If the Administrative Agent shall resign under
this Agreement, then provided no Event of Default has occurred, the Borrower
shall have the right, (i) with the consent of the Required Lenders, such consent
not to be unreasonably withheld, to appoint from among the Lenders a successor
administrative agent for the Lenders who is willing to accept such appointment,
or (ii) with the consent of the Required Lenders, which may be withheld in their
sole discretion, to appoint a successor that is not a Lender, but which shall be
a bank with an office in New York State, or an Affiliate of any such bank.
               (b) If no successor shall have been so appointed and approved
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring



--------------------------------------------------------------------------------



 



-95-

Administrative Agent may appoint a successor Administrative Agent meeting the
qualifications specified in Section 10.12(a), provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Borrower appoints and the
Required Lenders approve a successor Administrative Agent as provided for above
in the preceding paragraph.
               (c) Upon its appointment, such successor administrative agent
shall succeed to the rights, powers and duties as the Administrative Agent, and
the term “Administrative Agent” shall mean such successor effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
the Administrative Agent shall be terminated without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement.
          10.13 Lenders’ Independent Investigation. Each Lender, by its
signature to this Agreement, acknowledges and agrees that the Administrative
Agent has made no representation or warranty, express or implied, with respect
to the creditworthiness, financial condition, or any other condition of Borrower
or with respect to the statements contained in any information memorandum
furnished in connection herewith or in any other oral or written communication
between the Administrative Agent and such Lender. Each Lender represents that it
has made and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Borrower in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the granting of the first Loans hereunder or at any time or
times thereafter.
          10.14 Amendments, Consents. No amendment, modification, termination or
waiver of any provision of any Loan Document nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
the Administrative Agent and the Lenders or Required Lenders, as appropriate,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Anything herein to the contrary
notwithstanding, no such document shall (a) increase the Commitment of any
Lender hereunder or any part thereof without the written consent of such Lender,
(b) extend or postpone the Revolving Credit Maturity Date, the payment dates of
interest thereunder, or the payment of facility or other fees or amounts payable
hereunder without the written consent of each Lender directly affected thereby,
(c) reduce the rate of interest on the Revolving Notes or Alternative



--------------------------------------------------------------------------------



 



-96-

Currency Notes, or any amounts of principal or interest due on any Revolving
Note or Alternative Currency Note, or the payment of facility or other fees
hereunder or make any change in the manner of pro rata application of any
payments made by the Borrower to the Lenders hereunder without the written
consent of each Lender directly affected thereby, (d) change any percentage
voting requirement, the voting rights, or the Required Lenders definition in
this Agreement without the written consent of each Lender, (e) release any
material Collateral other than as provided below, (f) make any amendment to this
Section 10.14 without the written consent of each Lender, or (g) change
Section 2.15, without the written consent of each Lender other than any
Defaulting Lender; provided, further that no such document shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, and any change to Section 2.15 shall require the consent of each of the
Administrative Agent, the Swingline Lender and the Issuing Bank; provided,
however, only the consent of the Required Lenders shall be required for a waiver
involving (i) the applicability of any post-Event of Default interest rate
increase or the applicability of interest on Overdue Amounts as provided in
Section 2.6(c) of this Agreement, (ii) any reduction in the amount of Net
Proceeds required to be applied to prepay the Loans as provided in
Section 2.7(b) of this Agreement or (iii) any other amendment hereunder or under
the other Loan Documents which does not specifically require unanimous consent
of the Lenders. Notice of amendments or consents ratified by the Required
Lenders hereunder shall immediately be forwarded by the Administrative Agent to
all Lenders. Each Lender or other holder of a Note shall be bound by any
amendment, waiver or consent obtained as authorized by this Section, regardless
of its failure to agree thereto. Except as specifically provided otherwise
below, a Defaulting Lender shall not be entitled to give instructions to the
Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the other Loan Documents and all
amendments, waivers and other modifications of this Agreement and the other Loan
Documents may be made without regard to a Defaulting Lender.
               The Lenders hereby irrevocably authorize the Administrative
Agent, at its option and in its sole discretion, to release any Liens granted to
the Administrative Agent by the Borrower or any Guarantor on any Collateral
(i) upon the termination of the Commitments, payment and satisfaction in full in
cash of all Secured Obligations (other than any Secured Obligations that are
contingent in nature or unliquidated at such time), and the cash
collateralization of all such contingent and unliquidated Secured Obligations in
a manner satisfactory to the Administrative Agent, (ii) constituting property
being sold or disposed of if the Borrower certifies to the Administrative Agent
that the sale or disposition is a Permitted Disposition made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interest of a
Subsidiary and such sale is permitted or approved under the terms of this
Agreement, the Administrative Agent is authorized to release any Guaranty
provided by such Subsidiary, (iii) constituting property leased to the Borrower
or a Guarantor under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative



--------------------------------------------------------------------------------



 



-97-

Agent and the Lenders pursuant to Article VIII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on any
material Collateral without the prior written authorization of all Lenders. Any
such release shall not in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon, or
obligations of the Borrower or any Guarantor in respect of, all interests
retained by the Borrower or any Guarantor, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.
               Notwithstanding the foregoing, any amendment, waiver,
modification or agreement which by its terms requires the consent of all Lenders
or each affected Lender may be effected with the consent of the applicable
Lenders other than the Defaulting Lenders except that (i) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender, (ii) the principal amount of, or interest or fees payable on,
Loans may not be reduced or excused or the scheduled date of payment may not be
postponed as to such Defaulting Lender without such Defaulting Lender’s consent
and (iii) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
          10.15 Funding by Administrative Agent. Unless the Administrative Agent
shall have been notified in writing by any Lender not later than 4:00 p.m. on
the day before the day on which Loans are requested by Borrower to be made that
(or, if the request for a Loan is made by Borrower on the date such Loan is to
be made, then not later than 2:00 p.m. on such day) such Lender will not make
its ratable share of such Loans, the Administrative Agent may assume that such
Lender will make its ratable share of the Loans, and in reliance upon such
assumption the Administrative Agent may (but in no circumstances shall be
required to) make available to the applicable Borrower a corresponding amount.
If and to the extent that any Lender fails to make such payment on such date,
such Lender shall pay such amount to the Administrative Agent on demand,
together with interest thereon, as set forth in Section 2.5(b) of this
Agreement.
          10.16 Sharing of Payments. If any Lender obtains any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) with respect to the Loans in excess of its pro rata share of such
payments shared by all Lenders, such Lender shall forthwith purchase from the
other Lenders participation in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, if all or any portion of such excess payment is
hereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount recovered.
Borrower agrees that any Lender purchasing a participation from another Lender
pursuant to this Section 10.16 may, to the fullest extent permitted by law,
exercise all of its rights of payment



--------------------------------------------------------------------------------



 



-98-

(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of Borrower in the amount of such
participation.
          10.17 Payment to Lenders. Except as otherwise set forth in
Sections 2.3(c), 2.4(e), 2.15 and 10.15 of this Agreement, promptly after
receipt from Borrower of any principal or interest payment on the Notes or any
fees payable under, or in connection with, this Agreement (other than fees
payable to the Administrative Agent for the account of the Administrative
Agent), the Administrative Agent shall promptly distribute to each Lender that
Lender’s ratable share of the funds so received. If the Administrative Agent
fails to distribute collected funds received by 2:00 p.m. on any Business Day
prior to the end of the same Business Day, or to distribute collected funds
received after 2:00 p.m. on any Business Day by the end of the next Business
Day, the funds shall bear interest until distributed at the Federal Funds
Effective Rate.
          10.18 Tax Withholding Clause
               (a) Status of Lenders; Tax Documentation.
                    (i) Each Lender shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Credit Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.
                    (ii) Without limiting the generality of the foregoing, if
the Borrower is resident for tax purposes in the United States,
                         (A) any Lender that is a “United States person” within
the meaning of § 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
                         (B) each Foreign Lender that is entitled under the Code
or any applicable treaty to an exemption from or reduction of withholding tax
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or



--------------------------------------------------------------------------------



 



-99-

prior to the date on which such Foreign Lender becomes a Lender under this
Credit Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
                              (I) executed originals of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,
                              (II) executed originals of Internal Revenue
Service Form W-8ECI,
                              (III) executed originals of Internal Revenue
Service Form W-8IMY and all required supporting documentation,
                              (IV) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN, or
                              (V) executed originals of any other form
prescribed by applicable laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
                         (C) each Foreign Lender shall provide, promptly upon
the reasonable demand of the Borrower or the Administrative Agent, any
information, form or document, accurately completed, that may be required in
order to demonstrate that such Foreign Lender is in compliance with the
requirements of FATCA, including § 1471(b) of the Code, if such Foreign Lender
is a foreign financial institution (as such term is defined in § 1471(d)(4) of
the Code) or § 1472(b), if such Foreign Lender is a non-financial foreign entity
(as such term is defined in § 1472(d) of the Code).
                    (iii) Each Lender shall promptly (A) notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.



--------------------------------------------------------------------------------



 



-100-

               (b) Each Lender, whether or not a Foreign Lender, shall
additionally:
                    (i) deliver to the Borrower and the Administrative Agent two
further copies of any such form or certification at least five (5) Business Days
before the date that any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Administrative Agent and the Borrower;
                    (ii) obtain such extensions of time for filing and complete
such forms certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and
                    (iii) file amendments to such forms as and when required
unless an event (including, without limitation, any change in treaty, law or
regulation) has occurred after the date such Person becomes a Lender hereunder
which renders all such forms inapplicable or which would prevent such Lender
from duly completing and delivering any such form with respect to it and such
Lender so advises the Borrower and the Administrative Agent; provided, however,
that the Borrower may rely upon such forms provided to the Borrower for all
periods prior to the occurrence of such event. Furthermore, the Borrower shall
not be required to pay any additional amounts to a Foreign Lender pursuant to
Section 2.11, and shall be permitted to reduce any payment required to be made
to any Lender by any Indemnified Taxes or Other Taxes (that otherwise would not
be permitted to reduce such payment pursuant to the provisions of Section 2.14
of this Agreement), if such additional amounts, Indemnified Taxes or Other Taxes
would not have arisen or would not have been required to have been withheld, but
for a failure by such Foreign Lender to comply with the provisions of this
Section 10.18.
               (c) The Borrower shall indemnify the Administrative Agent and
each Lender, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority, except to the extent that the Borrower has paid additional amounts
with respect to such Indemnified Taxes or Other Taxes pursuant to Section 2.14
of this Agreement. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
               (d) Each Lender shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefore, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to



--------------------------------------------------------------------------------



 



-101-

deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or to the Borrower or the
Administrative Agent pursuant to this Section 10.18.
          10.19 USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (i) within
10 days after the Closing Date, and (ii) at such other times as re required
under the USA Patriot Act.
          10.20 Other Agents. Any Lender identified herein as a Lead Syndication
Agent, Co-Syndication Agent, Documentation Agent, Arranger or any other
corresponding title, other than “Administrative Agent”, shall have no right,
power, obligation, liability, responsibility or duty under this Agreement or any
other Loan Document except those applicable to all Lenders as such. Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.
          10.21 Issuing Bank. Each Lender acknowledges and agrees that the
provisions of this Article X shall apply to the Issuing Bank, in its capacity as
issuer of any Letter of Credit, in the same manner as such provisions are
expressly stated to apply to the Administrative Agent.
          10.22 Benefit of Article X. The provisions of this Article X are
intended solely for the benefit of the Agents, the Issuing Bank and the Lenders.
The Borrower shall not be entitled to rely on any such provisions or assert any
such provisions in a claim, or as a defense, against the Agents or any Lender.
The Borrower acknowledges and consents to the foregoing provisions of this
Article X.
ARTICLE XI. MISCELLANEOUS
          11.1 Amendments and Waivers. This Agreement is intended by the parties
as the final, complete and exclusive statement of the transactions evidenced by
this Agreement. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement. No modification, rescission, waiver, release or
amendment of any provision of this Agreement shall be made except by a written
agreement or as otherwise provided in Section 10.14 of this Agreement,
subscribed by authorized officers of the Borrower or the Required Lenders (or
all the Lenders, if applicable), and the Administrative Agent.



--------------------------------------------------------------------------------



 



-102-

          11.2 Classified Programs. Notwithstanding any other provisions of this
Agreement, no provision of this Agreement shall operate to require the
disclosure of any information relating to any classified program involving the
United States Department of Defense in contravention of any restriction
described in Section 5.2(k) of this Agreement or to require any party to any
contract relating to any such classified program to be performed by the Borrower
or any Subsidiary to accept performance by any other Person without any prior
consent required under such classified program.
          11.3 Delays and Omissions. No course of dealing and no delay or
omission by the Lenders or the Administrative Agent in exercising any right or
remedy hereunder or with respect to any Indebtedness of Borrower shall operate
as a waiver thereof or of any other right or remedy, and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right or remedy. The Administrative Agent and the Lenders
may remedy any Event of Default in any reasonable manner without waiving the
Event of Default remedied and without waiving any other prior or subsequent
Event of Default by Borrower and shall be reimbursed for their expenses in so
remedying such Event of Default. All rights and remedies of the Lenders and the
Administrative Agent hereunder are cumulative.
          11.4 Assignments/Participation.
               (a) The Borrower shall not assign or otherwise transfer any of
its rights pursuant to this Agreement without the prior written consent of the
Administrative Agent, and any such assignment or other transfer without such
prior written consent shall be void.
               (b) Any Lender may, in accordance with applicable law, at any
time sell to one or more banks or other entities (each, a “Participant”)
participating interests in any Revolving Loan or Alternative Currency Loan owing
to such Lender, any Revolving Note or Alternative Currency Note held by such
Lender, any Commitment or Alternative Currency Sublimit of such Lender or any
other interest of such Lender under the Loan Documents. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Revolving Loan
or Alternative Currency Loan or Revolving Note or Alternative Currency Note for
all purposes under the Loan Documents, all amounts payable by Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents. In no event shall any
Participant have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by Borrower or any
Guarantor therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Loans or any fees payable
hereunder, or postpone the Revolving Credit Maturity Date, in each case to the
extent subject to such participation. Each Lender that sells a participation
shall, acting as an agent of the Borrower solely for this purpose, maintain a
register on which it enters the name



--------------------------------------------------------------------------------



 



-103-

and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish
compliance with any applicable provision of the Code, including to establish
that any Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entities in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement.
               (c) Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time assign to one or more banks, finance
companies, or other financial institutions that are engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business (“Purchasers”) all or any part of its rights and obligations under
the Loan Documents. Such assignment shall be pursuant to an Assignment and
Assumption. The consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) shall be required prior to an assignment
becoming effective and, unless a Default or Event of Default has occurred and is
continuing or such assignment is to a Lender or an Affiliate of a Lender, the
consent of the Borrower shall also be required prior to an assignment becoming
effective (which consent shall not be unreasonably withheld or delayed). Each
such assignment shall be in an amount not less than the lesser of (i)
$10,000,000, or (ii) the remaining amount of the assigning Lender’s Commitment
(calculated as at the date of such assignment). Upon (i) delivery to the
Administrative Agent of an Assignment and Assumption, together with any consents
required above, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment, such assignment shall become effective on the
effective date specified in such Assignment and Assumption. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender to this Agreement and any other Loan Document executed by the Lenders and
shall have all the rights and obligations of a Lender under the Loan Documents,
to the same extent as if it were an original party hereto, and no further
consent or action by the Borrower, the Lenders or the Administrative Agent shall
be required to release the transferor Lender, and the transferor Lender shall be
released without any further action, with respect to the Commitments,
Alternative Currency Sublimit and Revolving Loans and Alternative Currency Loans
assigned to such Purchaser. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.4(c)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.4(b)
of this Agreement. Upon the consummation of any assignment to a Purchaser
pursuant to this Section 11.4(c), the transferor Lender, the Administrative
Agent and the Borrower shall make appropriate arrangements so that replacement
Revolving Notes and Alternative Currency Notes, if applicable, are issued to
such transferor Lender and new Revolving Notes and Alternative Currency Notes
or, as appropriate, replacement Revolving Notes and Alternative Currency Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments and Alternative Currency Sublimits, as adjusted pursuant
to such assignment.



--------------------------------------------------------------------------------



 



-104-

               (d) Any Lender may at any time pledge or assign all or any
portion of its rights under the Loan Documents to any of the twelve (12) Federal
Reserve Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
Section 341. No such pledge or assignment or enforcement thereof shall release
Lender from its obligations under any of the Loan Documents.
               (e) Notwithstanding anything to the contrary contained herein, if
at any time the Issuing Bank assigns all of its Commitment pursuant to this
Section 11.4, the Issuing Bank may, upon sixty (60) days’ notice to the Borrower
and the Lenders, resign as Issuing Bank. In the event of any such resignation as
Issuing Bank, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Bank hereunder subject to the consent of such successor
Issuing Bank and the consent of the Required Lenders; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of the Issuing Bank as Issuing Bank. If the Issuing Bank resigns as
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
the Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation issued by the Issuing Bank and all
unreimbursed amounts of any LC Disbursements with respect thereto (including the
right to require the Lenders to fund risk participations in such amounts
pursuant to Section 2.4(e)(ii)). Upon the appointment of a successor Issuing
Bank, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the resigning Issuing Bank to effectively
assume the obligations of such Issuing Bank with respect to such Letters of
Credit.
          11.5 Successors and Assigns. Borrower, Lenders, Administrative Agent,
Lead Syndication Agent, Co-Syndication Agents and Documentation Agent as used
herein shall include the legal representatives, successors and assigns of those
parties.
          11.6 Notices. Any notice or demand to be given hereunder shall be in
writing, unless otherwise expressly provided herein and shall be deemed to have
been given or made when delivered by hand or facsimile, and one (1) Business Day
after being delivered to a courier for express delivery, to the address below,
or three (3) Business Days after being deposited in an official depository
maintained by the United States Post Office for the collection of mail, postage
prepaid and by registered or certified mail, return receipt requested, and
addressed as follows:

         
To the Borrower
  —   Moog Inc.
Jamison Road and Seneca Street
East Aurora, NY 14052-0018
Attn: Timothy P. Balkin, Treasurer
Facsimile No.: 716-687-4506
Telephone No.: 716-687-4457



--------------------------------------------------------------------------------



 



-105-

         
With a copy to
(which shall not
constitute notice)
  —   Hodgson Russ LLP
The Guaranty Building
140 Pearl Street, Suite 100
Buffalo, NY 14202
Attn: Victoria J. Saxon, Partner
Facsimile No.: 716-849-0349
Telephone No.: 716-848-1755
 
       
To the Administrative
Agent
  —   HSBC Bank USA, National Association
Commercial Banking Department
One HSBC Center
Buffalo, NY 14203
Attn: Gregory R. Duval, Vice President
Facsimile No.: 716-841-1968
Telephone No.: 716-841-6768
 
       
With a copy to
(which shall not
constitute notice)
  —   Phillips Lytle LLP
3400 HSBC Center
Buffalo, New York 14203
Attn: Raymond H. Seitz, Partner
Facsimile No.: 716-852-6100
Telephone No.: 716-847-7065

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
          11.7 Governing Law. This Agreement, the transactions described herein
and the obligations of the Lenders, the Administrative Agent and the Borrower
shall be construed under, and governed by, the internal laws of the State of New
York without regard to principles of conflicts of laws that would require the
application of the laws of another jurisdiction.
          11.8 Counterparts. This Agreement may be executed in any number of
counterparts and by the Administrative Agent, the Lenders and the Borrower on
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
Agreement.
          11.9 Titles. Titles to the sections of this Agreement are solely for
the convenience of the Administrative Agent, the Lenders and the Borrower, and
are not an aid in the interpretation of this Agreement or any part thereof.



--------------------------------------------------------------------------------



 



-106-

          11.10 Inconsistent Provisions. The terms of this Agreement and any
related agreements, instruments or other documents shall be cumulative except to
the extent that they are specifically inconsistent with each other, in which
case the terms of this Agreement shall prevail.
          11.11 Course of Dealing. Without limitation of the foregoing, the
Administrative Agent and the Lenders shall have the right, but not the
obligation, at all times to enforce the provisions of this Agreement and all
other documents executed in connection herewith in strict accordance with their
terms, notwithstanding any course of dealing or performance by the Lenders or
the Administrative Agent in refraining from so doing at any time and
notwithstanding any custom in the banking trade. Any delay or failure by the
Lenders or the Administrative Agent at any time or times in enforcing its rights
under such provisions in strict accordance with their terms shall not be
construed as having created a course of dealing or performance modifying or
waiving the specific provisions of this Agreement.
          11.12 USA Patriot Act Notification. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56), such Lender is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of such Borrower and other information that will allow such Lender to
identify such Borrower in accordance with the USA Patriot Act (collectively, the
“Customer Identification Materials”). Borrower has delivered to the
Administrative Agent, and the Administrative Agent acknowledges receipt from the
Borrower of, the Customer Identification Materials requested by the
Administrative Agent to satisfy the Administrative Agent’s regulatory
requirements with respect thereto. Borrower consents to the dissemination of
such Customer Identification Materials by the Administrative Agent to each
Lender.
          11.13 Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set-off and apply any and all deposits
(general obligations (in whatever currency) at any time owing by such Lender,
the Issuing Bank or any such Affiliate to or for the credit or the account of
any Borrower or any other Guarantor against any and all of the obligations of
such Borrower or such Guarantor now or hereafter existing under this Agreement
or any other Loan Document to such Lender or the Issuing Bank, irrespective of
whether or not such Lender or the Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or such Guarantor may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of set-off)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify the Borrower and the Administrative
Agent promptly after any such set-off and application, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.



--------------------------------------------------------------------------------



 



-107-

          11.14 Judgment Currency. This is a loan transaction in which the
specification of Pounds Sterling, Euro, Japanese Yen, Canadian Dollars, or
Dollars is of the essence, and the Applicable Currency shall in each instance be
the currency of account and payment in all instances. A payment obligation in
one currency hereunder (the “Original Currency”) shall not be discharged by an
amount paid in another currency (the “Other Currency”), whether pursuant to any
judgment expressed in or converted into any Other Currency or in another place
except to the extent that such tender or recovery results in the effective
receipt by a lender, or the Administrative Agent of the full amount of the
Original Currency payable to such party. If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due hereunder in the
Original Currency into the Other Currency, the rate of exchange that shall be
the applicable Spot Rate. The obligation of the Borrower and the Guarantors in
respect of any such sum due from it to the Agent, the Issuing Bank or any Lender
under any Loan Document (each an “Entitled Person”) shall, notwithstanding the
rate of exchange actually applied in rendering such judgment, be discharged only
to the extent that on the Business Day following receipt by such Entitled Person
of any sum adjudged to be due hereunder in the Other Currency such Entitled
Person may in accordance with normal banking procedures purchase the Original
Currency with the amount of the judgment currency so adjudged to be due; and the
Borrower, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Original Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Original Currency hereunder
exceeds the amount of the Other Currency so purchased.
          11.15 No Advisory Or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent, the Arranger and the Lenders, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent, the Arranger and the Lenders each is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person; (iii) none of the Administrative
Agent, the Arranger nor any Lender has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
the Arranger or any Lender has advised or is currently advising the Borrower or
its Affiliates on other matters) and none of the Administrative Agent, the
Arranger nor any Lender has any obligation to the Borrower or its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Arranger,



--------------------------------------------------------------------------------



 



-108-

the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Administrative Agent, the Arranger nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) none of the Administrative
Agent, the Arranger nor any Lender has provided or will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent,
the Arranger or any Lender with respect to any breach or alleged breach of
agency or fiduciary duty.
          11.16 CONSENT TO JURISDICTION. BORROWER, EACH OF THE AGENTS AND EACH
LENDER, AGREES THAT ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS
AGREEMENT MAY BE COMMENCED IN THE SUPREME COURT OF NEW YORK IN ERIE COUNTY, OR
IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF NEW YORK.
BORROWER WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT A SUMMONS AND
COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY
SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED BY REGISTERED OR
CERTIFIED MAIL TO THE BORROWER, AT THE ADDRESS SET FORTH AT THE BEGINNING OF
THIS AGREEMENT, OR AS PROVIDED BY THE LAWS OF THE STATE OF NEW YORK OR THE
UNITED STATES.
          11.17 JURY TRIAL WAIVER. BORROWER, EACH OF THE AGENTS AND EACH LENDER,
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY
JURY THEY MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE TRANSACTIONS RELATED
HERETO. BORROWER REPRESENTS AND WARRANTS THAT NEITHER ANY REPRESENTATIVE OF THE
AGENTS OR ANY LENDER NOR THE AGENTS NOR ANY LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE AGENTS OR ANY LENDER WILL NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THIS JURY TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE AGENTS
AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE PROVISIONS OF THIS SECTION.



--------------------------------------------------------------------------------



 



-109-

          11.18 AMENDMENT AND RESTATEMENT. This Agreement is intended solely as
an amendment of, and contemporaneous restatement of, the terms and conditions of
the 2006 Credit Agreement and this Agreement is not intended and should not be
construed as in any way extinguishing the Indebtedness under, or terminating the
2006 Credit Agreement or any of the Security Documents granted in connection
therewith, each of which shall remain in full force and effect, except as
modified herein or in the Security Documents, and continue to secure the
obligations of the Borrower and the Guarantors under the Loan Documents as set
forth therein.
[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be signed by their duly authorized officers all as of March 18, 2011.

            MOOG INC., as the Borrower
      By:           Name:   Timothy P. Balkin        Title:   Treasurer     

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender, the
Swingline Lender and the Issuing Bank
      By:           Name:   Gregory R. Duval        Title:   Vice President     

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent
      By:           Name:   Gregory R. Duval        Title:   Vice President     

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            MANUFACTURERS AND TRADERS TRUST
COMPANY, as Lead Syndication
Agent and as a Lender
      By:           Name:  Mark E. Hoffman        Title:  Vice President    

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Co-Syndication Agent and as a Lender
      By:           Name:   Thomas C. Lillis        Title:   Senior Vice
President     

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Co-Syndication Agent and as a Lender
      By:           Name:   Karen L. Mikols        Title:   Authorized Officer 
   

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            CITIZENS BANK OF PENNSYLVANIA,
as Documentation Agent and a Lender
      By:           Name:   Edward J. Kloecker, Jr.        Title:   Senior Vice
President     

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Lender
      By:           Name:   Maria Iarriccio        Title:   Authorized
Signatory     

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as a Lender
      By:           Name:   Thomas J. Grys        Title:   Vice President     

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:           Name:   James M. Stevenson        Title:   Senior Vice
President     

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:           Name:   Martin H. McGinty        Title:   Vice President   
 

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            NORTHERN TRUST, as a Lender
      By:           Name:   Ashish S. Bhagwat        Title:   Senior Vice
President     

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            FIRST NIAGARA BANK, N.A., as a Lender
      By:           Name:   Penny S. Hokanson        Title:   Vice President   
 

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            RBC BANK (USA), as a Lender
      By:           Name:   Richard Marshall        Title:   Market
Executive-National Division     

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Lender
      By:           Name:   Richard Smith        Title:   Authorized Signatory 
   

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:   Kenneth Fieler        Title:   Assistant Vice
President     

[Signature Page to Moog Loan Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REPLACEMENT REVOLVING NOTE

$                       Buffalo, New York
March ___, 2011

          FOR VALUE RECEIVED, the undersigned, MOOG INC. (“Borrower”) hereby
unconditionally promises to pay, on or before March 18, 2016, to the order of
___________________ (“Lender”) at the Administrative Agent’s Commercial Banking
Department’s office at One HSBC Center, Buffalo, New York 14203, or at the
holder’s option, at such other place as may be designated by the holder, in
lawful money of the United States of America, a principal sum equal to the
lesser of ___________________________ ($__________________) or the aggregate
unpaid principal amount of all Revolving Loans made by Lender to the Borrower
from time to time under a Third Amended and Restated Loan Agreement, dated of as
of March ___, 2011, among the Borrower, HSBC Bank USA, National Association as
administrative agent, for itself, the Lender and other lending institutions and
issuing bank(s) now or hereafter parties thereto, as the same has been and may
hereafter be amended, supplemented, renewed, restated, replaced or otherwise
modified from time to time (“Loan Agreement”) as evidenced by the inscriptions
made on the schedule attached hereto, or any continuation thereof (“Schedule”).
The Borrower further promises to pay interest on the unpaid principal amount
hereof from time to time at the rates and at such times as are specified in the
Loan Agreement. All capitalized terms used herein and not otherwise defined
herein shall have the meanings specified in the Loan Agreement.
          The Lender and each holder of this Note are authorized to inscribe on
the Schedule, the date of the making of each Revolving Loan, the amount of each
Revolving Loan, the applicable Rate Options and Interest Periods, all payments
on account of principal and the aggregate outstanding principal balance of this
Note from time to time unpaid. Each entry set forth on the Schedule shall be
prima facie evidence of the facts so set forth. No failure by the Lender or any
holder of this Note to make, and no error in making, any inscriptions on the
Schedule shall affect Borrower’s obligation to repay the full principal amount
loaned to or for the account of Borrower, or the Borrower’s obligation to pay
interest thereon at the agreed upon rate.
          If any payment on this Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day, and the Borrower will pay interest thereon at the then
applicable rate until the date of actual receipt of such installment by the
holder of this Note.
          No failure by the holder to exercise, and no delay in exercising, any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified



--------------------------------------------------------------------------------



 



 

-2-
are cumulative and not exclusive of any other rights or remedies which the
holder may otherwise have.
          No modification, rescission, waiver, release or amendment of any
provision of this Note shall be made except by a written agreement subscribed by
a duly authorized officer of the Borrower and the holder hereof.
          Borrower waives diligence, presentment, protest and demand, and also
notice of protest, demand, dishonor and nonpayment of this Note.
          This Note evidences a borrowing under the Loan Agreement to which
reference is hereby made with respect to interest rate options and periods,
prepayments of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified, and rights of acceleration of the principal hereof
on the occurrence of certain events. The obligations of the Borrower under this
Note, and the obligations of the Guarantors under the Loan Documents, are
secured by the Collateral referred to in the Security Documents.
          Borrower agrees to pay on demand all reasonable costs and expenses
incurred by the holder in enforcing this Note or in collecting the indebtedness
evidenced hereby, including, without limitation, if the holder retains counsel
for any such purpose, reasonable attorneys’ fees and expenses.
          This Note shall be construed under, and governed by, the internal laws
of the State of New York without regard to principles of conflicts of laws.
          This Note is given in replacement of and substitution for, but not
repayment of, that certain Replacement Revolving Note issued by Borrower in the
original maximum principal amount of $_____________ dated ______________ which
note had been assigned by the original holder thereof to HSBC Bank USA, National
Association as Administrative Agent pursuant to an Omnibus Assignment and
Acceptance of even date herewith.

            MOOG INC.
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

SCHEDULE
LOANS AND PAYMENTS OF PRINCIPAL

                                  DATE LOAN   AMOUNT OF           AMOUNT OF  
AGGREGATE         MADE, CON-   LOAN MADE,   INTEREST       PRINCIPAL   UNPAID  
NOTATION     TINED OR   CONTINUED OR   PERIOD   DUE   PAID OR   PRINCIPAL   MADE
BY TYPE OF LOAN   CONVERTED   CONVERTED   DATES   DATE   PREPAID   BALANCE   AND
DATE
 
                           



--------------------------------------------------------------------------------



 



 

EXHIBIT B
REPLACEMENT ALTERNATIVE CURRENCY NOTE
Dated: March ___, 2011
$                    
(Assigned Dollar Value)
          FOR VALUE RECEIVED, the undersigned, MOOG INC., a New York corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of ______________
______________________ (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Loan Agreement referred to below) the aggregate
principal amount of the Alternative Currency Loans (as defined below) owing to
the Lender by the Borrower on the Revolving Credit Maturity Date pursuant to a
Third Amended and Restated Loan Agreement, dated as of March 18, 2011 among the
Borrower, HSBC Bank USA, National Association as administrative agent, for
itself, the Lender and other lending institutions and issuing bank(s) now or
hereafter parties thereto, as the same may hereafter be amended, supplemented,
renewed, restated, replaced or otherwise modified from time to time (“Loan
Agreement”). All capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in the Loan Agreement.
          The Borrower promises to pay interest on the unpaid principal amount
of each Alternative Currency Loan from the date of such Alternative Currency
Loan until such principal amount is paid in full, at such interest rates, and
payable at such times, as are specified in the Loan Agreement.
          The Borrower acknowledges and agrees that each Alternative Currency
Loan shall be repaid or prepaid, as the case may be, by the Borrower in the
Alternative Currency in which such Alternative Currency Loan was made,
regardless of whether the Dollar Equivalent thereof at the time of payment is
less than, equal to or greater than the Alternative Currency Commitment of the
Lender. Both principal and interest are payable in the Alternative Currency in
which each respective Alternative Currency Loan evidenced hereby was made, to
HSBC Bank USA, National Association, as Administrative Agent for the Lenders, at
One HSBC Center, Buffalo, New York 14202, Attention: Commercial Banking
Department, in same day funds customary for the settlement of international
transactions in such Alternative Currency. Each Alternative Currency Loan owing
to the Lender by the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the schedule attached hereto or any continuation
thereof, which is part of this Note (“Schedule”).
          This promissory note is one of the Notes referred to in, and is
entitled to the benefits of, the Loan Agreement. The Loan Agreement, among other
things, (i) provides for the making of revolving loans denominated in an
Alternative Currency (the “Alternative Currency



--------------------------------------------------------------------------------



 



 

-2-
Loans”) by the Lender to the Borrower from time to time in an aggregate amount
not to exceed at any time outstanding the Assigned Dollar Value of the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Alternative Currency Loan being evidence by this Note, and
(ii) contains provisions for acceleration of the maturity hereof on the
occurrence of certain events and also for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified. The obligations of the Borrower under this Note, and the obligations
of the Guarantors under the Loan Documents, are secured by the Collateral
referred to in the Security Documents.
          Borrower agrees to pay on demand all reasonable costs and expenses
incurred by the holder in enforcing this Note or in collecting the indebtedness
evidenced hereby, including, without limitation, if the holder retains counsel
for any such purpose, reasonable attorneys’ fees and expenses.
          This Note shall be construed under, and governed by, the internal laws
of the State of New York without regard to principles of conflicts of laws.
          This Note is given in replacement of and substitution for, but not
repayment of, that certain Alternative Currency Note issued by Borrower in the
original maximum principal amount of $_____________ dated ______________ which
note had been assigned by the original holder thereof to HSBC Bank USA, National
Association as Administrative Agent pursuant to an Omnibus Assignment and
Acceptance of even date herewith.

            MOOG INC.
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

ALTERNATIVE CURRENCY LOANS
AND PAYMENTS OF PRINCIPAL

                      AMOUNT OF   AMOUNT OF             ALTERNATIVE   PRINCIPAL
PAID OR   UNPAID PRINCIPAL   NOTATION MADE DATE   LOAN*   PREPAID*   BALANCE*  
BY
 
               

 

*   Specify Alternative Currency



--------------------------------------------------------------------------------



 



 

EXHIBIT C
REPLACEMENT SWINGLINE NOTE

    Buffalo, New York $25,000,000.00   March ____, 2011

          FOR VALUE RECEIVED, the undersigned, MOOG INC., a New York business
corporation having its principal place of business at Jamison Road and Seneca
Street, East Aurora, New York 14052-0018 (“Borrower”) promises to pay, ON
DEMAND, to the order of HSBC BANK USA, NATIONAL ASSOCIATION (“Lender”) at the
banking office of the Administrative Agent (as defined in the Loan Agreement, as
hereinafter defined) at One HSBC Center, Buffalo, New York 14203, in lawful
money of the United States and in immediately available funds, the lesser of
(i) the principal amount of Twenty-Five Million Dollars ($25,000,000.00) or
(ii) the aggregate amount of all unpaid Swingline Loans made by Lender to
Borrower as shown on the schedule on the reverse side of this Note or any
continuation schedule (“Schedule”) together with interest as provided in the
next paragraph. In this Note, any capitalized term not defined in this Note has
the meaning defined in a Third Amended and Restated Loan Agreement, dated as of
March 18, 2011, among the Borrower, HSBC Bank USA, National Association as
administrative agent, for itself, the Lender and other lending institutions and
issuing bank(s) now or hereafter parties thereto, as the same may hereafter be
amended, supplemented, renewed, restated, replaced or otherwise modified from
time to time (“Loan Agreement”).
          From and including the date of this Note to but not including the date
the outstanding principal amount of this Note is paid in full, the Borrower
shall pay to the Administrative Agent for the account of the holder of this Note
(“Holder”) interest on such outstanding principal amount at a rate per year that
shall on each day prior to demand be equal to 1% in excess of the Alternate Base
Rate from time to time in effect (“Interest Rate”). After an unsatisfied demand
for payment, this Note shall bear interest at a per annum rate of interest equal
to 2% in excess of the Interest Rate from time to time in effect. In no event
shall such interest be payable at a rate in excess of the maximum rate of
interest permitted by applicable law. A payment of such interest shall become
due on the first day of each calendar month, beginning on April 1, 2011 and on
the date this Note is repaid in full. Interest shall be calculated on the basis
of a 365-day year or 366-day year, as applicable, for the actual number of days
elapsed.
          The Holder is authorized to inscribe on the Schedule the date of each
Swingline Loan made hereunder, each repayment of principal and the aggregate
unpaid principal balance of this Note. Each entry set forth on the Schedule
shall be prima facie evidence of the facts so set forth. No failure by the
Holder to make, and no error by the Holder in making, any inscription on the
Schedule shall affect the Borrower’s obligation to repay the full amount
advanced on this Note to or for the account of the Borrower, or Borrower’s
obligation to pay interest thereon at this agreed upon rate.



--------------------------------------------------------------------------------



 



 

-2-
          If any payment on this Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day, and the Borrower will pay interest thereon at the then
applicable rate until the date of actual receipt of such installment by the
holder of this Note.
          No failure by the holder to exercise, and no delay in exercising, any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified are cumulative and not
exclusive of any other rights or remedies which the holder may otherwise have.
          No modification, rescission, waiver, release or amendment of any
provision of this Note shall be made except by a written agreement subscribed by
a duly authorized officer of the Borrower and the holder hereof.
          Borrower waives diligence, presentment, protest and demand, and also
notice of protest, demand, dishonor and nonpayment of this Note.
          This Note is the Swingline Note referred to in the Loan Agreement and
is otherwise entitled to the benefits of the Loan Agreement. The obligations of
the Borrower under this Note, and the obligations of the Guarantors under the
Loan Documents, are secured by the Collateral referred to in the Security
Documents.
          Borrower agrees to pay on demand all reasonable costs and expenses
incurred by the holder in enforcing this Note or in collecting the indebtedness
evidenced hereby, including, without limitation, if the holder retains counsel
for any such purpose, reasonable attorneys’ fees and expenses.
          This Note shall be construed under, and governed by, the internal laws
of the State of New York without regard to principles of conflicts of laws.
          This Note is given in replacement of and substitution for, but not
repayment of, that certain Replacement Swingline Note issued by Borrower in the
original maximum principal amount of $25,000,000 dated March 14, 2008 which note
had been assigned by the original holder thereof to HSBC Bank USA, National
Association as Administrative Agent pursuant to an Omnibus Assignment and
Acceptance of even date herewith.

            MOOG INC.
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

SCHEDULE
SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL

                          AMOUNT OF   AGGREGATE         PRINCIPAL   PRINCIPAL
PAID OR   UNPAID PRINCIPAL   INSCRIPTION MADE DATE   AMOUNT   REPAID   BALANCE  
BY
 
               

 



--------------------------------------------------------------------------------



 



 

EXHIBIT D
REQUEST CERTIFICATE
          The undersigned as Borrower hereby certifies to HSBC Bank USA,
National Association, in accordance with the terms of a Third Amended and
Restated Loan Agreement, dated as of March 18, 2011, among Moog Inc., HSBC Bank
USA, National Association as administrative agent, for itself, the Lenders and
other lending institutions and issuing bank(s) now or hereafter parties thereto,
as the same may have been and may hereafter be, amended, supplemented, renewed,
restated, replaced or otherwise modified from time to time (“Agreement”) that:
          The undersigned requests or has requested a:
          (Check One)
               o    Revolving Loan
               o    Alternative Currency Loan
                    to be made to Moog Inc. which will be a
          (Check One)
               o    new loan
               o    conversion
               o    continuation
                    of a
          (Check One)
               o    Libor Loan (Only option for Alternative Currency Loan)
               o    ABR Loan
                    to a or as a
          (Check One)
               o    Libor Loan
               o    ABR Loan



--------------------------------------------------------------------------------



 



-2-

in the amount of $_____________ for an Interest Period, if applicable, of
          (Check One)
               o    one month.
               o    two months.
               o    three months.
               o    six months.
The proposed loan/conversion/continuation is to be made on ____________, ____ .
          The undersigned certifies that as of the date hereof:
          (i) there does not exist any Event of Default, Default or Material
Adverse Effect;
          (ii) each representation and warranty made in the Agreement and any
Loan Document to which the Borrower is a party and in any certificate, document
or financial or other statement furnished at any time thereunder is true,
correct and complete in all material respects with the same effect as though
such representations and warranties had been made on the date hereof, except to
the extent any such representation and warranty relates solely to an earlier
date, or to the extent any such representation and warranty has been updated in
a certificate executed by a Responsible Officer and received by the
Administrative Agent before the date hereof; and
          (iii) the incurrence of the Indebtedness requested in this certificate
is permitted by the terms of the Current Indentures (as defined in the
Agreement) and any other subordinated indenture pursuant to which Subordinated
Indebtedness has been issued (“Other Indenture”) and will constitute Senior Debt
and Designated Senior Debt under, and as defined in, the Current Indentures or
any Other Indenture.
          WITNESS the signature of the undersigned authorized signatory of the
Borrower this ____ day of _____________, ___.

            MOOG INC.
      By:           (Title)           



--------------------------------------------------------------------------------



 



         

EXHIBIT E
COMPLIANCE CERTIFICATE
          The undersigned hereby certifies to the Administrative Agent and the
Lenders, in accordance with the terms of a Third Amended and Restated Loan
Agreement, dated as of March 18, 2011, among Moog Inc., HSBC Bank USA, National
Association as Administrative Agent, for itself, the Lenders and other lending
institutions and issuing bank(s) now or hereafter parties thereto, as the same
may have been and may hereafter be, amended, supplemented, renewed, restated,
replaced or otherwise modified from time to time (“Agreement”), that:
A. General
          1. Capitalized terms not defined herein shall have the meanings set
forth in the Agreement.
          2. Borrower has complied in all material respects with all the terms,
covenants and conditions to be performed or observed by it contained in the
Agreement and the Loan Documents, there exists no Event of Default or Default
under the Agreement and there exists no Material Adverse Effect.
          3. The representations and warranties contained in the Agreement, in
any Loan Document to which the Borrower is a party and in any certificate,
document or financial or other statement furnished at any time thereunder are
true, correct and complete in all material respects with the same effect as
though such representations and warranties had been made on the date hereof,
except to the extent that any such representation and warranty relates solely to
an earlier date (in which case such representation and warranty shall be true,
correct and complete on and as of such earlier date).
          4. The Indebtedness outstanding under the Agreement constitutes Senior
Debt and Designated Senior Debt under, and as defined in, the Current Indentures
and any other indenture pursuant to which Subordinated Indebtedness has been
issued (“Other Indenture”), and the Agreement constitutes the “Credit Agreement”
thereunder.



--------------------------------------------------------------------------------



 



-2-

B. Financial Covenants
          1. As of the date hereof or, for such period as may be designated
below, the computations, ratios and calculations as set forth below, are true
and correct:
          (a) Covenant 6.1. Interest Coverage Ratio.

         
(i)
  Consolidated EBITDA   $_________  
(ii)
  Consolidated Capital Interest Expense   $_________  
(iii)
  Ratio of (i) to (ii)                   ___ to 1.0  
 
  Required Ratio   ≤ 3.0 to 1.0

          (b) Covenant 6.2. Leverage Ratio.

         
(i)
  Consolidated Net Debt   $________  
(ii)
  Consolidated EBITDA   $________  
(iii)
  Ratio of (i) to (ii)                ___ to 1.0  
 
  Required Ratio   ≥ 3.5 to 1.0

          (c) Covenant 6.3. Consolidated Capital Expenditures.

         
 
  Consolidated Capital Expenditures   $________  
 
  Required Amount  ≥  $________

          IN WITNESS WHEREOF, the undersigned, a Financial Officer of the
Borrower, has executed and delivered this certificate on behalf of the Borrower
on ___________, 20__.

            MOOG INC.
      By           Name:           Title:      



--------------------------------------------------------------------------------



 



EXHIBIT F
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement identified below (as amended, the
“Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:   _______________________________  
2.
  Assignee:   _______________________________
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]  
3.
  Borrower:   Moog Inc.  
4.
  Administrative Agent:   HSBC Bank USA, National Association, as the
administrative agent under the Credit Agreement

 

1   Select as applicable.



--------------------------------------------------------------------------------



 



-2-

         
5.
  Credit Agreement:   Third Amended and Restated Loan Agreement dated as of
March 18, 2011 among Moog Inc., HSBC Bank USA, National Association, as
Administrative Agent, for itself, the Lenders and other lending institutions and
issuing banks now or hereafter parties thereto
6.
  Assigned Interest:    

                              Aggregate Amount of   Amount of   Percentage
Assigned     Commitment/Loans   Commitment/Loans   of Facility Assigned2   for
all Lenders   Assigned   Commitment/Loans3
 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
     The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and the Subsidiaries and Affiliates of
the Borrower, or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Commitment,” “Alternative Currency Sublimit,” etc.)   3   Set forth, to at
least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.



--------------------------------------------------------------------------------



 



-3-

[Consented to and]4 Accepted:
HSBC Bank USA, National Association, as
Administrative Agent

                By           Title:              [Consented to:]5

[NAME OF RELEVANT PARTY]
      By           Title:             

 

4   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   5   To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuing Bank) is required
by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 



ANNEX 1
to
Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest,



--------------------------------------------------------------------------------



 



 

-2-
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of New York,
but giving effect to federal laws applicable to national banks.



--------------------------------------------------------------------------------



 



 

SCHEDULE 1.1
PENSION PLANS
1. The Moog Inc. Employees’ Retirement Plan; and
2. The Flo-Tork, Inc. Defined Benefit Plan and Trust.



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
LENDERS’ COMMITMENTS

                              Applicable Lender   Commitment   Percentage
 
       
HSBC Bank USA, National Association
  $ 120,000,000.00       13.3333333333 %
Manufacturers and Traders Trust Company
  $ 120,000,000.00       13.3333333333 %
Bank of America, N.A.
  $ 107,500,000.00       11.9444444444 %
JPMorgan Chase Bank, N.A.
  $ 107,500,000.00       11.9444444444 %
Citizens Bank of Pennsylvania
  $ 85,000,000.00       9.4444444444 %
Wells Fargo Bank, N.A.
  $ 70,000,000.00       7.7777777777 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 70,000,000.00       7.7777777777 %
PNC Bank, National Association
  $ 70,000,000.00       7.7777777777 %
Fifth Third Bank
  $ 30,000,000.00       3.3333333333 %
Northern Trust
  $ 30,000,000.00       3.3333333333 %
First Niagara Bank, N.A.
  $ 30,000,000.00       3.3333333333 %
U.S. Bank National Association
  $ 30,000,000.00       3.3333333333 %
RBC Bank (USA)
  $ 15,000,000.00       1.6666666666 %
Royal Bank of Canada
  $ 15,000,000.00       1.6666666666 %
 
       
TOTAL
  $ 900,000,000.00       100 %                       Amount of Alternative  
Applicable Lender   Currency Sublimit   Percentage
 
       
HSBC Bank USA, National Association
  $ 20,000,000.00       13.3333333333 %
Manufacturers and Traders Trust Company
  $ 20,000,000.00       13.3333333333 %
Bank of America, N.A.
  $ 17,916,666.66       11.9444444444 %
JPMorgan Chase Bank, N.A.
  $ 17,916,666.66       11.9444444444 %
Citizens Bank of Pennsylvania
  $ 14,166,666.67       9.444444444 %
Wells Fargo Bank, N.A.
  $ 11,666,666.67       7.777777777 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 11,666,666.67       7.777777777 %
PNC Bank, National Association
  $ 11,666,666.67       7.777777777 %
Fifth Third Bank
  $ 5,000,000.00       3.333333333 %
Northern Trust
  $ 5,000,000.00       3.333333333 %
First Niagara Bank, N.A.
  $ 5,000,000.00       3.333333333 %
U.S. Bank National Association
  $ 5,000,000.00       3.333333333 %
RBC Bank (USA)
  $ 2,500,000.00       1.666666666 %
Royal Bank of Canada
  $ 2,500,000.00       1.666666666 %
 
       
TOTAL
  $ 150,000,000.00       100 %



--------------------------------------------------------------------------------



 



-2-

Applicable Lending Offices:

          Lender   Domestic Lending Office   Libor Lending Office
 
       
HSBC Bank USA, National
Association
  One HSBC Center
Buffalo, NY 14203   One HSBC Center
Buffalo, NY 14203
 
       
Manufacturers and Traders Trust Company
  One Fountain Plaza
12th Floor
Buffalo, NY 14203   One Fountain Plaza
12th Floor
Buffalo, NY 14203
 
       
Bank of America, N.A.
  70 Batterson Park Road
Farmington, CT 06032   70 Batterson Park Road
Farmington, CT 06032
 
       
JPMorgan Chase Bank, N.A.
  10 South Dearborn
Floor 07
Chicago, IL 60603-2003   10 South Dearborn
Floor 07
Chicago, IL 60603-2003
 
       
Citizens Bank of Pennsylvania
  525 William Penn Place
Room 153-2440
Pittsburgh, PA 15219   100 Sockanosett Crossroads
Cranston, RI 02920
 
       
The Bank of Tokyo- Mitsubishi UFJ, Ltd., New York Branch
  1251 Avenue of the Americas
12th Floor
New York, NY 10020   1251 Avenue of the Americas
12th Floor
New York, NY 10022
 
       
Wells Fargo Bank, N.A.
  7711 Plantation Road
Roanoke, VA 24019   7711 Plantation Road
Roanoke, VA 24019
 
       
PNC Bank, National
Association
  Two Tower Center Boulevard
21st Floor
East Brunswick, NJ 08816   Two Tower Center Boulevard
21st Floor
East Brunswick, NJ 08816
 
       
Fifth Third Bank
  600 Superior Avenue East
3rd Floor
Cleveland, OH 44114   600 Superior Avenue East
3rd Floor
Cleveland, OH 44114
 
       
Northern Trust
  50 S. LaSalle
Chicago, IL 60675   50 S. LaSalle
Chicago, IL 60675
 
       
First Niagara Bank, N.A.
  726 Exchange Street
Suite 900
Buffalo, NY 14210   726 Exchange Street
Suite 900
Buffalo, NY 14210
 
       
U.S. Bank National Association
  800 Nicolle & Mall
Minneapolis, MN 55402   800 Nicolle & Mall
Minneapolis, MN 55402
 
       
RBC Bank (USA)
  134 N. Church St.
Rocky Mount, NC 27802   134 N. Church St.
Rocky Mount, NC 27802
 
       
Royal Bank of Canada
  Three World Financial Center
200 Vesey Street
New York, NY 10281   Three World Financial Center
200 Vesey Street
New York, NY 10281



--------------------------------------------------------------------------------



 



SCHEDULE 2.4
EXISTING LETTERS OF CREDIT
Issuing Bank — HSBC Bank USA, National Association

                      Current   Maturity     Letter of Credit No.   Amount  
Date   Beneficiary
 
       
SDCMTN546626
  USD 112,117.00   31DEC2011   HANWHA CORPORATION
 
               
SDCMTN547630
  USD 536,733.00   01OCT2011   DEFENSE PROCUREMENT
AGENCY DIRECTOR OF
OFFSET PROGRAM OFFICE
MINISTRY OF NATIONAL
DEFENSE
 
               
SDCMTN548356
  USD 514,305.00   25FEB2012   ICICI BANK LTD MUMBAI
FREE PRESS HOUSE
 
               
SDCMTN552285
  USD 20,000.00   31MAY2011   RRSL PORTFOLIO INC AND
RRSL PORTFOLIO LP INC
 
               
SDCMTN552666
    USD 4,455,000.00     15JUN2012   THE TRAVELERS
INDEMNITY COMPANY
 
               
SDCMTN554862
  USD 649,599.10   14AUG2011   ASELSAN
 
               
SDCMTN556789
  USD 354,372.00   31JAN2013   DEFENSE ACQUISITION
PROGRAM ADMINISTRATION
REPUBLIC OF KOREA
 
               
SDCMTN556792
  USD 57,750,000.00   01FEB2014   DEFENSE ACQUISITION
PROGRAM ADMINISTRATION
REPUBLIC OF KOREA
 
               
SDCMTN558052
  INR 14,400,000.00   12APR2011   HONG KONG SHANGHAI
BANKING CORP BANGLORE
INDIA
 
               
SDCMTN558760
  USD 824,540.00   15DEC2011   DEFENSE ACQUISITION
PROGRAM ADMINISTRATION
REPUBLIC OF KOREA
 
               
SDCMTN558762
  USD 269,400.00   15DEC2011   DEFENSE ACQUISITION
PROGRAM ADMINISTRATION
REPUBLIC OF KOREA
 
               
SDCMTN559020
  INR 27,605,128.00   30OCT2014   HONG KONG SHANGHAI
BANKING CORP BANGLORE
INDIA
 
               
SDCMTN559023
  INR 33,574,018.00   30OCT2014   HONG KONG SHANGHAI
BANKING CORP BANGLORE
INDIA
 
               
SDCMTN559024
  INR 19,770,855.00   30OCT2014   HONG KONG SHANGHAI
BANKING CORP BANGLOR
INDIA
 
               
SDCMTN543593
  USD 1,869,488.00   30JUN2011   LIBERTY MUTUAL INS. CO.



--------------------------------------------------------------------------------



 



 

SCHEDULE 4.1
SUBSIDIARIES
     (i) Advanced Integrated Systems Ltd, incorporated in Nevada, wholly-owned
subsidiary
     (ii) CSA Engineering, Inc. incorporated in California, wholly-owned
subsidiary
     (iii) Curlin Medical Inc. (“Curlin”), incorporated in Delaware,
wholly-owned subsidiary

  (a)   Moog MDG SRL, incorporated in Costa Rica, wholly-owned subsidiary of
Curlin     (b)   UAB Moog MDG, incorporated in Lithuania, wholly-owned
subsidiary of Curlin

  (1)   Viltechmeda UAB, incorporated in Lithuania, wholly-owned subsidiary of
UAB Moog MDG

  (c)   X.O. Tec Corporation (“X.O. Tec”) incorporated in Delaware, wholly-owned
subsidiary of Curlin

  (1)   Ethox (Beijing) Medical Devices Trading Inc., incorporated in People’s
Republic of China, wholly-owned subsidiary of X.O. Tec     (2)   Ethox
International, Inc., incorporated in New York, wholly-owned subsidiary of X.O.
Tec

  (2.a)    MMC Sterilization Services Group, Inc., incorporated in Pennsylvania,
wholly-owned subsidiary of Ethox International, Inc.

  (d)   ZEVEX, Inc., incorporated in Delaware, wholly-owned subsidiary of Curlin

     (iv) Flo-Tork, Inc., incorporated in Delaware, wholly-owned subsidiary
     (v) Ingenieurburo Pieper GmbH, incorporated in Germany, wholly-owned
subsidiary
     (vi) Mid-America Aviation, Inc., incorporated in North Dakota, wholly-owned
subsidiary
     (vii) Moog AG, incorporated in Switzerland, wholly-owned subsidiary with
branch operation in Ireland
     (viii) Moog Australia Pty. Ltd., incorporated in Australia, wholly-owned
subsidiary



--------------------------------------------------------------------------------



 



-2-

     (ix) Moog do Brasil Controles Ltda., incorporated in Brazil, wholly-owned
subsidiary

  (a)   Moog de Argentina Srl, Incorporated in Argentina, wholly-owned
subsidiary of Moog do Brasil Controles Ltda.

     (x) Moog Controls Corporation, incorporated in Ohio, wholly-owned
subsidiary with branch operation in the Republic of the Philippines
     (xi) Moog Controls Hong Kong Ltd., incorporated in Peoples Republic of
China, wholly-owned subsidiary

  (a)   Moog Industrial Controls (Shanghai) Co., Ltd., incorporated in Peoples
Republic of China, wholly-owned subsidiary of Moog Controls Hong Kong Ltd.    
(b)   Moog Control Systems (Shanghai) Co., Ltd., incorporated in Peoples
Republic of China, wholly-owned subsidiary of Moog Controls Hong Kong Ltd.

     (xii) Moog Controls (India) Private Ltd., incorporated in India,
wholly-owned subsidiary
     (xiii) Moog Controls Ltd., incorporated in the United Kingdom, wholly-owned
subsidiary

  (a)   Fernau Limited, incorporated in the United Kingdom, wholly-owned
subsidiary of Moog Controls Ltd.

  (1)   Fernau Avionics Ltd., incorporated in the United Kingdom, wholly-owned
subsidiary of Fernau Limited

  (b)   Moog Components Group Limited, incorporated in the United Kingdom,
wholly-owned subsidiary of Moog Controls Ltd.     (c)   Moog Norden A.B.,
incorporated in Sweden, wholly-owned subsidiary of Moog Controls Ltd.     (d)  
Moog OY, incorporated in Finland, wholly-owned subsidiary of Moog Controls Ltd.
    (e)   Moog Wolverhampton Limited, incorporated in the United Kingdom,
wholly-owned subsidiary of Moog Controls Ltd.

     (xiv) Moog Europe Holdings Luxembourg SCS (“Moog SCS”), incorporated in
Luxembourg, wholly-owned subsidiary



--------------------------------------------------------------------------------



 



-3-

  (a)   Moog Holding GmbH & Co. KG (“Moog KG”), a partnership organized in
Germany, wholly-owned subsidiary of Moog SCS

  (1)   Insensys Holding Ltd., incorporated in the United Kingdom, wholly-owned
subsidiary of Moog KG

  (1.a)    Moog Insensys Limited, incorporated in the United Kingdom,
wholly-owned subsidiary of Insensys Holding Ltd.     (1.b)    Aston Photonic
Technologies Limited, incorporated in the United Kingdom, wholly-owned
subsidiary of Moog Insensys Limited     (1.c)    Indigo Photonics Limited,
incorporated in the United Kingdom, wholly-owned subsidiary of Aston Photonic
Technologies Limited

  (2)   Moog Unna GmbH, incorporated in Germany, wholly-owned subsidiary of Moog
KG

  (2.a)    Moog Control Equipment (Shanghai) Co. Ltd., incorporated in People’s
Republic of China, wholly-owned subsidiary of Moog Unna GmbH

  (3)   Moog BV, incorporated in the Netherlands, wholly-owned subsidiary of
Moog KG     (4)   Moog FCS Limited, incorporated in the United Kingdom,
wholly-owned subsidiary of Moog BV     (5)   Moog GmbH, incorporated in Germany,
wholly-owned subsidiary of Moog KG

  (5.a)    Moog Italiana S.r.l., incorporated in Italy, wholly-owned subsidiary
of Moog GmbH

                   (6)      Moog Luxembourg S.a.r.l., incorporated in
Luxembourg, wholly-owned subsidiary of Moog KG

  (7)   Pro Control AG, incorporated in Switzerland, wholly-owned subsidiary of
Moog KG

  (b)   Moog Luxembourg Finance S.A.R.L. (“Moog Finance”), incorporated in
Luxembourg, wholly-owned subsidiary of Moog SCS with branch operations in
Switzerland



--------------------------------------------------------------------------------



 



-4-



  (1)   Moog Ireland International Financial Services Centre Limited,
incorporated in Ireland, wholly-owned subsidiary of Moog Finance.

  (c)   Focal Technologies Corporation, incorporated in Canada, wholly-owned
subsidiary of Moog SCS     (d)   Moog Verwaltungs GmbH, incorporated in Germany,
wholly-owned subsidiary of Moog SCS

     (xv) Moog Holland Aircraft Services BV, incorporated in The Netherlands,
wholly-owned subsidiary
     (xvi) Moog Japan Ltd., incorporated in Japan, wholly-owned subsidiary
     (xvii) Moog Korea Ltd., incorporated in South Korea, wholly-owned
subsidiary
     (xviii) Moog S.a.r.l., incorporated in France, wholly-owned subsidiary, 95%
owned by Moog Inc.; 5% owned by Moog GmbH
     (xix) Moog Singapore Pte. Ltd., incorporated in Singapore, wholly-owned
subsidiary

  (a)   Moog Motion Controls Private Limited, incorporated in India,
wholly-owned subsidiary of Moog Singapore Pte. Ltd.

  (b)   Moog India Technology Center Pvt Ltd., incorporated in India,
wholly-owned subsidiary of Moog Singapore Pte. Ltd.

     (xx) Moog Techtron Corp, incorporated in Florida, wholly-owned subsidiary
     (xxi) QuickSet International, Inc., incorporated in Illinois, wholly-owned
subsidiary
     (xxii) Videolarm, Inc., incorporated in Georgia, wholly-owned subsidiary
     (xxiii) Moog Europe Holdings I LLC, a New York limited liability company,
wholly-owned subsidiary
     (xxiv) Moog Europe Holdings II LLC, a New York limited liability company,
wholly-owned subsidiary.



--------------------------------------------------------------------------------



 



SCHEDULE 4.3
PENDING LITIGATION
None



--------------------------------------------------------------------------------



 



 

SCHEDULE 7.1
PERMITTED INDEBTEDNESS
(Note — Numbers Represent 02/28/11 Balances) 6
1. Existing loan advances from Borrower to Foreign Subsidiaries ($ equivalent)7

          Location      Loan Advance   
— Moog Controls Ltd (UK)
  $ 50,073,510  
— Moog Wolverhampton Ltd (UK)
  $ 49,616,007  
— Viltechmeda UAB (Lithuania)
  $ 2,474,640  
— Moog Controls Corporation (Philippines)
  $ 131,766,386  

2. Existing obligations related to building financing ($ equivalent)

          Location           Obligation        
— Moog Germany (Korin VIE)
  $ 2,984,839  
— ZEVEX, Inc
  $ 446,953  
— Moog Italiana S.r.l.
  $ 1,378,729  

3. Existing bank overdraft or line of credit facilities other than with the
Lenders

          Location   Available Facilities
— Moog IFSC Ltd
  $ 13,787,398  
— Moog GmbH
  $ 5,258,000  
— Moog Italiana S.r.l.
  $ 2,810,643  
— Moog S.A.R.L. (France)
  $ 500,000  
— Moog Japan Ltd
  $ 3,084,051  
— Moog AG (Ireland)
  $ 669,201     4. Notes to Seller re: purchase price holdback     
— Advanced Integrated Systems Ltd
  $ 600,000  
— Mid-America Aviation, Inc
  $ 800,000  
— Isel Robotik USA, LLC
  $ 150,000  

5. Certain Foreign Subsidiaries discount customers’ promissory notes with
various banks from time to time. The terms of such agreements provide that the
Foreign Subsidiary guarantee the promissory notes.
6. The existing unsecured subordinated Indebtedness described in Section 7.1(d)
 

6   Excludes loans payable by Ethox International, Inc. as of February 28, 2011,
but which have since been paid in full.   7   Also permitted by Section 7.1(c)



--------------------------------------------------------------------------------



 



 

SCHEDULE 7.2
PERMITTED ENCUMBRANCES
(Note — Numbers Represent 02/28/11 Balances)1

                          Foreign Liens   Type     Lienholders     Amount  
Moog Germany
  Buildings   Korin VIE   $ 2,984,839  
Moog Italiana S.r.l.
  Buildings   LocaFit   $ 812,649  
Ingenieurboro Pieper GmbH
  Vehicles           $ 21,453  
Moog do Brasil Controles Ltda
  Various           $ 28,760  
Moog Controls (India) Private Ltd
  Vehicles           $ 34,670  

      Liens on assets of Foreign Subsidiaries securing various bank facilities
See item 3 on Sch. 7.1

 

1   Excludes security interests securing loans payable by Ethox International,
Inc. as of February 28, 2011, but which have since been paid in full.



--------------------------------------------------------------------------------



 



 

SCHEDULE 7.3
PERMITTED INVESTMENTS AND GUARANTEES
(Note — Numbers Represent 02/28/11 Balances excluding any reserves)

         
1. First Wave Technologies, Inc.
  $ 300,000  
2. First Wave Products Group, LLC
  $ 50,000  
3. Simulated Surgical Systems, LLC
  $ 200,000  

 